 

Exhibit 10.4.1

 

AMENDED AND RESTATED LOAN AGREEMENT

 

among

 

SUNSTONE SH HOTELS L.L.C.

SUNSTONE OF PROPERTIES L.L.C.

SUNSTONE CHANDLER, LLC

SHP OGDEN LLC

jointly and severally, as the Borrowers

 

The Lenders Party Hereto

as Lenders

 

and

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

as Administrative Agent

 

Financing of portfolio of 30 hotels located in the States of Arizona,
California, Colorado,

Minnesota, New Mexico, Utah and Washington

 

Dated as of October 26, 2004

 



--------------------------------------------------------------------------------

ARTICLE I

   CERTAIN DEFINITIONS    2

Section 1.1

  

Certain Definitions

   2

(1)

   “Access Laws”    2

(2)

   “Acceleration”    2

(3)

   “ACH”.    3

(4)

   “Additional Advance”    3

(5)

   “Additional Costs”    3

(6)

   “Adjusted Libor Rate”    3

(7)

   “Administrative Agent”    3

(8)

   “Administrative Agent Lost Servicing Fee”    3

(9)

   “Affiliate”    3

(10)

   “Agreement”    3

(11)

   “Allocated Loan Amount”    3

(12)

   “Allocated Percentage”    4

(13)

   “Alternate Interest Rate”    4

(14)

   “Alternate Interest Rate Loans”    4

(15)

   “Annual Budget”    4

(16)

   “Applicable Lending Office”    4

(17)

   “Appraised Value”    4

(18)

   “Approved Budget”    4

(19)

   “Approved Financial Institution”    4

(20)

   “Approved Franchise Agreements”    4

(21)

   “Assignment and Acceptance”    4

(22)

   “Assignments of Leases and Rents”    5

(23)

   “Assignments of Licenses”    5

(24)

   “Award”    5

(25)

   “Bankruptcy Party”    5

(26)

   “Basel Accord”    5

(27)

   “Books and Records”    5

(28)

   “Borrower”    5

(29)

   “Borrower Party”    5

(30)

   “Business Day”    5

 

-i-



--------------------------------------------------------------------------------

(31)

   “Business Plan”    5

(32)

   “Capital Budget”    5

(33)

   “Capital Expenditure Reserve”    5

(34)

   “Capital Improvement”    5

(35)

   “Capital Lease”    6

(36)

   “Cash Trap Period”    6

(37)

   “Casualty Consultant”    6

(38)

   “Casualty Retainage”    6

(39)

   “Closed Prepayment Period”    6

(40)

   “Closing Date”    6

(41)

   “Code”    6

(42)

   “Collateral Assignment of Interest Rate Cap Agreement”    6

(43)

   “Commercially Reasonable Rates”    6

(44)

   “Commitment”    6

(45)

   “Concentration Account”    6

(46)

   “Condemnation”    6

(47)

   “Condemnation Limit”    6

(48)

   “Condemnation Proceeds”    7

(49)

   “Continue”, “Continuation” and “Continued”    7

(50)

   “Control”    7

(51)

   “Controlling Lenders”    7

(52)

   “Convert”, “Conversion” and “Converted”    7

(53)

   “Current Outstanding Principal Amount”    7

(54)

   “Debt”    7

(55)

   “Debt Service”    7

(56)

   “Decisionrnaking Control”    7

(57)

   “Default Rate”    7

(58)

   “Deferred Maintenance Reserve”    8

(59)

   “Deposit Account Control Agreement”    8

(60)

   “Depository Account”    8

(61)

   “Dollars” and “$”    8

(62)

   “DSCR”    8

(63)

   “Environmental Laws”    8

 

-ii-



--------------------------------------------------------------------------------

(64)

   “ERISA”    8

(65)

   “Event of Default”    8

(66)

   “Exchange Act”    8

(67)

   “Extension Fee”    8

(68)

   “Extension Right”    8

(69)

   “FF&E”    8

(70)

   “Fifty Percent Rate”    9

(71)

   “Fiscal Year”    9

(72)

   “Fitch XE “Fitch””    9

(73)

   “Fixed Interest Period”    9

(74)

   “Fixed Interest Rate”    9

(75)

   “Fixed Lender”    9

(76)

   “Fixed Loans”    9

(77)

   “Fixed Loan Amount”    9

(78)

   “Fixed Loan Prepayment Fee”    9

(79)

   “Fixed Loan Reinvestment Yield”    9

(80)

   “Fixed Loan Yield Maintenance Amount”    10

(81)

   “Fixed Notes”    10

(82)

   “Floating Interest Period”    10

(83)

   “Floating Interest Rate”    10

(84)

   “Floating Lender”    10

(85)

   “Floating Loans”    11

(86)

   “Floating Loan Amount”    11

(87)

   “Floating Notes”    11

(88)

   “Franchise Agreement”    11

(89)

   “Franchisor Warning Event”    11

(90)

   “Funds Release Limit”    11

(91)

   “GAAP”    11

(92)

   “Ground Lease Rent Reserve”    11

(93)

   “Hazardous Materials”    11

(94)

   “Hazardous Materials Indemnity Agreement”    11

(95)

   “Improvements”    11

(96)

   “Indebtedness”    11

 

-iii-



--------------------------------------------------------------------------------

(97)

   “Individual Property”    11

(98)

   “Initial Interest Rate Cap Agreement”    12

(99)

   “Institutional Investors”    12

(100)

   “Insurance Premiums”    12

(101)

   “Insurance Proceeds”    12

(102)

   “Interest Period”    12

(103)

   “Interest Rate”    12

(104)

   “Interest Rate Cap Agreement”    12

(105)

   “IPO”    12

(106)

   “Leases”    12

(107)

   “Legal Requirements”    12

(108)

   “Lender” and “Lenders”    13

(109)

   “Libor Base Rate”    13

(110)

   “Libor Breakage Fee”    13

(111)

   “Licenses”    13

(112)

   “Lien”    13

(113)

   “Limited Guaranty”    14

(114)

   “Loan Documents”    14

(115)

   “Loan Month”    14

(116)

   “Loan-to-Value Ratio”    14

(117)

   “Loan Year”    14

(118)

   “Loans”    14

(119)

   “Losses”    14

(120)

   “Management Agreement”    14

(121)

   “Manager”    15

(122)

   “Master Management Agreement”    15

(123)

   “Material Capital Lease”    15

(124)

   “Material Lease”    15

(125)

   “Maturity Date”    15

(126)

   “Maximum Loan to Value Ratio”    15

(127)

   “Membership Pledge”    15

(128)

   “Mezzanine Obligation”    15

(129)

   “Mezzanine Pledge”    15

 

-iv-



--------------------------------------------------------------------------------

(130)

   “Minimum DSCR”    16

(131)

   “Modification Closing Date”    16

(132)

   “Monthly Operating Statement”    16

(133)

   “Monthly Payment Differential”    16

(134)

   “Moody’s”    16

(135)

   “Mortgage”    16

(136)

   “Multi-Party Agreement”    16

(137)

   “Net Cash Flow”    16

(138)

   “Net Operating Income”    16

(139)

   “Net Proceeds”    17

(140)

   “Net Proceeds Deficiency”    17

(141)

   “Net Sales Proceeds”    17

(142)

   “Non-Recourse Exceptions”    17

(143)

   “Notes”    17

(144)

   “OFAC”    17

(145)

   “OFAC Programs”    17

(146)

   “Operating Account”    17

(147)

   “Operating Budget”    17

(148)

   “Operating Expenses”    18

(149)

   “Operating Lease”    18

(150)

   “Operating Revenues”    18

(151)

   “Operator”    19

(152)

   “Original Closing Date”    19

(153)

   “Original Loan”    19

(154)

   “Original Loan Agreement”    19

(155)

   “Original Loan Amount”    19

(156)

   “Participant”    19

(157)

   “Payment Date”    19

(158)

   “Permitted Encumbrances”    19

(159)

   “Permitted Investment”    19

(160)

   “Person”    20

(161)

   “Personality”    20

(162)

   “Policies”    20

 

-v-



--------------------------------------------------------------------------------

(163)

   “Prepayment Fee”    20

(164)

   “Prime Rate”    20

(165)

   “Prime Rate Spread”    21

(166)

   “Properties”    21

(167)

   “Rate Cap Rating Criteria”    21

(168)

   “Ratine Agencies”    21

(169)

   “Rebranding Renovation”    21

(170)

   “Register”    21

(171)

   “Regulation D”    21

(172)

   “Regulatory Change”    21

(173)

   “REIT”    22

(174)

   “Related Parties”    22

(175)

   “Release”    22

(176)

   “Release Amount”    22

(177)

   “Release Property”    22

(178)

   “Rents”    22

(179)

   “Replacement Interest Rate Cap Agreement”    23

(180)

   “Reserves”    23

(181)

   “Reserve Requirement”    23

(182)

   “Restoration”    23

(183)

   “S&P”    23

(184)

   “Scheduled Payment”    23

(185)

   “Secondary Market Transaction”    23

(186)

   “Security Agreement”    23

(187)

   “Servicer”    23

(188)

   “Servicing Agreement”    23

(189)

   “Severed Loan Documents”    23

(190)

   “Site Assessment”    24

(191)

   “Special Purpose Entity”    24

(192)

   “State”    24

(193)

   “Stock Pledge”    24

(194)

   “STR Report”    24

(195)

   “Subordination of Management Agreement”    24

 

-vi-



--------------------------------------------------------------------------------

(196)

   “Sunstone”    24

(197)

   “Sunstone Holdco”    24

(198)

   “Sunstone Hotel TRS”    24

(199)

   “Sunstone LAX”    24

(200)

   “Sunstone Parties”    25

(201)

   “Tarsadia Floor Release Amount”    25

(202)

   “Tarsadia Ground Lease”    25

(203)

   “Tarsadia Los Angeles Ground Lease”    25

(204)

   “Tarsadia Los Angeles Property”    25

(205)

   “Tarsadia Property”    25

(206)

   “Tarsadia San Diego Ground Lease”    25

(207)

   “Tarsadia San Diego Property”    25

(208)

   “Tax and Insurance Reserve”    25

(209)

   “Tax Escrow Rebalancing”    25

(210)

   “Taxes”    25

(211)

   “Terrorism Insurance”    26

(212)

   “TIC Amount”    26

(213)

   “Title Policy”    26

(214)

   “Trailing Twelve-Month NOI”    26

(215)

   “Trapped Cash Reserve”    26

(216)

   “TRIA”    26

(217)

   “Type”    26

(218)

   “Uniform System of Accounts”    26

Section 1.2

  

Types

   26

Section 1.3

  

Borrower; Joint and Several Liability; Suretyship Waivers

   26

Section 1.4

  

Interpretation

   30

Section 1.5

  

Amendment and Restatement

   30

ARTICLE II

  

LOAN TERMS

   31

Section 2.1

  

The Commitments, Loans and Notes

   31

Section 2.2

  

Interest Rate; Late Charge; Default Rate

   33

Section 2.3

  

Terms of Payment

   34

Section 2.4

  

Security

   38

Section 2.5

  

Payments; Priority; Etc.

   38

 

-vii-



--------------------------------------------------------------------------------

Section 2.6

  

Yield Protection; Etc.

   41

Section 2.7

  

Release of Properties

   46

Section 2.8

  

Extension of Floating Loan Terms and Maturity

   51

ARTICLE III

  

INSURANCE, CONDEMNATION, RESERVES AND CASH MANAGEMENT

   53

Section 3.1

  

Insurance

   53

Section 3.2

  

Condemnation Awards

   59

Section 3.3

  

Restoration

   60

ARTICLE IV

  

ENVIRONMENTAL MATTERS

   65

Section 4.1

  

Certain Definitions

   65

Section 4.2

  

Representations and Warranties on Environmental Matters

   66

Section 4.3

  

Covenants on Environmental Matters

   67

Section 4.4

  

Allocation of Risks and Indemnity

   68

Section 4.5

  

No Waiver

   70

ARTICLE V

  

CERTAIN PROPERTY MATTERS;

   70

Section 5.1

  

Leases

   70

Section 5.2

  

Lease Covenants and Limitations

   71

Section 5.3

  

Budgets

   72

Section 5.4

  

Books and Records

   73

Section 5.5

  

Notices

   73

Section 5.6

  

Management and Franchises

   73

Section 5.7

  

Establishment of Depository Accounts

   74

Section 5.8

  

Establishment and Funding of Reserves With Administrative Agent

   74

Section 5.9

  

Cash Flows; Interest on and Disbursements From Reserves

   78

Section 5.10

  

Pledge and Grant of Security Interest

   87

Section 5.11

  

Interest on Funds in Reserves

   87

ARTICLE VI

  

REPRESENTATIONS AND WARRANTIES

   88

Section 6.1

  

Organization, Power and Authority

   88

Section 6.2

  

Validity of Loan Documents

   88

Section 6.3

  

No Conflicts

   88

Section 6.4

  

Liabilities; Litigation

   89

Section 6.5

  

Taxes and Assessments

   89

 

-viii-



--------------------------------------------------------------------------------

Section 6.6

  

Other Agreements; Defaults

   89

Section 6.7

  

Title

   89

Section 6.8

  

Compliance with Law

   90

Section 6.9

  

Location of Borrowers

   91

Section 6.10

  

ERISA

   91

Section 6.11

  

Forfeiture

   91

Section 6.12

  

Tax Filings

   91

Section 6.13

  

Solvency

   92

Section 6.14

  

Full and Accurate Disclosure

   92

Section 6.15

  

Flood Zone

   92

Section 6.16

  

Federal Reserve Regulations

   93

Section 6.17

  

Not a Foreign Person

   93

Section 6.18

  

Separate Lots

   93

Section 6.19

  

No Prior Assignment

   93

Section 6.20

  

Insurance

   93

Section 6.21

  

Use of Properties

   93

Section 6.22

  

Certificate of Occupancy; Licenses

   93

Section 6.23

  

Physical Condition

   93

Section 6.24

  

Boundaries

   94

Section 6.25

  

Survey

   94

Section 6.26

  

Filing and Recording Taxes

   94

Section 6.27

  

Single Purpose Entity

   94

Section 6.28

  

Management Agreements

   96

Section 6.29

  

Franchise Agreements

   96

Section 6.30

  

Investment Company Act

   96

Section 6.31

  

Interest Rate Cap Agreement

   97

Section 6.32

  

Terrorism and Money Laundering

   97

Section 6.32

  

Terrorism and Money Laundering

   97

ARTICLE VII

  

FINANCIAL REPORTING

   98

Section 7.1

  

Financial Statements

   98

Section 7.2

  

Accounting Principles

   100

Section 7.3

  

Other Information; Access

   100

Section 7.4

  

Format of Delivery

   101

 

-ix-



--------------------------------------------------------------------------------

ARTICLE VIII

  

COVENANTS

   101

Section 8.1

  

Due on Sale and Encumbrance; Transfers of Interests

   101

Section 8.2

  

Taxes; Charges

   105

Section 8.3

  

Control; Management

   106

Section 8.4

  

Operation; Maintenance; Inspection

   107

Section 8.5

  

Taxes on Security

   107

Section 8.6

  

Legal Existence; Name; Etc.

   108

Section 8.7

  

Affiliate Transactions

   108

Section 8.8

  

Further Assurances

   108

Section 8.9

  

Estoppel Certificates

   108

Section 8.10

  

Notice of Certain Events

   108

Section 8.11

  

Indemnification

   108

Section 8.12

  

Payment for Labor and Materials

   109

Section 8.13

  

Alterations

   109

Section 8.14

  

Handicapped Access

   109

ARTICLE IX

  

EVENTS OF DEFAULT

   110

Section 9.1

  

Payments

   110

Section 9.2

  

Insurance

   110

Section 9.3

  

Single Purpose Entity

   111

Section 9.4

  

Taxes

   111

Section 9.5

  

Sale, Encumbrance, Etc.

   111

Section 9.6

  

Representations and Warranties

   111

Section 9.7

  

Other Encumbrances

   111

Section 9.8

  

Involuntary Bankruptcy or Other Proceeding

   111

Section 9.9

  

Voluntary Petitions, Etc.

   111

Section 9.10

  

Budgets; Financial Statements

   112

Section 9.11

  

Interest Rate Cap Agreement

   112

Section 9.12

  

Default Under Other Agreements

   112

Section 9.13

  

Enforcement of Mezzanine Pledge

   112

Section 9.14

  

Covenants

   112

ARTICLE X

  

REMEDIES

   112

Section 10.1

  

Remedies - Insolvency Events

   112

Section 10.2

  

Remedies - Other Events

   113

 

-x-



--------------------------------------------------------------------------------

Section 10.3

  

Lender’s Right to Perform the Obligations

   113

Section 10.4

  

Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets

   114

ARTICLE XI

  

MISCELLANEOUS

   114

Section 11.1

  

Notices

   114

Section 11.2

  

Amendments Waivers Etc.

   116

Section 11.3

  

Limitation on Interest

   117

Section 11.4

  

Invalid Provisions

   118

Section 11.5

  

Reimbursement of Expenses

   118

Section 11.6

  

Approvals; Third Parties; Conditions

   118

Section 11.7

  

Lenders and Administrative Agent Not in Control; No Partnership

   119

Section 11.8

  

Time of the Essence

   119

Section 11.9

  

Successors and Assigns; Secondary Market Transactions

   119

Section 11.10

  

Renewal, Extension or Rearrangement

   121

Section 11.11

  

Waivers

   121

Section 11.12

  

Cumulative Rights

   122

Section 11.13

  

Exhibits and Schedules

   122

Section 11.14

  

Titles of Articles, Sections and Subsections

   122

Section 11.15

  

Promotional Material

   122

Section 11.16

  

Survival

   122

Section 11.17

  

WAIVER OF JURY TRIAL

   122

Section 11.18

  

Waiver of Punitive or Consequential Damages

   123

Section 11.19

  

Governing Law

   123

Section 11.20

  

Entire Agreement

   124

Section 11.21

  

Counterparts

   124

Section 11.22

  

Assignments and Participations

   124

Section 11.23

  

Brokers and Financial Advisors

   125

Section 11.24

  

Servicer

   125

ARTICLE XII

  

LIMITATIONS ON LIABILITY

   126

Section 12.1

  

Limitation on Liability

   126

Section 12.2

  

Limitation on Liability of the Administrative Agent’s and the Lenders’ Officers,
Employees, etc.

   128

 

-xi-



--------------------------------------------------------------------------------

ARTICLE XIII

  

THE ADMINISTRATIVE AGENT

   128

Section 13.1

  

Appointment, Powers and Immunities

   128

Section 13.2

  

Fees

   129

Section 13.3

  

Reliance by Administrative Agent

   129

Section 13.4

  

Defaults

   129

Section 13.5

  

Rights as a Lender

   130

Section 13.6

  

Standard of Care; Indemnification

   130

Section 13.7

  

Non-Reliance on Administrative Agent and Other Lenders

   130

Section 13.8

  

Failure to Act

   131

Section 13.9

  

Resignation of Administrative Agent

   131

 

-xii-



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

EXHIBIT A

 

-

  

LEGAL DESCRIPTION OF PROPERTIES

EXHIBIT B

 

-

  

FORM OF FIXED NOTE

EXHIBIT B

 

-

  

FORM OF FLOATING NOTE

EXHIBIT C

 

-

  

FORM OF ASSIGNMENT AND ACCEPTANCE

EXHIBIT D

 

-

  

ORGANIZATIONAL CHART OF BORROWER

EXHIBIT E

 

-

  

ALLOCATED LOAN AMOUNTS AND PERCENTAGES

EXHIBIT F

 

-

  

CONDEMNATION AND POTENTIAL CONDEMNATIONS

EXHIBIT G

 

-

  

INTEREST RATE CAP AGREEMENT

EXHIBIT H

 

-

  

FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT

EXHIBIT I

 

-

  

FORM OF MONTHLY OPERATING STATEMENT

EXHIBIT J

 

-

  

FORM OF REMAINDER OF YEAR QUARTERLY REPORT

EXHIBIT K

 

-

  

FORM OF TRAILING 12-MONTH QUARTERLY REPORT

EXHIBIT L

 

-

  

FORM OF SMITH TRAVEL RESEARCH REPORT

EXHIBIT M

 

-

  

FORM OF CAPEX DRAW REQUEST

EXHIBIT N

 

-

  

FORM OF CAPEX DRAW SUMMARY

EXHIBIT O

 

-

  

FORM OF JOB COST REPORT – CAPEX

SCHEDULE 1

 

-

  

COMMITMENTS

SCHEDULE 2

 

-

  

ADDITIONAL ADVANCE CONDITIONS

SCHEDULE 3

 

-

  

HOTEL ACCOMMODATIONS, ROOM NUMBERS AND TYPES, ETC.

SCHEDULE 4

 

-

  

INSURANCE CLAIMS

SCHEDULE 5

 

-

  

HOTEL OPERATING AGREEMENTS

        

5A- MANAGEMENT AGREEMENTS AND MANAGERS

        

5B- FRANCHISE AGREEMENTS

SCHEDULE 6

 

-

  

INITIAL APPROVED BUDGET

SCHEDULE 7

 

-

  

DEFERRED MAINTENANCE SCHEDULE

SCHEDULE 8

 

-

  

[INTENTIONALLY DELETED]

SCHEDULE 9

 

-

  

CAPITAL EXPENDITURE RESERVES

SCHEDULE 10

 

-

  

GROUND LEASES

SCHEDULE 11

 

-

  

OPERATING LEASES, MATERIAL LEASES AND OTHER LEASES AFFECTING PROPERTIES

SCHEDULE 12

 

-

  

ENVIRONMENTAL MATTERS

SCHEDULE 13

 

-

  

ENTITIES FILING CONSOLIDATED TAX RETURNS

SCHEDULE 14

 

-

  

MECHANIC’S LIENS, ETC.

 

-xiii-



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LOAN AGREEMENT

 

This Amended and Restated Loan Agreement (this “Agreement”) is entered into as
of October 26, 2004 among SUNSTONE SH HOTELS L.L.C. (“Sunstone SH”), SUNSTONE OP
PROPERTIES L.L.C. (“Sunstone OP”), SHP OGDEN LLC (“SHP Ogden”), and SUNSTONE
CHANDLER, LLC (“Sunstone Chandler”), each a Delaware limited liability company
(each of Sunstone SH, Sunstone OP, SHP Ogden and Sunstone Chandler being
referred to herein as a “Borrower” and, collectively, as the “Borrowers”); each
of the lenders that is a signatory hereto identified under the caption “LENDERS”
on the signature pages hereof together with any successor thereto as registered
owner of all or any portion of such lender’s promissory note pursuant to the
terms hereof (individually, a “Lender” and, collectively, the “Lenders”); and
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, a corporation organized under the
laws of the Commonwealth of Massachusetts, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A. The Borrowers and an affiliate of the Borrowers, Sunstone LAX Airport, LLC
(“Sunstone LAX”), are parties to that certain Loan Agreement dated as of August
28, 2003 (as modified, amended, restated, renewed or replaced as of the date
hereof, the “Original Loan Agreement”), by and among such parties, the Lenders,
and the Administrative Agent.

 

B. Pursuant to the terms of the Original Loan Agreement, the Lenders made a
mortgage loan (the “Original Loan”) to the Borrowers and to Sunstone LAX in the
original principal amount of up to $399,500,000.00 (the “Original Loan Amount”).

 

C. At the time of the closing of the Original Loan, the Original Loan was
secured, in part, by a portfolio of thirty-five (35) properties consisting of
hotels and related land and improvements, each of which was either owned in fee
simple by a Borrower or was the subject of a ground leasehold estate held by a
Borrower.

 

D. Prior to the date hereof, four (4) of such properties have been released by
the Administrative Agent from the collateral securing the Original Loan and a
portion of the Original Loan has been prepaid in connection therewith. On or
about the date hereof, the property ground-leased to Sunstone LAX was also
released by the Administrative Agent from the collateral securing the Original
Loan and a portion of the Original Loan was prepaid in connection therewith. As
of the date hereof, taking into account the releases and prepayments described
in this recital and made pursuant to the terms of the Original Loan Agreement,
the current outstanding principal amount of the Original Loan is Three Hundred
Three Million Eight Hundred Sixty-Four Thousand Three Hundred Twenty-One and
39/100 Dollars ($303,864,321.39) (the “Current Outstanding Principal Amount”).

 

E. Contemporaneously with the execution and delivery of this Agreement, the
Borrowers and their respective affiliates (the “Sunstone Parties”) have caused
to occur an initial public offering (the “IPO”) of shares in Sunstone Hotel
Investors, Inc., a Maryland corporation

 



--------------------------------------------------------------------------------

formed as a real estate investment trust (the “REIT”). Immediately upon the
consummation of the IPO, the REIT has become the owner, directly or indirectly,
approximately eighty-four percent (84%) of the beneficial interest in each of
the Borrowers.

 

F. In connection with and as a condition to the consummation of the IPO, the
Borrowers, the Lenders and the Administrative Agent have agreed to restructure
the Original Loan in accordance with the terms and condition set forth herein.
In connection with such restructuring:

 

1. Certain terms and conditions of the Original Loan shall be modified as set
forth in this Agreement.

 

2. The Lenders shall make an additional loan advance to the Borrowers, jointly
and severally, in the original principal amount of Four Million Five Hundred
Thousand and 00/100 Dollars ($4,500,000.00) (the “Additional Advance”).

 

3. The terms and conditions governing the aggregate amount of the loans made by
the Lenders to the Borrowers, which consist of the Current Outstanding Principal
Amount loaned to the Borrowers pursuant to the Original Loan Agreement and the
Additional Advance loaned to the Borrowers as of the date hereof, including,
without limitation, the interest rates applicable thereto, the maturity thereof,
and permissibility of prepayments in connection therewith, all shall be as set
forth in this Agreement.

 

4. Each of the Borrowers has agreed to remain jointly and severally liable for
the full amount of all such loans.

 

G. Each of the Borrowers, each of the Lenders, and the Administrative Agent
desire to amend and restate the Original Loan Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and agreed, the parties hereby agree to be bound as follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS

 

Section 1.1 Certain Definitions. As used herein, the following terms have the
meanings indicated:

 

(1) “Access Laws” has the meaning assigned in Section 8.14(a).

 

(2) “Acceleration” means the acceleration of the Loans upon and after the
occurrence of an Event of Default, and the declaration by the Administrative
Agent on behalf of the Lenders that the entire amount of the Loans, including
(without limitation) all accrued interest, Prepayment Fees and other amounts due
and owing in connection therewith are made or deemed to be made immediately due
and payable.

 

-2-



--------------------------------------------------------------------------------

(3) “ACH” has the meaning assigned in Section 2.5(1)(a).

 

(4) “Additional Advance” has the meaning set forth in the Recitals to this
Agreement.

 

(5) “Additional Costs” has the meaning assigned in Section 2.6(1)(a).

 

(6) “Adjusted Libor Rate” means, for any Interest Period for any Floating Loan,
a rate per annum (rounded upwards, if necessary, to the nearest 1/16 of one
percent (1%)) determined by the Administrative Agent to be equal to the Libor
Base Rate for such Interest Period divided by 1 minus the Reserve Requirement
(if any) for such Interest Period.

 

(7) “Administrative Agent” has the meaning assigned in the introductory
paragraph on page one of this Agreement.

 

(8) “Administrative Agent Lost Servicing Fee” means, with respect to any
prepayment of the Fixed Loans during the Closed Prepayment Period, whether
voluntarily made by any Borrower or made as a result of an Acceleration or
otherwise, other than a prepayment made by any Borrower pursuant to Section
3.3(3) in the event Net Proceeds are not made available for the Restoration of
an Individual Property, an amount equal to the product of (a) the amount of such
prepayment multiplied by (b) 0.015% multiplied by (c) the number of months
(either full or partial) remaining until the expiration of the Closed Prepayment
Period.

 

(9) “Affiliate” means (a) any corporation in which any Borrower Party or any
Person that directly or indirectly owns a beneficial interest in any Borrower
Party, directly or indirectly owns or Controls more than ten percent (10%) of
the beneficial interest of such corporation, (b) any partnership, joint venture
or limited liability company in which any Borrower Party, or any Person that
directly or indirectly owns a beneficial interest in any Borrower Party, is a
partner, joint venturer or member, (c) any trust in which any Borrower Party, or
any Person that directly or indirectly owns a beneficial interest in any
Borrower Party, is a trustee or beneficiary, (d) any other Person which directly
or indirectly Controls any Borrower Party, (e) any partner, shareholder,
director, officer, member, manager or employee of any Borrower Party, or any
Person that directly or indirectly owns a beneficial interest in any Borrower
Party, or (f) any Person related by birth, adoption or marriage to any partner,
shareholder, director, officer, member, manager, or employee of any Borrower
Party, or any Person that directly or indirectly owns a beneficial interest in
any Borrower Party.

 

(10) “Agreement” means this Amended and Restated Loan Agreement, as further
amended from time to time.

 

(11) “Allocated Loan Amount” means, for each Individual Property (a) as of the
Modification Closing Date, the amount set forth as the “Allocated Loan Amount”
on Exhibit E and (b) after a Release or other prepayment, the revised amount
calculated in accordance with Section 2.5(2)(f) or Section 2.7(4)(a), as
applicable. The sum of the Allocated Loan Amounts for all of the Properties
shall at all times equal the aggregate principal amount advanced by Lenders and
outstanding under the Loans.

 

-3-



--------------------------------------------------------------------------------

(12) “Allocated Percentage” means, for each Individual Property (a) as of the
Modification Closing Date, the percentage set forth as the “Allocated
Percentage” on Exhibit E and (b) after a Release or other prepayment, the
revised percentage calculated in accordance with Section 2.5(2)(f) or Section
2.7(4)(a), as applicable. The sum of the Allocated Percentages for all of the
Properties shall at all times equal one hundred percent (100%).

 

(13) “Alternate Interest Rate” means, for any Floating Interest Period and for
any Floating Notes, a rate per annum equal to the sum of the Prime Rate plus the
Prime Rate Spread applicable to such Floating Notes.

 

(14) “Alternate Interest Rate Loans” means Floating Loans that bear interest at
the Alternate Interest Rate applicable to such Floating Loans, if any.

 

(15) “Annual Budget” has the meaning assigned in Section 5.3(2).

 

(16) “Applicable Lending Office” means, for each Lender, the “Lending Office” of
such Lender (or of an affiliate of such Lender) designated on the respective
signature pages hereof or such other office of such Lender (or of an affiliate
of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrowers as the office by which its Loans are to
be made and maintained, which shall at all times be maintained in the United
States.

 

(17) “Appraised Value” means with respect to any Individual Property at any
time, the value of such Individual Property, as most recently determined by an
appraisal, reasonably acceptable to the Administrative Agent in form and
substance, and prepared by an appraiser holding the MAI designation that is
reasonably acceptable to the Administrative Agent, which appraised value shall
be calculated using methodology consistent with that set forth in the appraisal
delivered in connection with the funding of the Loans. Such appraisers and
appraisals shall satisfy the requirements of the Uniform Standards of
Professional Appraisal Practice (USPAP) as promulgated by the Appraisal
Foundation.

 

(18) “Approved Budget” means (a) if no Cash Trap Period exists at the time of
delivery of the Annual Budget to the Administrative Agent pursuant to the
Section 5.3(2), the Annual Budget prepared by the Borrowers or (ii) if a Cash
Trap Period exists at the time of delivery of the Annual Budget to the
Administrative Agent pursuant to the Section 5.3(2), the annual budget approved
by the Administrative Agent pursuant to Section 5.3(3).

 

(19) “Approved Financial Institution” means a financial institution reasonably
selected by or approved by the Administrative Agent.

 

(20) “Approved Franchise Agreements” means those agreements specified on
Schedule 5B.

 

(21) “Assignment and Acceptance” means an Assignment and Acceptance, duly
executed by the parties thereto, in substantially the form of Exhibit C hereto
and consented to by the Administrative Agent in accordance with Section
2.1(3)(d).

 

-4-



--------------------------------------------------------------------------------

(22) “Assignments of Leases and Rents” means each of those certain Assignments
of Leases and Rents, dated as of August 28, 2003, by each Borrower and Operator
in favor of the Administrative Agent (on behalf of the Lenders), as amended by a
certain modification agreement dated as of the date hereof by each Borrower,
each Operator and the Administrative Agent.

 

(23) “Assignments of Licenses” means that certain Amended and Restated
Assignment of Licenses, Permits and Approvals and Contracts, Agreements and
Equipment Leases, dated the date hereof, by each Borrower, and each Operator in
favor of the Administrative Agent (on behalf of the Lenders).

 

(24) “Award” has the meaning assigned in Section 3.2.

 

(25) “Bankruptcy Party” has the meaning assigned in Section 9.8.

 

(26) “Basel Accord” means the proposals for risk-based capital framework
described by the 1988 “International Convergence of Capital Measurement and
Capital Standards,” Basel Committee Publications No. 4 (Basel I Capital Accord),
as amended, modified and supplemented and in effect from time to time, or any
applicable law, rule, regulation, policy, statement or recommendation (whether
or not having the force of law) as a direct or indirect consequence of, in
connection with or with a view to the matters discussed in relation to the
change, amendment and/or replacement of the foregoing agreement.

 

(27) “Books and Records” has the meaning assigned in Section 5.4(1).

 

(28) “Borrower” has the meaning assigned in the introductory paragraph on page
one of this Agreement and is subject to the rules of interpretation set forth in
Section 1.3 hereof.

 

(29) “Borrower Party” means each of the Borrowers; each of the Operators;
Sunstone; Sunstone Holdco; Sunstone Hotel TRS; and any of their respective
successors or permitted assigns from time to time.

 

(30) “Business Day” means a day other than (a) a Saturday, a Sunday, or a legal
holiday on which national banks located in the State of New York or the
Commonwealth of Massachusetts are not open for general banking business and (b)
if such day relates to a borrowing of, a payment or prepayment of principal of
or interest on, a Conversion of or into, or an Interest Period for, a Floating
Loan, a day on which dealings in Dollar deposits are not carried out in the
London interbank market.

 

(31) “Business Plan” has the meaning assigned in Section 5.3(1)(c).

 

(32) “Capital Budget” has the meaning assigned in Section 5.3(1)(b).

 

(33) “Capital Expenditure Reserve” has the meaning assigned in Section 5.8(2).

 

(34) “Capital Improvement” has the meaning assigned in Section 5.9(3)(a).

 

-5-



--------------------------------------------------------------------------------

(35) “Capital Lease” means each of those certain leases designated as “Capital
Leases” on Schedule 11 hereto with respect to the Properties and any other
leases that would be deemed “capital leases” pursuant to GAAP or the Uniform
System of Accounts.

 

(36) “Cash Trap Period” means a period commencing when DSCR is less than Minimum
DSCR and continuing until (a) DSCR has equaled or exceeded Minimum DSCR for six
(6) consecutive Loan Months and (b) no Event of Default (or event or condition
which with the giving of notice or the passage of time would constitute an Event
of Default) exists at the conclusion of such period of six (6) consecutive Loan
Months.

 

(37) “Casualty Consultant” has the meaning assigned in Section 3.3(2)(iii).

 

(38) “Casualty Retainage” has the meaning assigned in Section 3.3(2)(iv).

 

(39) “Closed Prepayment Period” means the period commencing on the Modification
Closing Date and ending on [April 30], 2007.

 

(40) “Closing Date” means the Original Closing Date or the Modification Closing
Date, as applicable.

 

(41) “Code” means the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

(42) “Collateral Assignment of Interest Rate Cap Agreement” means that certain
Collateral Assignment of Interest Rate Cap Agreement, dated the Original Closing
Date, among the Borrowers, Sunstone LAX and the Administrative Agent (on behalf
of the Lenders).

 

(43) “Commercially Reasonable Rates” has the meaning assigned in Section
3.1(1)(k).

 

(44) “Commitment” means, as to each Lender, the obligation of such Lender to
make a Loan in a principal amount up to but not exceeding the amount set
opposite the name of such Lender on Schedule 1 under the caption “Commitment”
or, in the case of a Person that becomes a Lender pursuant to an assignment
permitted under Section 11.22. as specified in the respective instrument of
assignment pursuant to which such assignment is effected. The aggregate
principal amount of the Commitments of the date hereof is Three Hundred Eight
Million Three Hundred Sixty-Four Thousand Three Hundred Twenty-One and 39/100
($308,364,321.39), which the parties hereto acknowledge has been fully advanced
as of the date of this Agreement.

 

(45) “Concentration Account” has the meaning assigned in Section 5.7(2).

 

(46) “Condemnation” has the meaning assigned in Section 3.2.

 

(47) “Condemnation Limit” means, with respect to any Individual Property, the
lesser of (a) $500,000 or (b) the amount equal to ten percent (10%) of the
Allocated Loan Amount of such Individual Property.

 

-6-



--------------------------------------------------------------------------------

(48) “Condemnation Proceeds” has the meaning assigned in Section 3.3(2).

 

(49) “Continue”, “Continuation” and “Continued” refer to the continuation
pursuant to Section 2.2 of a Floating Loan from one Floating Interest Period to
the next Floating Interest Period for such Floating Loan.

 

(50) “Control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “Controlling” or “Controlled” have meanings correlative to the
foregoing.

 

(51) “Controlling Lenders” means the Lenders holding at least 66 2/3% of the
aggregate outstanding principal amount of the Loans.

 

(52) “Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
the terms of this Agreement of one Type of Loans into another Type of Loans, to
the extent applicable.

 

(53) “Current Outstanding Principal Amount” has the meaning set forth in the
Recitals to this Agreement.

 

(54) “Debt” means, as to the relevant Person, without duplication: (a) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (b) all unfunded amounts under a loan agreement, letter
of credit, or other credit facility for which such Person would be liable, if
such amounts were advanced under the credit facility, (c) all indebtedness
guaranteed by such Person, directly or indirectly, (d) all obligations under
leases that constitute capital leases for which such Person is liable, and (e)
all obligations of such Person under interest rate swaps, caps, floors, collars
and other interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss.

 

(55) “Debt Service” means, as of any date of calculation, the aggregate payments
of interest and, if applicable, principal due under the Loans for the period in
question.

 

(56) “Decisionmaking Control” means, in reference to any Person that is the
owner of equity interests in any entity, that such Person has control over all
management and other decisions relating to the business and operations of such
entity, including, without limitation, all day-to-day management decisions and
all decisions of an extraordinary nature, including decisions relating to the
sale and refinancing of assets; dissolution, sale of all or substantially all of
the assets of such entity; the reorganization of such entity; and bankruptcy,
receivership, conservatorship, or insolvency proceedings relating to such
entity.

 

(57) “Default Rate” means the lesser of (a) the maximum rate of interest allowed
by applicable law and (b) five percent (5%) per annum in excess of (i) with
respect to Fixed Loans, the Fixed Interest Rate, (ii) with respect to Floating
Loans, the applicable Floating

 

-7-



--------------------------------------------------------------------------------

Interest Rate and (iii) with respect to Alternate Interest Rate Loans, if any,
the Alternate Interest Rate.

 

(58) “Deferred Maintenance Reserve” has the meaning assigned in Section 5.8(4).

 

(59) “Deposit Account Control Agreement” means an agreement substantially in the
form of Exhibit H among the applicable Borrowers (or Operators), the
Administrative Agent and the applicable Approved Financial Institution which
shall obligate said Approved Financial Institution to allow only the
Administrative Agent to make withdrawals therefrom following said Approved
Financial Institution’s receipt of notice from the Administrative Agent that an
Event of Default has occurred hereunder.

 

(60) “Depository Account” means a depository account with an Approved Financial
Institution approved by the Administrative Agent and maintained in the names of
the applicable Borrowers (or Operators) and the Administrative Agent, and which
shall be subject to a Deposit Account Control Agreement. Each Operating Account
and the Concentration Account shall be a Depository Account.

 

(61) “Dollars” and “$” means lawful money of the United States of America.

 

(62) “DSCR” means, as of any date of calculation, the ratio of (a) the Trailing
Twelve-Month NOI for all of the Properties then remaining as collateral for the
Loans to (b) the anticipated Debt Service on the Loans for the twelve-month
period immediately succeeding such date of calculation (assuming that, for
purposes of calculating anticipated Debt Service on the Floating Loans, the
Floating Interest Rate then in effect shall remain in effect for such succeeding
twelve-month period), provided, however, that if the Floating Interest Rate is
greater than the strike rate of the Interest Rate Cap then in effect, the strike
rate shall be used to calculate the anticipated Debt Service. The calculation of
DSCR shall not include any Net Operating Income or Debt Service attributable to
any Individual Property that was included as collateral for the Loans for all or
any portion of the twelve-month period in question but was released from the
lien of the Mortgages prior to the date of such calculation.

 

(63) “Environmental Laws” has the meaning assigned in Section 4.1(1).

 

(64) “ERISA” has the meaning assigned in Section 6.10(1).

 

(65) “Event of Default” has the meaning assigned in Article 9.

 

(66) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(67) “Extension Fee” has the meaning assigned in Section 2.8(3)(d).

 

(68) “Extension Right” has the meaning assigned in Section 2.8(1).

 

(69) “FF&E” means all furnaces, boilers, machinery, motors, compressors,
elevators, fittings, piping, conduits, ducts, air conditioners, partitions,
mechanical, electrical and

 

-8-



--------------------------------------------------------------------------------

HVAC systems and apparatus of every kind and all other fixtures, equipment and
other personalty owned by any Borrower or any Operator and located on, attached,
affixed or incorporated into any Individual Property including, without
limitation, all seating, tables, beds, draperies, cabinetry, chairs, mirrors,
nightstands, furniture, furniture accessories, bathroom accessories, floor
coverings, curtains, lighting, appliances, lighting fixtures, tableware, table
accessories, kitchen and laundry equipment, audio-visual equipment, wall
decorations, office furniture, office and conference accessories, television
wiring and jacks, and other miscellaneous furniture, fixtures and equipment now
or hereafter located at or on any Individual Property and used in the operation
of the Improvements, including, without limitation, all replacements thereof.

 

(70) “Fifty Percent Rate” has the meaning assigned in Section 3.1(1)(k).

 

(71) “Fiscal Year” means, with respect to any Person, the twelve-month fiscal
period in which such Person keeps its books, records and accounts.

 

(72) “Fitch” means Fitch, Inc. and any successor thereto.

 

(73) “Fixed Interest Period” for the Fixed Loans means a calendar month.

 

(74) “Fixed Interest Rate” has the meaning assigned in Section 2.2(1)(a).

 

(75) “Fixed Lender” means any Lender which is the holder of a Fixed Note and any
successor registered holder of a Fixed Note pursuant to the terms hereof.

 

(76) “Fixed Loans” means Loans that bear interest at the Fixed Interest Rate.

 

(77) “Fixed Loan Amount” means, as of the date hereof, $250,000,000.

 

(78) “Fixed Loan Prepayment Fee” means:

 

(a) with respect to any prepayment of the Fixed Loans made by the Borrowers
during the Closed Prepayment Period in connection with a Release of an
Individual Property in accordance with the provisions of Section 2.7(2), an
amount equal to the greater of (i) one percent (1%) of the principal amount of
the Fixed Loans being prepaid or (ii) the Fixed Loan Yield Maintenance Amount,
or

 

(b) with respect to any other prepayment of the Fixed Loans made or deemed made
by the Borrowers (including, without limitation, any prepayment of the Fixed
Loans as a result of Acceleration), an amount equal to the greater of (i)
three-quarters of one percent (0.75%) of the principal amount of the Fixed Loans
being prepaid or (ii) the Fixed Loan Yield Maintenance Amount.

 

(79) “Fixed Loan Reinvestment Yield” means either:

 

(a) upon a prepayment of the Fixed Loans in any circumstance other than as a
result of Acceleration during the Closed Prepayment Period, the sum of 50 basis
points and the yield to maturity of a U.S. Treasury issue which has the

 

-9-



--------------------------------------------------------------------------------

closest maturity (month and year) to the Maturity Date of the Fixed Loans, as
quoted in The Wall Street Journal published on the Business Day following the
second (2nd) day immediately preceding the date for prepayment as set forth in
Borrower’s notice of its intention to prepay, but if said second (2nd) day is
not a Business Day, then as quoted on the following Business Day. If there
exists more than one Treasury issue of equal maturity, then the issue having the
market yield that differs least from the Interest Rate on the Fixed Loans will
be used in the calculations. If The Wall Street Journal is not in publication on
the applicable date, or ceases to publish such U.S. Treasury issue yield, then
any other publication acceptable to the Administrative Agent quoting daily
market yields for U.S. Treasury issues will be used. The term “Business Day” as
used herein shall mean any day other than a Saturday, Sunday, or other day on
which the New York Stock Exchange is not open for business, or

 

(b) upon a prepayment of the Fixed Loans during the Closed Prepayment Period
resulting from Acceleration, an amount equal to the difference between the
amount calculated in subsection (a) above minus two (2) percentage points, but
in no event less than zero.

 

(80) “Fixed Loan Yield Maintenance Amount” means an amount equal to the present
value of the series of Monthly Payment Differentials from the date of prepayment
of the Fixed Loans to the Maturity Date of the Fixed Loans, discounted at the
Fixed Loan Reinvestment Yield on a monthly basis.

 

(81) “Fixed Notes” means the promissory notes evidencing the Fixed Loans of even
date herewith substantially in the form of Exhibit B-1 hereto and all promissory
notes delivered in substitution or exchange therefor, in each case as the same
may be modified, amended or expended from time to time.

 

(82) “Floating Interest Period” for the Floating Loans means (i) the initial
period commencing on and including the Modification Closing Date to and
including October 31, 2004, and (ii) thereafter, the one, three, or six month
period selected at the end of the immediately preceding Floating Interest Period
by Borrower in accordance with Section 2.2(2); provided, however, that each such
Floating Interest Period shall commence on the date such Floating Loan is made
or Converted from a Loan of another Type, or, in the event of a Continuation,
the last day of the next preceding Floating Interest Period, and shall end on
the first Business Day of the next Floating Interest Period, and, provided
further that, if any such Floating Interest Period would otherwise end after the
Maturity Date, such Floating Loan shall end on the Maturity Date. In no event
may Borrower have more than one Floating Interest Period in respect of Floating
Loans from all Lenders outstanding at any one time and to the extent any
Floating Loan does not qualify for such Floating Interest Period pursuant to the
terms of this Agreement, such Floating Loan shall bear interest at the
Alternative Interest Rate.

 

(83) “Floating Interest Rate” has the meaning assigned in Section 2.2(1)(b).

 

(84) “Floating Lender” means any Lender which is the holder of a Floating Note
and any successor registered holder of a Floating Note pursuant to the terms
hereof.

 

-10-



--------------------------------------------------------------------------------

(85) “Floating Loans” means Loans that bear interest at the Floating Interest
Rate or Alternate Interest Rate, as applicable.

 

(86) “Floating Loan Amount” means, as of the date hereof, $58,364,321.39.

 

(87) “Floating Notes” means the promissory notes evidencing the Floating Loans
of even date herewith substantially in the form of Exhibit B-2 hereto and all
promissory notes delivered in substitution or exchange therefor, in each case as
the same may be modified, Converted, amended or expended from time to time.

 

(88) “Franchise Agreement” means each of those certain franchise agreements
specified on Schedule 5B hereto.

 

(89) “Franchisor Warning Event” means the receipt by the Administrative Agent of
written notice from a franchisor under a Franchise Agreement that an Individual
Property is not being maintained in accordance with the requirements of such
Franchise Agreement or that a default by the franchisee otherwise exists under
the terms of such Franchise Agreement.

 

(90) “Funds Release Limit” means, with respect to any Individual Property, the
lesser of (a) $500,000 or (b) the amount equal to five percent (5%) of the
Allocated Loan Amount of such Individual Property.

 

(91) “GAAP” has the meaning assigned in Section 7.2.

 

(92) “Ground Lease Rent Reserve” has the meaning assigned in Section 5.8(3).

 

(93) “Hazardous Materials” has the meaning assigned in Section 4.1(2).

 

(94) “Hazardous Materials Indemnity Agreement” means that certain Hazardous
Materials Indemnity Agreement dated the date hereof, executed by Sunstone,
Sunstone Holdco and each Borrower for the benefit of the Administrative Agent
(on behalf of the Lenders).

 

(95) “Improvements” has the meaning assigned to such term in the related
Mortgage with respect to each Individual Property.

 

(96) “Indebtedness” has the meaning assigned to such term in the related
Mortgage with respect to each Individual Property.

 

(97) “Individual Property” means a piece or parcel of real property and the
improvements thereon owned by a Borrower and encumbered by a Mortgage, together
with all rights pertaining to such property and improvements, as more
particularly described in the granting clauses of each such Mortgage and
referred to therein as the “Mortgaged Property”, unless released pursuant to
Section 2.7 hereof.

 

-11-



--------------------------------------------------------------------------------

(98) “Initial Interest Rate Cap Agreement” has the meaning assigned in Section
6.31.

 

(99) “Institutional Investors” means each of the following Persons which, in the
reasonable judgment of the Administrative Agent is a reputable institutional
investor with substantial experience in real estate lending and originating or
investing in mortgage loans similar to the Loans, and (together with its
affiliates) has assets of at least $500,000,000 including (i) any bank, trust
company or national banking association, acting for its own account or in a
fiduciary capacity, (ii) any insurance company, (iii) any pension, endowment or
retirement fund, (iv) any investment company or mutual fund, (v) any government,
any public employees’ pension or retirement system or any other government
agency supervising the investment of public funds, (vi) any “real estate
investment trust” as defined in Section 856 of the Code, or (vii) any finance
company or credit company.

 

(100) “Insurance Premiums” has the meaning assigned in Section 3.1(2).

 

(101) “Insurance Proceeds” has the meaning assigned in Section 3.3(2).

 

(102) “Interest Period” means (a) with respect to a Fixed Loan, the Fixed
Interest Period and (b) with respect to a Floating Loan, the Floating Interest
Period.

 

(103) “Interest Rate” means the applicable Fixed Interest Rate, Floating
Interest Rate or Alternate Interest Rate, in each case as applicable.

 

(104) “Interest Rate Cap Agreement” means the Initial Interest Rate Cap
Agreement and each Replacement Interest Rate Cap Agreement meeting the criteria
set forth in Section 6.31.

 

(105) “IPO” has the meaning set forth in the Recitals to this Agreement.

 

(106) “Leases” means all leases (including the Operating Leases and the Capital
Leases), subleases, occupancy agreements, licenses, concessions, rental
contracts and other agreements (written or oral) now or hereafter existing
relating (i) to any personal property utilized in connection with the operation
of any Individual Property or (ii) the use or occupancy of any Improvements
located on any Individual Property, together with all guarantees, letters of
credit and other credit support, modifications, extensions and renewals thereof,
whether before or after the filing by or against a Borrower of any petition of
relief under 11 U.S.C. § 101 et. seq., and all related security and other
deposits. All of the Leases as of the date hereof are specified on Schedule 11
attached hereto.

 

(107) “Legal Requirements” means, with respect to each Individual Property,
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
governmental authorities affecting such Individual Property or any part thereof
or the construction, use, alteration or operation thereof, or any part thereof,
whether now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to any Borrower, at any time in force affecting such Individual Property
or any part thereof, including, without limitation,

 

-12-



--------------------------------------------------------------------------------

any which may (a) require repairs, modifications or alterations in or to such
Individual Property or any part thereof, or (b) any way limit the use and
enjoyment thereof.

 

(108) “Lender” and “Lenders” have the meanings assigned, respectively, in the
introductory paragraph on page one of this Agreement.

 

(109) “Libor Base Rate” means, for any Interest Period for any Floating Loan,
the Dollar rate (rounded upward to the nearest one sixteenth (1/16) of one
percent (1%)) per annum appearing on Page 3750 (i.e., the LIBOR page) of the Dow
Jones Markets (Telerate) Service (or on any successor or substitute page of such
Service) at approximately 11:00 a.m. London time on the date two Business Days
prior to the first day of such Interest Period as the rate for the offering of
Dollar deposits having a term closest in duration to such Interest Period,
provided that (i) if such rate does not appear on such page, or if such page
shall cease to be publicly available, or if the information contained on such
page, in the reasonable judgment of the Administrative Agent shall cease
accurately to reflect the rate offered by leading banks in the London interbank
market as reported by any publicly available source of similar market data
selected by the Administrative Agent, the Libor Base Rate for such Interest
Period shall be determined from such substitute financial reporting service as
the Administrative Agent in its reasonable discretion shall determine and (ii)
if the Dow Jones Markets (Telerate Service) publishes more than one such rate,
the average of such rates shall apply.

 

(110) “Libor Breakage Fee” for the Floating Loans means the following,
discounted to present value at the Libor Base Rate:

((R-T) x P) x D,

(360)      

 

Where:

  1. R = The Floating Interest Rate for the Floating Loans on the prepayment
date

  2. T = Libor Base Rate

  3. P = The outstanding principal amount of the Floating Loans on the
prepayment date

  4. D = Number of days remaining in the Interest Rate Period

 

(111) “Licenses” has the meaning assigned in Section 6.22.

 

(112) “Lien” means any interest, or claim thereof, in any Individual Property
securing an obligation owed to, or a claim by, any Person other than the owner
of the Individual Property, whether such interest is based on common law,
statute or contract, including the lien or security interest arising from a deed
of trust, mortgage, assignment, encumbrance, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting an Individual
Property.

 

-13-



--------------------------------------------------------------------------------

(113) “Limited Guaranty” means that certain Limited Guaranty and Indemnity
Agreement, dated the date hereof, by Sunstone and Sunstone Holdco in favor of
the Administrative Agent (on behalf of the Lenders).

 

(114) “Loan Documents” means: (a) this Agreement, (b) the Notes, (c) the
Mortgages, (d) the Assignments of Leases and Rents, (e) the Assignments of
Licenses, (f) the Security Agreement, (g) the Limited Guaranty, (h) the
Hazardous Materials Indemnity Agreement, (i) the Subordination of Management
Agreements, (j) the Stock Pledge, (k) the Membership Pledges, (l) the Uniform
Commercial Code Financing Statements naming any of the Borrowers or Operators as
debtor and the Administrative Agent as secured party, (m) the Interest Rate Cap
Agreement, (n) the Collateral Assignment of Interest Rate Cap Agreement and any
collateral assignment of interest rate cap agreement hereafter executed by the
Borrowers in favor of the Administrative Agent, (o) the Multi-Party Agreement,
(p) all other documents now or hereafter executed by any of the Borrowers,
Operators or Manager or any other Person to evidence or secure the payment of
the Indebtedness or the performance of the Borrowers or otherwise executed by a
Person affiliated with any of the Borrowers in connection with this Agreement,
the Notes, or the Mortgages, and (q) all amendments, modifications,
restatements, extensions, renewals and replacements of the foregoing.

 

(115) “Loan Month” means any full calendar month during the term of this
Agreement, with the first Loan Month being November 2004 and the 13th Loan Month
being November 2005. The first Loan Month shall be deemed to include the partial
month commencing on the date of this Agreement.

 

(116) “Loan-to-Value Ratio” means, as of the date such calculation is being
made, a percentage represented by a fraction, the numerator of which is the
outstanding principal balance of the Loans and the denominator of which is the
quotient obtained by dividing the Trailing Twelve Month NOI as of such date by
ten and one-half percent (10.5%). The Loan-to-Value Ratio shall be calculated by
the Administrative Agent on behalf of the Lenders.

 

(117) “Loan Year” means the period between the date hereof and October 31, 2005
for the first Loan Year and the period between each succeeding November 1 and
October 31 until the Maturity Date.

 

(118) “Loans” means the Fixed Loans, the Floating Loans and the Alternate
Interest Rate Loans, if any.

 

(119) “Losses” means all claims, suits, liabilities (including without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, fines, penalties, charges, fees, expenses, judgments,
awards, amounts paid in settlement, punitive damages, foreseeable and
unforeseeable consequential damages of whatever kind or nature (including but
not limited to reasonable out-of-pocket attorneys’ fees, costs and expenses).

 

(120) “Management Agreement” means, collectively, (a) the Master Management
Agreement and (b) each of those certain Hotel Management Agreements dated as of
October 26, 2004 between an Operator and Manager as specified on Schedule 5A
hereto.

 

-14-



--------------------------------------------------------------------------------

(121) “Manager” means (a) with respect to all of the Properties except for the
Property located in Chandler, Arizona, Sunstone Hotel Properties, Inc., a
Colorado corporation, and its successors and permitted assigns, and (b) with
respect to the Property located in Chandler, Arizona, Heavlin Management
Company, Inc., a Georgia corporation.

 

(122) “Master Management Agreement” means that certain Master Agreement dated as
of October 26, 2004 by and among Manager (of all of the Properties other than
the Property located in Chandler, Arizona), the Operators and certain other
Affiliates of Sunstone.

 

(123) “Material Capital Lease” means any Capital Lease with annual rent in
excess of $10,000.

 

(124) “Material Lease” means (a) any Lease of any portion of an Individual
Property with annual rent in excess of $10,000 where the premises leased
thereunder are used or intended to be used as a restaurant, cafeteria or other
food service or beverage establishment, (b) any Lease of any portion of an
Individual Property under which the total rent payable by the tenant (including
base rent, percentage rent and any other incremental rent components) accounts
for more than five percent (5%) of the total Operating Revenues of the
Individual Property affected by such Lease, (c) any Operating Lease, or (d) any
other Lease which is identified as a “Material Lease” as of the date hereof on
Schedule 11 attached hereto.

 

(125) “Maturity Date” means (a) with respect to the Fixed Loans, May 1, 2011,
(b) with respect to the Floating Loans, (i) November 1, 2007, or (ii) November
1, 2008 if the Floating Loans have been extended for the first one-year
extension option pursuant to the provisions of Section 2.8, or (iii) November 1,
2009 if the Floating Loans have been extended for the second one-year extension
option pursuant to the provisions of Section 2.8, or (c) any earlier date on
which all of the Loans are required to be paid in full, by Acceleration or
otherwise, under this Agreement or any of the other Loan Documents.

 

(126) “Maximum Loan to Value Ratio” means seventy-five percent (75%) during the
first five (5) Loan Years, seventy percent (70%) during the sixth (6th) Loan
Year, and sixty-eight percent (68%) from the first day of the seventh (7th) Loan
Year to the Maturity Date.

 

(127) “Membership Pledge” means each of those certain Limited Liability Company
Interest Pledge and Security Agreements (together with the attachments thereto
and consents, certificates, powers and other materials referred to therein),
dated the date hereof, relating to the pledges of membership interests to the
Administrative Agent (on behalf of the Lenders) from (a) Sunstone as pledgor
regarding its pledge of its 100% equity interest in Sunstone Holdco, and (b)
Sunstone Holdco as pledgor regarding its pledges of its 100% equity interests in
each Borrower.

 

(128) “Mezzanine Obligation” means any obligation of the REIT or Sunstone under
a loan, guaranty or other contractual undertaking which is secured, either in
whole or in part, by a Mezzanine Pledge.

 

(129) “Mezzanine Pledge” means a pledge of either direct or indirect equity
interests in either Sunstone or Sunstone Hotel TRS by the REIT, by Sunstone, or
by any other

 

-15-



--------------------------------------------------------------------------------

Person which may hold, whether directly or indirectly, either Decisionmaking
Control over Sunstone or Sunstone Hotel TRS or a majority of the outstanding
equity interests in Sunstone or Sunstone Hotel TRS.

 

(130) “Minimum DSCR” means a ratio of 1.40 to 1.00.

 

(131) “Modification Closing Date” means the date of this Agreement.

 

(132) “Monthly Operating Statement” has the meaning assigned in Section 7.1(2).

 

(133) “Monthly Payment Differential” means, in connection with a prepayment of
outstanding principal on the Fixed Loans, the difference between (a) the amount
of monthly interest (without amortization) which would be earned on the amount
of such prepayment if it were to be invested at the Fixed Interest Rate minus
(b) the amount of monthly interest (without amortization) which would be earned
on the amount of such prepayment if it were to be invested at the Fixed Loan
Reinvestment Yield, but in no event less than zero.

 

(134) “Moody’s” means Moody’s Investor Services, Inc. and any successor thereto.

 

(135) “Mortgage” means with respect to each Individual Property, the Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, the Deed
of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
or the Leasehold Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, as applicable, each dated as of August 28, 2003
and executed by each of the Borrowers in favor of the Administrative Agent (on
behalf of the Lenders), covering such Individual Property, as amended by a
certain modification agreement dated as of the date hereof by each Borrower and
the Administrative Agent, and any further amendments, modifications, renewals,
substitutions or replacements thereof. “Mortgages” means all of the Mortgages on
all of the Properties listed in Schedule A hereto, which Mortgages secure the
Loans on a cross-defaulted, cross-collateralized basis.

 

(136) “Multi-Party Agreement” means that certain Amended and Restated
Multi-Party Agreement, dated the date hereof, among the Borrowers, the
Operators, and the Administrative Agent.

 

(137) “Net Cash Flow” means, with respect to any specified period, the positive
difference, if any of (a) the aggregate of the Net Operating Income for all
Individual Properties for such period minus (b) Debt Service for such period.

 

(138) “Net Operating Income” means, as of any date of calculation and for each
Individual Property then serving as collateral for the Loans, an amount
calculated as the excess, if any, of (a) the Operating Revenues of such
Individual Property over (b) the sum of (i) the Operating Expenses of such
Individual Property plus (ii) the amount required to be set aside as the reserve
percentage of Operating Revenues of such Individual Property pursuant to Section
5.8(2).

 

-16-



--------------------------------------------------------------------------------

(139) “Net Proceeds” has the meaning assigned in Section 3.3(2).

 

(140) “Net Proceeds Deficiency” has the meaning assigned in Section 3.3(2)(vi).

 

(141) “Net Refinance Proceeds” means the difference between (a) the total gross
proceeds from the refinancing of an Individual Property, and (b) all
commercially reasonable and customary expenses incurred and paid to third
parties by Borrower in connection with said refinancing transaction, which
closing costs shall not exceed four percent (4%) of the total amount of the new
loan.

 

(142) “Net Sales Proceeds” means an amount determined in accordance with the
following formula:

 

Net Sales Proceeds =

          (a) Sales Price      minus      (b) Sales Expenses

 

Where:

 

Sales Price means the gross price shown in the contract of sale, as adjusted for
usual and customary prorations between the purchaser and the selling Borrower;

 

Sales Expenses means all commercially reasonable and customary expenses incurred
and paid to third parties in connection with such sale.

 

(143) “Non-Recourse Exceptions” has the meaning assigned in Section 12.2(1).

 

(144) “Notes” means the Fixed Notes, the Floating Notes and, without
duplication, any promissory notes evidencing the Alternate Interest Rate Loans,
if any.

 

(145) “OFAC” means the USA Patriot Act of 2001, including Executive Order 13324
– Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism, as amended through the date hereof,
and other federal laws and regulations and executive orders administered by, the
United States Department of the Treasury, Office of Foreign Assets Control which
prohibit, among other things, the engagement in transactions with, and the
provision of services to, certain foreign countries, territories, entities and
individuals (such individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanction and
embargo programs).

 

(146) “OFAC Programs” means such additional programs administered by OFAC which
prohibit dealing with individuals or entities in certain countries regardless of
whether such individuals or entities appear on the OFAC lists.

 

(147) “Operating Account” has the meaning assigned in Section 5.7(1).

 

(148) “Operating Budget” has the meaning assigned in Section 5.3(1)(a).

 

-17-



--------------------------------------------------------------------------------

(149) “Operating Expenses” means, as of any date of calculation and for each
Individual Property then serving as collateral for the Loans, an amount
calculated as the sum of (a) all salaries and employee expense and payroll taxes
of all employees at such Individual Property (including salaries, wages, bonuses
and other compensation, and benefits including life, medical and disability
insurance and retirement benefits); (b) management fees and expenses paid to any
Manager under a Management Agreement; (c) costs and expenses related to the
repair and maintenance of such Individual Property (other than those paid with
insurance proceeds); (d) costs and expenses of operational supplies and
utilities; (e) the cost of any insurance procured with respect to such
Individual Property; (f) governmental fees and assessments (including real
estate taxes, betterments, and similar charges); (g) ground rents paid to any
third-party ground lessor, if applicable; (h) rentals or other amounts paid in
connection with the leasing of any vehicles, telephone or computer systems, or
other equipment; (i) franchise fees and other amounts paid to any franchisor
under any of the Franchise Agreements; (j) costs and expenses related to the
provision of food, beverages, and laundry service; and (k) costs and expenses
related to supplies, license fees, advertising, marketing, reservation systems
and any and all other operating expenses as are reasonably necessary for the
proper and efficient operation of such Individual Property in accordance with
the provisions hereof and determined in accordance with GAAP and the Uniform
System of Accounts; but excluding, however, (i) federal, state and municipal
excise, sales, and use taxes collected directly from patrons and guests or as a
part of the sales price of any goods, services or displays, such as gross
receipts, admissions, cabaret or similar or equivalent taxes paid over to
federal, state or municipal governments; (ii) payments on the Loans or other
mortgage or security instrument encumbering such Individual Property; and (iii)
depreciation and amortization on intangibles.

 

(150) “Operating Lease” means each of those certain leases designated as
“Operating Leases” on Schedule 11 hereto with respect to the Properties.

 

(151) “Operating Revenues” means, as of any date of calculation and for each
Individual Property then serving as collateral for the Loans, an amount
calculated as the sum of all revenues, receipts, and income of any kind derived
directly or indirectly by a Borrower or by an Operator from or in connection
with such Individual Property whether on a cash basis or credit, paid or
collected, determined in accordance with GAAP and the Uniform System of
Accounts, and including without limitation (a) revenues from the rental of guest
rooms, whether to individuals, groups or transients; (b) revenues from the sale
of food and beverages, whether from restaurants, room service, catering or
otherwise; (c) revenues from vending machines, honor bar, movie rental,
telephone, concessions and similar services; (d) revenues from fitness centers,
golf courses and other facilities and equipment rentals related to any of the
foregoing; (e) revenues from business centers, internet kiosks, fax stations and
similar services; (f) revenues from parking and guest transportation services or
facilities; (g) revenues from retail sales; and (h) rents and other revenues
(including any common area maintenance revenues and other items denominated as
additional rent) received from tenants, lessees, licensees or concessionaires
(but not including their gross receipts); but excluding, however: (i) federal,
state and municipal excise, sales, and use taxes collected directly from patrons
and guests or as a part of the sales price of any goods, services or displays,
such as gross receipts, admissions, cabaret or similar or equivalent taxes and
paid over to federal, state or municipal governments, (ii) gratuities, (iii)
proceeds of insurance and condemnation, (iv) proceeds from sales other than
sales in the ordinary course of business, (v) all loan proceeds from financing
or refinancings of the Facility

 

-18-



--------------------------------------------------------------------------------

or interests therein or components thereof, (vi) judgments and awards, except
any portion thereof arising from normal business operations of the hotel, and
(vii) items constituting “allowances” under the Uniform System of Accounts.

 

(152) “Operator” means each of SHP Lessee Corp., SHP Lessee II Corp. and SHP
Lessee III Corp., each a Delaware corporation, together with their successors
and assigns.

 

(153) “Original Closing Date” means August 28, 2003.

 

(154) “Original Loan” has the meaning set forth in the Recitals to this
Agreement.

 

(155) “Original Loan Agreement” has the meaning set forth in the Recitals to
this Agreement.

 

(156) “Original Loan Amount” has the meaning set forth in the Recitals to this
Agreement.

 

(157) “Participant” has the meaning assigned in Section 11.22(3).

 

(158) “Payment Date” means December 1, 2004 and the first Business Day of each
calendar month thereafter to and including the Maturity Date.

 

(159) “Permitted Encumbrances” means with respect to each Individual Property,
only the outstanding liens, easements, restrictions, security interests and
other exceptions to title set forth in the Title Policy insurance insuring the
lien of the Mortgage, together with the liens and security interests in favor of
the Administrative Agent created by the Loan Documents and such other matters as
are expressly set forth in the Loan Documents.

 

(160) “Permitted Investment” means any one or more of the following:

 

(i) demand deposit accounts maintained at an Approved Financial Institution;

 

(ii) direct obligations of, or obligations guaranteed as to timely payment of
principal and interest by, the United States of America (“USA”) or any agency or
instrumentality thereof provided that such obligations are backed by the full
faith and credit of the USA;

 

(iii) repurchase obligations with respect to any security described in clause
(i) above entered into with a depository institution or trust company (acting as
principal) whose long-term unsecured debt obligations have received one of the
two highest ratings available for such securities by at least two of the Rating
Agencies;

 

(iv) units of taxable money market funds which funds are regulated investment
companies, seek to maintain a constant net asset value of $1 per share and
invest solely in obligations backed by the full

 

-19-



--------------------------------------------------------------------------------

faith and credit of the USA, and have been designated in writing by at least two
of the Rating Agencies in one of the two highest credit rating categories as
Permitted Investments with respect to this definition; provided in each case,
that no such investment shall be purchased at a premium to its face value
(disregarding interest accrued to the date of acquisition) and that no such
investment shall have a maturity later than the earlier of (x) the Business Day
before the proceeds of such investment are anticipated to be needed, or (y) one
year from the date of acquisition;

 

(v) commercial paper which is (a) rated at least AA-1” by S&P and, if rated by
Moody’s, at least the equivalent Moody’s ratings, (b) issued by a corporation or
company (other than any Borrower or affiliate thereof) and (c) in certificated
form; and

 

(vi) investments in (A) the Oppenheimer Centennial Government Trust or (B) such
other money market funds rated at least AAm or AAm-G or its equivalent from any
Rating Agency (for purposes of this definition, such investments may include
money market funds sponsored by the Administrative Agent or any of its
Affiliates that have the required credit rating from any Rating Agency).

 

(161) “Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.

 

(162) “Personality” shall have the meaning assigned to such term in the related
Mortgage with respect to each Individual Property and shall include the FF&E
with respect to such Individual Property.

 

(163) “PIP Budget” and “PIP Budgets” shall have the meaning assigned to such
terms in Section 5.9(3).

 

(164) “PIP LC” shall have the meaning assigned to such term in Section 5.9(3).

 

(165) “PIP Reserve” shall have the meaning assigned to such term in Section
5.8(2)(b).

 

(166) “PIP Work” shall have the meaning assigned to such term in Section 5.9(3).

 

(167) “Policies” shall have the meaning assigned to such term in Section 3.1(2).

 

(168) “Prepayment Fee” means, collectively and to the extent applicable, the
Libor Breakage Fee and the Fixed Loan Prepayment Fee.

 

(169) “Prime Rate” means the highest prime rate (or base rate) reported in the
Money Rates column or section of The Wall Street Journal as the rate in effect
for corporate

 

-20-



--------------------------------------------------------------------------------

loans at large U.S. money center commercial banks (whether or not such rate has
actually been charged by any such bank) from time to time. If The Wall Street
Journal ceases publication of the Prime Rate, the “Prime Rate” shall mean the
prime rate (or base rate) announced by Bank of America, N. A. (whether or not
such rate has actually been charged by such bank). If such bank discontinues the
practice of announcing the Prime Rate, the “Prime Rate” shall mean the prime or
base rate charged by a large United States commercial bank selected by the
Administrative Agent.

 

(170) “Prime Rate Spread” means, with respect to any Floating Interest Period
and any Floating Notes, the positive difference, if any, of (a) the Floating
Interest Rate that would be in effect during such Floating Interest Period for
such Floating Notes minus (b) the Prime Rate on the day that is two (2) Business
Days prior to the first day of such Floating Interest Period.

 

(171) “Properties” means collectively, the aggregate of all or more than one, as
applicable, of each Individual Property which is subject to the terms of this
Agreement.

 

(172) “Property Improvement Plans” means, collectively, the capital or property
improvement plan requirements set forth in the Franchise Agreements that require
the Borrowers to make certain improvements, upgrades and replacements to the
Individual Properties.

 

(173) “Rate Cap Rating Criteria” means with respect to any Person, the long term
unsecured debt obligations of the applicable Person are rated at least “AA” by
S&P and at least “Aa” by Moody’s.

 

(174) “Rating Agencies” means each of S&P, Moody’s and Fitch, or any other
nationally-recognized statistical rating agency which has been approved by the
Administrative Agent.

 

(175) “Rebranding Renovation” means, with respect to any Individual Property,
extensive capital improvements or renovations to the Improvements which are
undertaken in connection with a re-branding or change in franchise affiliation
with respect to such Individual Property.

 

(176) “Register” has the meaning assigned in Section 2.1(3)(b).

 

(177) “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System of the United States of America (or any successor), as the same
may be modified and supplemented and in effect from time to time.

 

(178) “Regulatory Change” means, with respect to any Lender, any change after
the date hereof in Federal, state or foreign law or regulations (including,
without limitation, Regulation D) or the adoption or making after such date of
any interpretation, directive or request applying to a class of banks including
such Lender of or under any Federal, state or foreign law or regulations
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

 

-21-



--------------------------------------------------------------------------------

(179) “REIT” has the meaning set forth in the Recitals to this Agreement.

 

(180) “Related Parties” has the meaning assigned in Section 6.27.

 

(181) “Release” means a release of an Individual Property carried out in
compliance with the terms of Section 2.7(2).

 

(182) “Release Amount” means

 

(a) with respect to any Release of an Individual Property being sold by any
Borrower pursuant to Section 2.7(2) of this Agreement,

 

(i) if the Loan-to-Value Ratio immediately following the proposed Release will
be less than or equal to the Maximum Loan-to-Value Ratio, an amount equal to one
hundred twenty-five percent (125%) of either (A) with respect to an Individual
Property that is not a Tarsadia Property, the Allocated Loan Amount for such
Individual Property or (B) with respect to a Tarsadia Property, the Tarsadia
Floor Release Amount, or

 

(ii) if the Loan-to-Value Ratio immediately following the proposed Release will
be greater than the Maximum Loan-to-Value Ratio, an amount equal to the greater
of (x) one hundred twenty-five percent (125%) of either (A) with respect to an
Individual Property that is not a Tarsadia Property, the Allocated Loan Amount
for such Individual Property, or (B) with respect to a Tarsadia Property, the
Tarsadia Floor Release Amount and (y) the Net Sale Proceeds from the sale of
such Individual Property, or

 

(b) with respect to any Release of an Individual Property which is the subject
of a Rebranding Renovation or is being refinanced by any Borrower in connection
with an extension of the Maturity Date of the Floating Loans pursuant to Section
2.8, in either case pursuant to Section 2.7(2) of this Agreement, an amount
equal to the greater of (i) one hundred twenty-five percent (125%) of either (x)
with respect to an Individual Property that is not a Tarsadia Property, the
Allocated Loan Amount for such Individual Property, or (y) with respect to a
Tarsadia Property, the Tarsadia Floor Release Amount; or (ii) the Net Refinance
Proceeds from the refinancing of said Individual Property(ies).

 

(c) with respect to any Release of an Individual Property which is being
refinanced by any Borrower in connection with the repayment of the Floating
Loans at the Maturity Date of the Floating Loans pursuant to Section 2.9, an
amount equal to the greater of (i) one hundred twenty-five percent (125%) of
either (x) with respect to an Individual Property that is not a Tarsadia
Property, the Allocated Loan Amount for such Individual Property, or (y) with
respect to a Tarsadia Property, the Tarsadia Floor Release Amount, or (ii) the
Net Refinance Proceeds from the refinancing of said Individual Property(ies).

 

(183) “Release Property” means any Individual Property which is the subject of a
Release carried out in compliance with the terms of Section 2.7(2).

 

(184) “Rents” means all rents, revenues, issues, profits, income and proceeds
due or to become due from tenants of the Properties, including rentals and all
other payments of

 

-22-



--------------------------------------------------------------------------------

any kind under the Leases or otherwise for using, leasing, licensing,
possessing, operating from, rendering in, selling or otherwise enjoying the
Properties.

 

(185) “Replacement Interest Rate Cap Agreement” has the meaning assigned in
Section 6.31.

 

(186) “Reserves” means the Tax and Insurance Reserve, the PIP Reserve, the
Capital Expenditure Reserve, the Ground Lease Rent Reserve, the Deferred
Maintenance Reserve and the Trapped Cash Reserve.

 

(187) “Reserve Requirement” means, for any Interest Period for any Floating
Loan, the average maximum rate at which reserves (including, without limitation,
any marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the Federal
Reserve System in New York City with deposits exceeding $1,000,000,000 against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement shall include any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change with respect to (i) any category of liabilities that includes
deposits by reference to which the Libor Base Rate for any Interest Period for
any Floating Loans is to be determined as provided in the definition of “Libor
Base Rate” or (ii) any category of extensions of credit or other assets that
includes Floating Loans.

 

(188) “Restoration” means the repair and restoration of an Individual Property
after a casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such casualty or Condemnation,
with such alterations as may be reasonably approved by the Administrative Agent.

 

(189) “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

(190) “Scheduled Payment” means each payment of interest only, or of principal
and interest, due under each Loan on the related Payment Date as provided in
Section 2.3(1) hereof.

 

(191) “Secondary Market Transaction” has the meaning assigned in Section
11.9(2).

 

(192) “Security Agreement” means that certain Amended and Restated Security
Agreement, dated the date hereof, by each Borrower, each Operator and the
Administrative Agent in favor of the Administrative Agent (on behalf of the
Lenders).

 

(193) “Servicer” has the meaning assigned in Section 11.24.

 

(194) “Servicing Agreement” has the meaning assigned in Section 11.24.

 

(195) “Severed Loan Documents” has the meaning assigned in Section 11.9(4).

 

-23-



--------------------------------------------------------------------------------

(196) “Site Assessment” means an environmental engineering report for an
Individual Property prepared at the applicable Borrower’s expense by an engineer
engaged by such Borrower and reasonably approved by the Administrative Agent,
and in a manner reasonably satisfactory to the Administrative Agent, based upon
an investigation relating to and making appropriate inquiries concerning the
existence of Hazardous Materials on or about such Individual Property, and the
past or present discharge, disposal, release or escape of any such substances,
all consistent with ASTM Standard E1527-00 (or any successor thereto published
by ASTM and in effect at the time such report was produced) and good customary
and commercial practice.

 

(197) “Special Purpose Entity” has the meaning assigned in Section 6.27.

 

(198) “State” means with respect to each Individual Property, the state in which
such Individual Property is located.

 

(199) “Stock Pledge” means each of those certain Stock Pledge and Security
Agreements (together with the attachments thereto and consents, certificates,
powers and other materials referred to therein) dated the date hereof and
relating to the pledges of stock to the Administrative Agent (on behalf of the
Lenders) from Sunstone Hotel TRS as pledgor regarding its pledges of its 100%
equity interests in each of the Operators.

 

(200) “STR Report” means a Smith Travel Research Report for each Individual
Property in the form of Exhibit L attached hereto.

 

(201) “Subordination of Management Agreement” means (a) with respect to all of
the Properties except for the Property located in Chandler, Arizona, that
certain Assignment of Management Agreements and Guaranty of Management
Agreements, Subordination of Management Agreements and Consent to Assignment and
Subordination, dated the date hereof, by and among Sunstone Hotel Investors,
Inc. and each of the Operators in favor of the Administrative Agent (on behalf
of the Lenders), and consented and agreed to by Manager and Interstate
Management Company, L.L.C., and (b) with respect to the Property located in
Chandler, Arizona, that certain Assignment of Management Agreements and Guaranty
of Management Agreements, Subordination of Management Agreements and Consent to
Assignment and Subordination, dated the date hereof, from Heavlin Management
Company, Inc. in favor of the Administrative Agent (on behalf of the Lenders).

 

(202) “Sunstone” means Sunstone Hotel Partnership, LLC, a Delaware limited
liability company, together with its successors and assigns.

 

(203) “Sunstone Holdco” means Sunstone Holdco I, LLC, a Delaware limited
liability company, together with its successors and assigns.

 

(204) “Sunstone Hotel TRS” means Sunstone Hotel TRS Lessee, Inc., a Delaware
corporation, together with its successors and assigns.

 

(205) “Sunstone LAX” has the meaning set forth in the Recitals to this
Agreement.

 

-24-



--------------------------------------------------------------------------------

(206) “Sunstone Parties” has the meaning set forth in the Recitals to this
Agreement.

 

(207) “Tarsadia Floor Release Amount” means (i) for the Tarsadia Los Angeles
Property, $11,777,000, or (ii) for the Tarsadia San Diego Property, $8,544,000.

 

(208) “Tarsadia Ground Lease” means each of the Tarsadia Los Angeles Ground
Lease and the Tarsadia San Diego Ground Lease.

 

(209) “Tarsadia Los Angeles Ground Lease” means that certain Ground Lease dated
as of August 28, 1997 by and between Peacock, LLC, a California limited
liability company, as “Landlord” and Sunstone OP Properties L.L.C., a Delaware
limited liability company, as “Tenant”, a memorandum of which dated August 28,
1997 was recorded on August 28, 1997 as Instrument No. 97-1344998 in the
Official Records of Los Angeles County, and which Ground Lease was amended by
that certain Amendment Number One To Ground Lease dated as of September 2, 1997,
that certain Amendment Number Two To Ground Lease dated as of January 23, 1998
and that certain Amendment Number Three To Ground Lease dated as of January 26,
2002.

 

(210) “Tarsadia Los Angeles Property” means that certain piece or parcel of
land, together with the buildings and improvements thereon and appurtenances
thereto, which is encumbered by the Tarsadia Los Angeles Ground Lease, in each
case to the extent of any Borrower’s interest therein.

 

(211) “Tarsadia Property” means each of the Tarsadia Los Angeles Property and
the Tarsadia San Diego Property.

 

(212) “Tarsadia San Diego Ground Lease” means that certain Ground Lease dated as
of August 7, 1997 by and between Shivani, LLC, a California limited liability
company, as “Landlord” and Sunstone Hotel Investors, L.P., a Delaware limited
partnership, predecessor-in-interest to Sunstone OP Properties L.L.C., a
Delaware limited liability company, as “Tenant”, a memorandum of which dated
August 7, 1997 was recorded on August 7, 1997 as Instrument No. 1997-0378110 in
the San Diego County Recorder’s Office, and which Ground Lease was amended by
that certain Amendment Number One To Ground Lease dated as of January 23, 1998
and that certain Amendment Number Two To Ground Lease dated as of January 26,
2002.

 

(213) “Tarsadia San Diego Property” means that certain piece or parcel of land,
together with the buildings and improvements thereon and appurtenances thereto,
which is encumbered by the Tarsadia San Diego Ground Lease, in each case to the
extent of any Borrower’s interest therein.

 

(214) “Tax and Insurance Reserve” has the meaning assigned in Section 5.8(1).

 

(215) “Tax Escrow Rebalancing” has the meaning assigned in Section 5.8(l)(c).

 

(216) “Taxes” has the meaning assigned in Section 8.2 hereof.

 

-25-



--------------------------------------------------------------------------------

(217) “Terrorism Insurance” has the meaning assigned in Section 3.1(1)(k).

 

(218) “TIC Amount” has the meaning assigned in Section 3.1(1)(k).

 

(219) “Title Policy” means one or more lender’s polic(y)(ies) of title insurance
issued to the Administrative Agent (on behalf of the Lenders) on or about the
Original Closing Date and insuring the lien of each of the Mortgages.

 

(220) “Trailing Twelve-Month NOI” means, as of any date of calculation, the Net
Operating Income of all of the Properties then remaining as collateral for the
Loans for the twelve full calendar months immediately preceding such date of
calculation. Trailing Twelve-Month NOI shall not include any Net Operating
Income attributable to any Individual Property that was included as collateral
for the Loans during a portion or all of such twelve-month period but was
released from the lien of the Mortgages prior to the date of such calculation.

 

(221) “Trapped Cash Reserve” has the meaning assigned in Section 5.8(5).

 

(222) “TRIA” has the meaning assigned in Section 3.1(l)(k).

 

(223) “Type” has the meaning assigned in Section 1.2.

 

(224) “Uniform System of Accounts” means the Uniform Systems of Accounts for the
Lodging Industry (9th edition), as revised and supplemented from time to time.

 

Section 1.2 Types. Loans hereunder are sometimes distinguished by “Type.” The
“Type” of a Loan refers to whether such Loan is a Fixed Loan, a Floating Loan,
or an Alternate Interest Rate Loan, if applicable.

 

Section 1.3 Borrower; Joint and Several Liability; Suretyship Waivers. It is
intended by the parties hereto that each Borrower shall be liable, jointly and
severally, for all of the obligations of the Borrowers hereunder. Accordingly,
each of Sunstone Chandler, Sunstone OP, SHP Ogden and Sunstone SH expressly
agrees and acknowledges with each Lender and the Administrative Agent that:

 

(1) It understands that the Lenders would not have made the Loans but for the
agreement of each Borrower to be jointly and severally liable for each and every
obligation of the Borrowers set forth herein, and it agrees that it has received
sufficient consideration for its agreement to be bound by and to the extent of
the terms hereof. In particular, each Borrower is of the view that the financial
accommodations offered to each Borrower under this Agreement will enhance the
aggregate borrowing powers of the Borrowers, and that each Borrower and Borrower
Party will receive substantial direct and/or indirect benefits by reason of the
making of the Loans and other financial accommodations provided herein.

 

(2) In any provision of this Agreement where any Borrower makes a representation
or warranty, such representation or warranty shall constitute a separate
representation or warranty made by each Borrower as to the content and substance
thereof.

 

-26-



--------------------------------------------------------------------------------

(3) In any provision of this Agreement where any Borrower makes an agreement or
covenant, such agreement or covenant shall be a separate agreement or covenant
of each Borrower, and each such entity shall be jointly and severally liable
with each other such entity for the full and faithful performance thereof,
without regard to whether (i) any Borrower shall have better rights to control
or assure the performance of such agreement or covenant or (ii) such agreement
or covenant affects an Individual Property in which any Borrower does not have a
direct interest.

 

(4) An Event of Default may occur hereunder, and the Administrative Agent and
Lenders shall be permitted to exercise their remedies as stated herein, if any
Borrower by its action or inaction causes an Event of Default to occur, and the
lack of fault or breach by any other Borrower shall neither serve nor be deemed
to halt such Event of Default nor prevent, delay or impair any such exercise of
remedies.

 

(5) In exercising any remedies herein after an Event of Default, the
Administrative Agent and Lenders shall be permitted to exercise their remedies
as stated herein against any or all of the Borrowers, or none of them, as the
Administrative Agent and Lenders shall determine in their sole and absolute
discretion, and any lack of fault or lack of breach by any Borrower shall not
prevent, delay or impair the pursuit or implementation of any such remedies
against them.

 

(6) The obligations, covenants, agreements and duties of each Borrower under the
Loan Documents shall in no way be discharged, affected or impaired by any of the
following:

 

(a) the waiver by Administrative Agent of the performance or observance by
Borrower or any other party of any of the agreements, covenants, terms or
conditions contained herein;

 

(b) the extension, in whole or in part, of the time for payment by any Borrower
of any sums owing or payable under any Loan Document;

 

(c) any assumption by any person of any or all of any Borrower’s obligations
under any Loan Document;

 

(d) the waiver or release or modification or amendment (whether material or
otherwise) of any provision of any Loan Document;

 

(e) any failure, omission or delay on the part of Administrative Agent to
enforce, assert or exercise any right, power or remedy conferred on or available
to Administrative Agent under any of the Loan Documents, or any action on the
part of Administrative Agent granting indulgence or extension in any form
whatsoever;

 

(f) the voluntary or involuntary liquidation, dissolution, sale of all or
substantially all of the assets, marshaling of assets and liabilities,
receivership, conservatorship, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization or other similar proceeding affecting any
Borrower or any of its assets or any impairment, modification, release or
limitation of liability of any

 

-27-



--------------------------------------------------------------------------------

Borrower or any of their estates in bankruptcy or of any remedy for the
enforcement of such liability resulting from the operation of any present or
future provision of the Federal Bankruptcy Code or other similar statute or from
the decision of any court;

 

(g) the release of any Borrower from the performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the Loan
Documents by operation of law;

 

(h) the power or authority or lack thereof of any Borrower to execute,
acknowledge or deliver any of the Loan Documents;

 

(i) the legality, validity or invalidity of any Loan Document;

 

(j) any defenses whatsoever that Borrower may or might have to the payment of
any portion of the Indebtedness except for the payment thereof;

 

(k) the existence or non-existence of any Borrower as a legal entity;

 

(1) any right of setoff, counterclaim or defense (other than payment in full of
the Indebtedness in accordance with the terms of the Loan Documents) that any
Borrower may or might have to its respective undertakings, liabilities and
obligations hereunder, each and every such defense being hereby waived by each
Borrower; or

 

(m) any other cause, whether similar or dissimilar to any of the foregoing, that
might constitute a legal or equitable discharge of any Borrower (whether or not
such Borrower shall have knowledge or notice thereof) other than payment in full
of the Indebtedness.

 

(7) To the extent notwithstanding the above and the express intent of the
parties, if any Borrower is deemed to be a surety or guarantor of another
Borrower, then the following shall apply:

 

(a) Each Borrower understands and further acknowledges that if the
Administrative Agent forecloses judicially or nonjudicially against any real
property securing the Loans, that foreclosure could impair or destroy any
ability that such Borrower may have to seek reimbursement, contribution or
indemnification from another Borrower or others based on any right such Borrower
may have of subrogation, reimbursement, contribution or indemnification for any
amounts paid by such Borrower hereunder. Each Borrower further understands and
acknowledges that in the absence of this provision, the potential impairment or
destruction of such Borrower’s rights, if any, may entitle such Borrower to
assert a defense based on California Code of Civil Procedure (“CCP”) § 580d as
interpreted in Union Bank v. Gradsky, to the extent applicable. Each Borrower
freely, irrevocably and unconditionally: (a) waives and relinquishes that
defense, and agrees that such Borrower will be fully liable hereunder, even
though the Administrative Agent may foreclose judicially

 

-28-



--------------------------------------------------------------------------------

or nonjudicially against the real property securing the Loans; (b) agrees that
such Borrower will not assert that defense in any action or proceeding that the
Administrative Agent may commence to enforce the terms of the Loan Documents;
(c) acknowledges and agrees that the rights and defenses waived by such Borrower
hereunder include any right or defense that such Borrower may have or be
entitled to assert based upon or arising out of any one or more of the following
(to the extent applicable): (i) CCP § 580a (which, if such Borrower had not
given this waiver, would otherwise limit such Borrower’s liability after any
nonjudicial foreclosure sale to the difference between the obligations for which
such Borrower is liable and the fair market value of the property or interests
sold at such nonjudicial foreclosure sale rather than the actual proceeds of
such sale), (ii) CCP § 580b and CCP § 580d (which, if such Borrower had not
given this waiver, would otherwise limit the Administrative Agent’s right to
recover a deficiency judgment with respect to purchase money obligations and
after any nonjudicial foreclosure sale, respectively), (iii) CCP § 726 (which,
if such Borrower had not given this waiver, among other things, would otherwise
require the Administrative Agent to exhaust all of its security before a
personal judgment may be obtained for a deficiency), or (iv) California Civil
Code § 2848 (which, if Borrower had not given this waiver, among other things,
would entitle Borrower to enforce every remedy the Administrative Agent may have
against the Borrower for its payments hereunder); and (d) acknowledges and
agrees that the Administrative Agent is relying on this waiver in making the
Loans, and that this waiver is a material part of the consideration that the
Administrative Agent is receiving for making the Loans.

 

WITHOUT LIMITING THE FOREGOING, EACH BORROWER WAIVES ALL RIGHTS AND DEFENSES
THAT SUCH BORROWER MAY HAVE IN CONNECTION WITH THE FOREGOING TERMS. THIS MEANS,
AMONG OTHER THINGS:

 

(i) THE ADMINISTRATIVE AGENT MAY COLLECT FROM SUCH BORROWER WITHOUT FIRST
FORECLOSING ON ANY REAL OR PERSONAL PROPERTY COLLATERAL PLEDGED BY THE BORROWER
OR ANY OTHER BORROWER; AND

 

(ii) IF THE ADMINISTRATIVE AGENT FORECLOSES ON ANY REAL PROPERTY COLLATERAL
PLEDGED BY THE BORROWER OR ANY OTHER BORROWER:

 

(A) THE AMOUNT OF THE ADMINISTRATIVE AGENT’S CLAIM HEREUNDER MAY BE REDUCED ONLY
BY THE PRICE FOR WHICH THAT COLLATERAL IS SOLD AT THE FORECLOSURE SALE, EVEN IF
THE COLLATERAL IS WORTH MORE THAN THE SALE PRICE; AND

 

(B) THE ADMINISTRATIVE AGENT MAY COLLECT FROM SUCH BORROWER EVEN IF THE
ADMINISTRATIVE AGENT, BY FORECLOSING ON THE REAL PROPERTY

 

-29-



--------------------------------------------------------------------------------

COLLATERAL, HAS DESTROYED ANY RIGHT SUCH BORROWER MAY HAVE TO COLLECT FROM ANY
OTHER BORROWER.

 

THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND DEFENSES THE
BORROWERS MAY HAVE IN CONNECTION WITH THE LOANS. THESE RIGHTS AND DEFENSES
INCLUDE, BUT ARE NOT LIMITED TO, ANY RIGHTS OR DEFENSES BASED UPON CCP §§ 580a,
580b, 580d, OR 726 (TO THE EXTENT APPLICABLE).

 

Section 1.4 Interpretation.

 

For all purposes of this Agreement and each other Loan Document, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

 

(1) the capitalized terms defined in this Article have the meanings assigned to
them in this Article, include the plural as well as the singular, and, when used
with respect to any instrument, contract or agreement, include all extensions,
modifications, amendments and supplements from time to time thereto;

 

(2) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP (as hereinafter defined) in effect on the date
hereof;

 

(3) the words “herein,” “hereof,” and “hereunder” and other words of similar
import refer to this Agreement and each other Loan Document as a whole and not
to any particular Article, Section, or other subdivision;

 

(4) the words “include” and “including” and other words of similar import shall
be construed as if followed by the phrase “, without limitation,”;

 

(5) the phrases “satisfactory to any Lender” or “satisfactory to Administrative
Agent” shall mean in form and substance satisfactory to such Lender or
Administrative Agent, as the case may be, in all respects, the phrases “with
Lender’s consent”, “with Lender’s approval”, “with Administrative Agent’s
consent” or “with Administrative Agent’s approval” shall mean such consent or
approval at Lender’s or Administrative Agent’s, as the case may be, discretion,
and the phrases “acceptable to Lender” or “acceptable to Administrative Agent”
shall mean acceptable to Lender or Administrative Agent, as the case may be, at
such party’s sole discretion, unless a different standard for consent or
approval is expressly set forth; and

 

(6) any provision of this Agreement and each other Loan Document permitting the
recovery of out-of-pocket attorneys’ fees, costs and expenses shall be deemed to
include such fees and costs incurred in all appellate proceedings.

 

Section 1.5 Amendment and Restatement. This Agreement is and shall for all
purposes be deemed to be a further amendment and restatement of the provision of
the Original Loan Agreement. This Agreement shall supersede the Original Loan
Agreement insofar as it constitutes the entire agreement between the parties
concerning the subject matter of this Agreement, but does not constitute a
novation of the Original Loan Agreement. All Loans made

 

-30-



--------------------------------------------------------------------------------

pursuant to the Original Loan Agreement shall be deemed to be Loans made under
this Agreement, and all of the Borrowers’ obligations under the Original Loan
Agreement shall be deemed to be obligations under this Agreement.
Notwithstanding anything to the contrary contained herein, however, nothing
contained in this Agreement is intended to constitute a release of Sunstone LAX
from its obligations contained in the Original Loan Agreement which were
intended by their terms to survive the release of an Individual Property or a
release of the Original Borrowers with respect to their obligations to comply
with the Legal Requirements of the state of Oregon, including (without
limitation) Environmental Laws in effect in the state of Oregon.

 

ARTICLE II

 

LOAN TERMS

 

Section 2.1 The Commitments, Loans and Notes.

 

(1) Loans. Each Borrower jointly and severally acknowledges and agrees that the
Lenders have previously advanced to the Borrowers the Current Outstanding
Principal Amount of the Loans. On or about the date hereof (provided that the
advance conditions set forth in Schedule 2 shall have been satisfied to the
satisfaction of the Lenders and Administrative Agent), each Lender severally
agrees to advance the Additional Advance to the Borrowers in Dollars, in a
principal amount equal to the Commitment of such Lender with respect to such
Additional Advance, as set forth on Schedule 1 attached hereto. The Loans shall
be repaid in accordance with this Agreement and the other Loan Documents.

 

(2) Lending Offices. The Loans of each Lender shall be made and maintained at
such Lender’s Applicable Lending Office.

 

(3) Notes.

 

(a) Form. The Fixed Loan made by each Lender shall be evidenced by a Fixed Note
of the Borrowers and the Floating Loan made by each Lender shall be evidenced by
a Floating Note of the Borrowers. Each Fixed Note shall be payable to the
applicable Lender in a principal amount equal to the amount of such Lender’s
Commitment with respect to the Fixed Loans, and each Floating Note shall be
payable to the applicable Lender in a principal amount equal to the amount of
such Lender’s Commitment with respect to the Floating Loans.

 

(b) Register. The Administrative Agent shall cause to be kept a register (the
“Register”) for the registration of ownership and transfer or assignment of the
Notes. The names and addresses of the registered owners of the Notes, the
transfers or assignment of the Notes and the names and addresses of the
transferees of the Notes will be registered in the Register under such
reasonable regulations as Administrative Agent may prescribe. Each Borrower and
Administrative Agent shall deem and treat the registered owner of any Note as
shown in the Register as the absolute owner thereof for all purposes, and
neither any Borrower nor Administrative Agent shall be affected by any notice to

 

-31-



--------------------------------------------------------------------------------

the contrary and payment of the principal of, interest on, and Prepayment Fee,
if any, due on or with respect to the related Note shall be made only to or upon
the order of such registered owner. All such payments so made shall be valid and
effective to satisfy and discharge the liability of any Borrower upon such Note
to the extent of the sums so paid. Upon reasonable request from time to time,
Administrative Agent shall permit any Borrower to examine the Register.

 

(c) Exchange of Notes. Any Note may be exchanged for a new Note or Notes of the
same Type if such Note or Notes to be so exchanged is surrendered for
cancellation to Administrative Agent and is accompanied by the request of the
registered owner thereof specifying the denomination of the new Note or Notes to
be issued in exchange therefor. Upon Administrative Agent’s request therefor, a
new Note or Notes of the same Type, executed by the Borrowers and payable to
such registered owner in the denominations so requested and in an aggregate
principal amount equal to the aggregate original principal amount of such Note
to be so exchanged, shall be executed and delivered by the Borrowers to
Administrative Agent for delivery to such registered owner in exchange for such
Note to be so exchanged. Each new Note issued pursuant to this Section 2.1 in
exchange for, in substitution for, or in lieu of an outstanding Note shall be
dated the date of such old Note. All new Notes shall be valid obligations of the
Borrowers, jointly and severally, evidencing the same debt as such old Notes and
shall be entitled to the benefits and security of the Loan Documents to the same
extent as the old Notes. Each Lender and the Administrative Agent shall bear its
own costs and expenses in connection with any request for an exchange of Notes
and the Borrower shall have no liability therefor.

 

(d) Transfer of Notes. No transfer or assignment of the Notes shall be effective
until the same is shown on the Register and a certificate of transfer referred
to below is duly issued. Any Note may be transferred on the Register if such
Note is surrendered for cancellation to Administrative Agent and is accompanied
by an instrument of transfer satisfactory to Administrative Agent, a fully
executed Assignment and Acceptance which has been consented to by the
Administrative Agent and such other documents, certificates or opinions as
Administrative Agent may reasonably require. Upon Administrative Agent’s request
therefor, a new Note of the same Type, executed by the Borrowers and registered
in the name of the transferee in a principal amount equal to the original
principal amount of such transferred Note, shall be executed by the Borrowers
and delivered to Administrative Agent for delivery to the transferee in exchange
for such transferred Note. Upon completion of registration of transfer, a
certificate that such transfer has been completed shall be promptly provided by
Administrative Agent to the Borrowers, the transferor and the transferee, and
such certificate shall constitute conclusive evidence of such registration and
the effectiveness of such transfer and assignment. Each Lender and the
Administrative Agent shall bear its own costs and expenses in connection with
any request for a transfer of Notes and the Borrower shall have no liability
therefor.

 

-32-



--------------------------------------------------------------------------------

(e) Loss, Theft, Destruction or Mutilation of Notes. In the event of the loss,
theft or destruction of any Note, upon receipt by the Borrowers and
Administrative Agent of a reasonably satisfactory indemnification agreement
executed in favor of the Borrowers and Administrative Agent by the holder of
such Note (the unsecured indemnity agreement of any Institutional Investor with
a net worth at least equal to 200% of the outstanding principal amount of the
lost Note being deemed satisfactory as to the creditworthiness of the
indemnitor), or in the event of the mutilation of any Note, upon the surrender
of such mutilated Note by the holder thereof to the Borrowers, the Borrowers
shall execute and deliver to such holder a new replacement Note in lieu of the
lost, stolen, destroyed or mutilated Note. Each Lender and the Administrative
Agent shall bear its own costs and expenses in connection with any request for a
replacement of Notes and the Borrower shall have no liability therefor.

 

Section 2.2 Interest Rate; Late Charge; Default Rate.

 

(1) Interest Rate.

 

(a) Fixed Loans. The outstanding principal balance of the Fixed Loans shall bear
interest at a rate per annum equal to FIVE AND 95/100 PERCENT (5.95%) (the
“Fixed Interest Rate”).

 

(b) Floating Loans. The outstanding principal balance of the Floating Loans
shall bear interest (i) with respect to the initial Floating Interest Period
beginning on the Modification Closing Date and expiring on October 31, 2004, at
a rate equal to FOUR AND 225/1000 PERCENT (4.225%) per annum and (ii) with
respect to each subsequent Floating Interest Period, at a rate equal to TWO AND
35/100 PERCENT (2.35%) per annum in excess of the Adjusted Libor Rate for such
Floating Interest Period (such applicable rate, the “Floating Interest Rate”).

 

(c) Alternate Interest Rate Loan. If any Floating Loan shall be Converted at any
time to an Alternate Interest Rate Loan pursuant to this Agreement, the
outstanding principal balance of such Alternate Interest Rate Loan shall bear
interest at a rate of interest equal to the Alternate Interest Rate for the
related Interest Period.

 

(2) Interest Periods. Each Fixed Loan and (subject to the provisions of this
Agreement which, in certain instances, require payment of interest at the
Alternate Interest Rate), each Floating Loan shall Continue from one Interest
Period to the next Interest Period applicable thereto. In addition:

 

(a) With respect to the Fixed Loans, interest shall be computed on the basis of
a fraction, the denominator of which is three hundred sixty (360) and the
numerator of which is thirty (30).

 

(b) With respect to the Floating Loans, interest shall be computed on the basis
of a fraction, the denominator of which is three hundred sixty (360) and

 

-33-



--------------------------------------------------------------------------------

the numerator of which is the actual number of days elapsed from the date of the
initial advance or the date on which the immediately preceding payment was due.
The Borrowers may, subject to the definition of Floating Interest Period, select
a Floating Interest Period of one, three, or six months by giving not less than
three (3) Business Days’ prior irrevocable notice of the Floating Interest
Period so selected to the Administrative Agent. Notwithstanding any other
provision of any Loan Document, if the Borrowers shall have failed to select
such a Floating Interest Period by the date required pursuant to the immediately
preceding sentence, the Borrowers shall be deemed to have selected a one-month
Floating Interest Period for the immediately succeeding Floating Interest
Period. While any Event of Default exists, the Administrative Agent, on behalf
of the Lenders, may, but shall not be obligated to, suspend the right of the
Borrowers to select the Floating Interest Period applicable thereto, in which
event all Floating Loans may, at the option of the Administrative Agent, be
Converted (on the last day of the respective Interest Period therefor) into
Floating Loans with Floating Interest Periods of one month.

 

(3) Late Charge. If any Borrower fails to pay any installment of interest or
principal within ten (10) days after the date on which the same is due, the
Borrowers, jointly and severally, shall pay to Administrative Agent (on behalf
of the related Lenders) a late charge on such past-due amount, as liquidated
damages and not as a penalty, equal to five percent (5%) of such amount, but not
in excess of the maximum amount of interest allowed by applicable law. No such
late charge shall be due or payable in connection with the final payment on the
Loans due on the Maturity Date.

 

(4) Default Rate. While any Event of Default exists, the Loans shall bear
interest at the applicable Default Rate for Loans of the related Type.

 

Section 2.3 Terms of Payment. The Loans shall be payable as follows:

 

(1) Scheduled Payments. Immediately prior to the effectiveness of the
modifications to the Original Loan set forth in this Agreement, and as a
condition to closing on the Modification Closing Date, the Borrowers shall pay
to the Lenders any accrued and unpaid interest and other amounts then due and
owing on the Current Outstanding Principal Amount (including any Libor Breakage
Fees with respect thereto) in accordance with the terms and conditions of the
Original Loan Agreement. Thereafter:

 

(a) On the Modification Closing Date, a payment in advance of interest only at
the applicable Interest Rate shall be due and payable for the period from the
Modification Closing Date to (but not including) the first day of the next
calendar month.

 

(b) Borrower shall make the following scheduled payments of Debt Service on the
Loans:

 

(i) Commencing on December 1, 2004 (with respect to the Interest Period
commencing on November 1, 2004 and continuing through

 

-34-



--------------------------------------------------------------------------------

November 30, 2004), and on each subsequent Payment Date during the term of the
Loans, the Borrowers shall pay interest on the Loans in arrears at the
applicable Interest Rate; and

 

(ii) Commencing on December 1, 2006, and on each subsequent Payment Date during
the term of the Loans, the Borrowers shall make payments of principal on the
Fixed Loans based upon a twenty-five (25) year amortization schedule (as such
amortization schedule may be adjusted upon a Release of an Individual Property
pursuant to the provisions of Section 2.7(4)(c) or in connection with a casualty
or Condemnation pursuant to Section 3.2 or 3.3); and

 

(iii) On the Maturity Date for each Type of Loans, the Borrowers shall pay all
outstanding principal, accrued and unpaid interest, and any other amounts due
under the Loan Documents with respect to such Type of Loans until all amounts
due under the Loan Documents in connection with such Type of Loans are paid in
full.

 

(2) Term of Loans. The term of each Type of Loans shall commence on the date
hereof and expire on the Maturity Date applicable to such Type of Loans.

 

(3) Prepayment.

 

(a) Additional Mandatory Prepayments. In addition to the regularly scheduled
installments of principal required to be made with respect to the Fixed Loans
commencing on December 1, 2006 as set forth in Section 2.3(1)(b)(ii), the
Borrowers shall also be required to prepay the outstanding principal amount of
the Loans in the following circumstances:

 

(i) Commencing on the Payment Date occurring in November, 2009, and on every
third Payment Date thereafter (the Payment Date occurring in February, 2010, the
Payment Date occurring May, 2010, etc.), if the Loan-to-Value Ratio as of such
Payment Date is greater than the Maximum Loan-to-Value Ratio, the Borrowers
shall make a principal payment on the Fixed Loans in an amount equal to FIVE
MILLION and 00/100 DOLLARS ($5,000,000.00), which amount shall be applied by the
Administrative Agent to reduce the outstanding principal balance of the Fixed
Loans. The Borrowers shall be required to pay a Fixed Loan Prepayment Fee in
connection with any such prepayment described in this subsection.

 

(ii) Outstanding principal on the Loans shall be prepaid, in whole or in part,
as applicable, in an amount equal to any Insurance Proceeds or Condemnation
Proceeds received and applied by Administrative Agent to prepay principal on the
Loans pursuant to the terms of Section 3.3(3). So long as no Event of Default
has occurred and is continuing, the Borrowers shall have the right to elect
whether to apply

 

-35-



--------------------------------------------------------------------------------

such proceeds to the prepayment of the Floating Loans, the Fixed Loans, or any
combination thereof; however, if an Event of Default has occurred and is
continuing as of such date, the Administrative Agent, on behalf of the Lenders,
shall have the right in its sole and absolute discretion to elect whether to
apply such proceeds to the prepayment of the Floating Loans, the Fixed Loans, or
any combination thereof. The Borrowers shall pay a Libor Breakage Fee if any
Floating Loans are so prepaid and such prepayment is made on a day other than on
the last day of a Floating Interest Period, but otherwise such prepayment may be
made without any Prepayment Fee.

 

(b) Optional Prepayments.

 

(i) In addition to their rights to prepay the Loans in connection with a Release
pursuant to Section 2.7(2) or a repayment of the Indebtedness after a casualty
or Condemnation pursuant to Section 3.3(3), the Borrowers shall have the right
after the expiration of the Closed Prepayment Period to prepay the Fixed Loans
in full or in part on any Business Day, provided that the Borrowers (A) furnish
the Administrative Agent with at least thirty (30) days prior written notice of
their intention to make any such prepayment, the date thereof and the amount to
be prepaid, and (B) pay the Fixed Loan Prepayment Fee in connection therewith,
provided, however, that no Fixed Loan Prepayment Fee shall be due in connection
with any such prepayment on the Fixed Loans made during the period three (3)
months prior to the Maturity Date of the Fixed Loans.

 

(ii) Pursuant to Section 2.7(2), the Borrowers may make a partial prepayment of
the Loans:

 

(A) at any time during the term of the Loans, in an amount equal to the Release
Amount in connection with the sale or Rebranding Renovation of a Release
Property in accordance with the terms of Section 2.7(2) of this Agreement;
provided, however, that the Borrowers shall not be permitted to cause more than
$50,000,000 in Release Amounts to be applied to the prepayment of the Fixed
Loans during the Closed Prepayment Period, and

 

(B) at the time of their exercise of an Extension Right pursuant to Section 2.8,
in an amount equal to the Release Amount in connection with the refinancing of a
Release Property with a third party lender unaffiliated with any of the Borrower
Parties in accordance with the terms of Section 2.7(2) and Section 2.8(3)(b) of
this Agreement.

 

(iii) Any Release Amounts received in connection with a prepayment of the Loans
pursuant to subsection (ii) shall be paid and applied as specified in the
payment application provisions of Section 2.7(4)

 

-36-



--------------------------------------------------------------------------------

and the payment priority provisions of Section 2.5(2)(c). In addition, in
connection with any prepayment of the Loans pursuant to subsection (ii):

 

(A) if any Floating Loans are prepaid in connection with any such prepayment and
such prepayment is paid on any day other than the last day of an Interest
Period, the Borrowers shall pay the Libor Breakage Fee to the Administrative
Agent on behalf of the Floating Lenders;

 

(B) if any Fixed Loans are prepaid in connection with any such prepayment, the
Borrowers shall pay the Fixed Loan Prepayment Fee to the Administrative Agent on
behalf of the Fixed Lenders; and

 

(C) if any Fixed Loans are prepaid in connection with any such prepayment and
such prepayment is made during the Closed Prepayment Period, the Borrowers shall
pay the Administrative Agent Lost Servicing Fee, which shall be paid to the
Administrative Agent only to compensate it for its lost servicing opportunity.

 

(iv) The Borrowers shall not have the right to prepay the Floating Loans except
in connection with a Release pursuant to Section 2.7(2) or a repayment of the
Indebtedness after a casualty or Condemnation pursuant to Section 3.3(3).

 

(c) Prepayments in General; Prepayment Election Upon Acceleration. If the Loans
are prepaid, in whole or in part, including, without limitation, pursuant to a
casualty or Condemnation or the sale or refinancing of a Release Property or a
Rebranding Renovation, each such prepayment shall be made to the Administrative
Agent on the related Payment Date (or if elected by the Borrowers or required to
be made on another date, such other date), and in every case together with (i)
the accrued and unpaid interest on the principal amount prepaid, (ii) the
Prepayment Fee and Administrative Agent Lost Servicing Fee, if any, due with
respect thereto, and (iii) any amounts payable to a Lender holding a Loan
pursuant to Section 2.6(5) as a result of such prepayment while a Loan is in
effect. If the Loans are accelerated for any reason other than casualty or
Condemnation, the Borrowers shall be deemed to have elected to prepay the Loans
in full on the date of the related Event of Default and shall pay to the
Administrative Agent (on behalf of the Fixed Lenders) the Fixed Loan Prepayment
Fee, and, if applicable, to the Administrative Agent (for its lost servicing
opportunity) the Administrative Agent Lost Servicing Fee (if any Fixed Loans are
so prepaid and such Acceleration occurs during the Closed Prepayment Period).
Each of the Borrowers expressly acknowledges and agrees that, although voluntary
prepayment of the Fixed Loans is not permitted during the Closed Prepayment
Period (except as provided in Section 2.7), the Fixed Loan

 

-37-



--------------------------------------------------------------------------------

Prepayment Fee shall nevertheless be due and payable in connection with any
Acceleration of the Fixed Loans during the Closed Prepayment Period.
Notwithstanding anything to the contrary contained herein, no Fixed Loan
Prepayment Fee or Administrative Agent Lost Servicing Fee is due with respect to
the Scheduled Payments of principal required to be made pursuant to Section
2.3(1)(b)(ii) or Section 2.3(1)(b)(iii) hereof or in connection with the
prepayment of the Loans, or any portion thereof, as a result of any casualty or
Condemnation (including but not limited to, in the event that any Borrower
prepays a portion of the Loans in order to obtain a release of an Individual
Property for which the Administrative Agent has elected to apply Net Proceeds
received in connection with a casualty or Condemnation towards repayment of the
Indebtedness pursuant to Section 3.3(3) hereof), provided that if any such
prepayment is made after the occurrence of an Event of Default or an
Acceleration of the Loans and prior to the acceptance of a cure thereof by
Administrative Agent, including, without limitation, by virtue of any sale of
any Individual Property by foreclosure or power of sale, the Borrowers shall pay
to the Administrative Agent (on behalf of the Lenders) any Prepayment Fee and to
the Administrative Agent (for its lost servicing opportunity) the Administrative
Agent Lost Servicing Fee that may then be due as set forth above, if any. In the
event that the Administrative Agent elects to apply any Net Proceeds received in
connection with a casualty or Condemnation pursuant to Section 3.3(3) to the
repayment of the Loans, the Administrative Agent shall invest such Net Proceeds
in Permitted investments through the last day of the Interest Period, as
directed by the Borrowers, until such Net Proceeds are applied to the
Indebtedness on the next Payment Date and the Borrowers shall continue to pay
interest on the Loans until so applied. The Administrative Agent shall not be
obligated to obtain any specified rate of return with respect to Permitted
Investments on the Net Proceeds and in no event shall the Administrative Agent
or the Lenders be liable for any loss of the principal amount of the Net
Proceeds, the risk of such losses to be borne solely by the Borrowers for the
term of the Loans (unless such loss is caused by the Administrative Agent’s
conversion or misappropriation of such Net Proceeds).

 

Section 2.4 Security. The Loans shall be secured by inter alia (1) the Mortgage
creating a first priority lien on each Individual Property, (2) the Assignment
of Leases and Rents creating a first priority lien on such Leases and Rents with
respect to each Individual Property, (3) the Stock Pledge and Membership
Pledges, (4) the assignment by the Borrowers to the Administrative Agent of the
Interest Rate Cap Agreement pursuant to the Collateral Assignment of Interest
Rate Cap Agreement, and (5) the other Loan Documents. As further security for
the Loans, the Borrowers agree to fund the Reserves as set forth herein.

 

Section 2.5 Payments; Priority; Etc.

 

(1) Payments Generally.

 

(a) Payments by Borrowers. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrowers
under this Agreement and the Notes, and, except to the extent

 

-38-



--------------------------------------------------------------------------------

otherwise provided therein, all payments to be made by the Borrowers under any
other Loan Document, shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to the Administrative Agent (on
behalf of the Lenders). Such payments shall be made by the Borrowers, at the
sole election of the Administrative Agent, either (i) by automatic clearing
house (“ACH”) debit of a bank account of one or more of the Borrowers of which
the Administrative Agent has received at least thirty (30) days’ prior written
notice or (ii) by wire transfer to an account designated by the Administrative
Agent by notice to the Borrowers. Each payment must be received by the
Administrative Agent not later than 1:00 p.m., New York City time, on the date
on which such payment shall become due (each such payment made after such time
on such due date to be deemed to have been made on the next succeeding Business
Day).

 

(b) Forwarding of Payments by Administrative Agent.

 

(i) Except as otherwise agreed by the Administrative Agent and the Lenders, each
payment received by the Administrative Agent under this Agreement or any Note
shall be paid by the Administrative Agent promptly to the applicable Lenders in
immediately available funds, for account of such Lender’s Applicable Lending
Office for the Loan or other obligation in respect of which such payment is
made.

 

(ii) Notwithstanding any other provision of this Agreement to the contrary, the
Borrowers shall be deemed to have satisfied their obligation to make a payment
to the Lenders hereunder if the Borrowers make such payment directly to the
Administrative Agent in accordance with the terms of Section 2.5(1 )(a) for
forwarding by the Administrative Agent in accordance with the terms of this
Section 2.5(1)(b). The Borrower shall have no liability to any Lender for any
loss or damages resulting from the Administrative Agent’s failure to forward any
funds properly received by the Administrative Agent from the Borrowers in
accordance with the terms of Section 2.5(1)(a).

 

(c) Extensions to Next Business Day. If the due date of any payment under this
Agreement or any Note would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and interest
shall be payable for any principal so extended for the period of such extension.

 

(2) Priority and Application of Payments; Revised Schedule E.

 

(a) All Scheduled Payments on the Loans and any mandatory prepayments of the
Loans shall be applied to the applicable Type of Loans to which such payments
relate on an equal priority, pari passu basis, and shall be paid to the Lenders
holding each Type of Loans on a pro rata basis in accordance with the respective
unpaid principal amounts of such Loans.

 

-39-



--------------------------------------------------------------------------------

(b) Any optional prepayments made on the Fixed Loans shall be paid to the Fixed
Lenders on a pro rata basis in accordance with the respective unpaid principal
amounts of such Fixed Loans.

 

(c) Any Release Amounts shall be applied as set forth in Section 2.7(4)(a), with
all such payments being applied first to reduce the Floating Loan Amount to zero
and second to reduce the Fixed Loan Amount to zero. All such payments shall be
made to the Lenders holding Loans of the applicable Type, pro rata in accordance
with the respective unpaid principal amounts of such Type of Loans.

 

(d) Any Insurance Proceeds or Condemnation Proceeds applied to the repayment of
the Indebtedness shall be paid to either the Fixed Lenders, the Floating Lenders
or a combination thereof, as the Borrower shall elect pursuant to Section
2.3(3)(a)(ii), provided, however, that if an Event of Default has occurred and
is continuing as of such date, such proceeds shall be paid to either the Fixed
Lenders, the Floating Lenders or a combination thereof, as determined by the
Administrative Agent in its sole and absolute discretion.

 

(e) Any accrued interest, Libor Breakage Fees, Fixed Loan Prepayment Fees or
other payments required to be made in connection with any such prepayments of
principal on any of the Loans shall be applied and paid to the Lenders which
have received such prepayments of principal of the applicable Type of Loans in
accordance with the provisions hereof, including, without limitation, Section
2.7(4)(a), in each case on a pro rata basis.

 

(f) After any prepayment of the Loans, the Administrative Agent shall prepare a
revised Exhibit E to this Agreement which reflects the revised Allocated Loan
Amounts as calculated pursuant to this subsection and shall distribute such
revised schedule to the Borrowers and Lenders. Such revised exhibit shall,
absent manifest error, be conclusive evidence of the revised Allocated Loan
Amounts and shall be binding upon the parties hereto without the necessity of
any formal amendment or other writing.

 

-40-



--------------------------------------------------------------------------------

(3) Sharing of Payments, Etc.

 

(a) Right of Set-off. Each Borrower agrees that, in addition to (and without
limitation of) any right of set-off, banker’s lien or counterclaim a Lender may
otherwise have, each Lender shall be entitled, at its option (to the fullest
extent permitted by law), to set off and apply any deposit (general or special,
time or demand, provisional or final), or other indebtedness, held by it for the
credit or account of the Borrowers at any of its offices, in Dollars or in any
other currency, against any principal of or interest on any of such Lender’s
Loans or any other amount payable to such Lender hereunder, that is not paid
when due (regardless of whether such deposit or other indebtedness is then due
to any Borrower), in which case it shall promptly notify the Borrowers and the
Administrative Agent thereof, provided that such Lender’s failure to give such
notice shall not affect the validity thereof.

 

(b) Sharing. If any Lender shall obtain from any of the Borrowers payment of any
principal of or interest on any Loan owing to it or payment of any other amount
under this Agreement or any other Loan Document through the exercise of any
right of set-off, banker’s lien or counterclaim or similar right or otherwise
(other than from the Administrative Agent as provided herein), and, as a result
of such payment, such Lender shall have received a greater percentage of the
principal of or interest on the Loans or such other amounts then due hereunder
or thereunder by any Borrower to such Lender than the percentage received by any
other Lender, it shall promptly pay over such excess to the Administrative Agent
for further distribution to the other Lenders, pro rata in accordance with the
unpaid principal of and/or interest on the Loans or such other amounts,
respectively, owing to each of the Lenders. To such end all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored.

 

(c) Rights of Lenders; Bankruptcy. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of such Borrower. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which this Section 2.5(3) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this Section
2.5(3) to share in the benefits of any recovery on such secured claim.

 

Section 2.6 Yield Protection: Etc.

 

(1) Additional Costs.

 

(a) Costs of Making or Maintaining Floating Loans. Each Borrower shall pay
directly to each Lender from time to time such amounts as such Lender may
reasonably determine to be necessary to compensate such

 

-41-



--------------------------------------------------------------------------------

Lender for any increased costs that such Lender determines are attributable to
its making or maintaining of any Floating Loans or its obligation to make any
Floating Loans hereunder, or any reduction in any amount receivable by such
Lender hereunder in respect of any of such Loans or such obligation (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), resulting from any Regulatory Change that:

 

(i) subjects any Lender (or its Applicable Lending Office for any of such Loans)
to any tax, duty or other like charge in respect of such Loans or its related
Note or changes the basis of taxation of any amounts payable to such Lender
under this Agreement or its Note in respect of any of such Loans (excluding
Regulatory Changes affecting the rate of tax on the overall net income of such
Lender or of such Applicable Lending Office); or

 

(ii) as to any Floating Loans, imposes or modifies any reserve, special deposit
or similar requirements (other than the Reserve Requirement used in the
determination of the Adjusted Libor Rate for any Interest Period for such Loan)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Lender (including, without limitation, any of such
Loans or any deposits referred to in the definition of “Libor Base Rate”), or
any such commitment of such Lender (including, without limitation, the
Commitment of such Lender hereunder); or

 

(iii) as to any Floating Loans, imposes any other condition affecting this
Agreement or its Note (or any of such extensions of credit or liabilities) or
its Commitment.

 

If any Lender requests compensation from the Borrowers under this paragraph (a),
the Borrowers may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender thereafter to make or Continue
Floating Loans until the Regulatory Change giving rise to such request ceases to
be in effect (in which case the provisions of Section 2.6(4) shall be
applicable), provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(b) Costs Attributable to Regulatory Change or Risk-Based Capital Guidelines.
Without limiting the effect of the foregoing provisions of this Section 2.6(1)
(but without duplication), each Borrower shall pay directly to each Lender from
time to time on request such amounts as such Lender may determine to be
necessary to compensate such Lender (or, without duplication, the bank holding
company of which such Lender is a subsidiary) for any costs that it determines
are attributable to the maintenance by such Lender (or any Applicable Lending
Office or such bank holding company) as to any Floating Loans, pursuant to any
law or regulation or any interpretation, directive or request (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful) of any court or governmental or monetary authority

 

-42-



--------------------------------------------------------------------------------

(i) following any Regulatory Change or (ii) implementing any risk-based capital
guideline or other requirement (whether or not having the force of law and
whether or not the failure to comply therewith would be unlawful) hereafter
issued by any government or governmental or supervisory authority implementing
at the national level the Basel Accord (or as a direct or indirect consequence
of, in connection with or with a view to the matters discussed in the Basel
Accord), of capital in respect of (as to its Floating Loans) its Commitment or
Loans (such compensation to include, without limitation, an amount equal to any
reduction of the rate of return on assets or equity of such Lender (or any
Applicable Lending Office or such bank holding company) to a level below that
which such Lender (or any Applicable Lending Office or such bank holding
company) could have achieved but for such law, regulation, interpretation,
directive or request).

 

(c) Notification and Certification. Each Lender shall notify the Borrowers of
any event occurring after the date hereof entitling such Lender to compensation
under paragraph (a) or (b) of this Section 2.6(1) as promptly as practicable,
but in any event within forty-five (45) days, after such Lender obtains actual
knowledge thereof; provided that (i) if any Lender fails to give such notice
within forty-five (45) days after it obtains actual knowledge of such an event,
such Lender shall, with respect to compensation payable pursuant to this Section
2.6(1) in respect of any costs resulting from such event, only be entitled to
payment under this Section 2.6(1) for costs incurred from and after the date
forty-five (45) days prior to the date that such Lender does give such notice
and (ii) each Lender will designate a different Applicable Lending Office for
the Loans of such Lender affected by such event if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable opinion of such Lender, be disadvantageous to such Lender. Each
Lender will furnish to the Borrowers a certificate setting forth the basis and
amount of each request by such Lender for compensation under paragraph (a) or
(b) of this Section 2.6(1). Determinations and allocations by any Lender for
purposes of this Section 2.6(1) of the effect of any Regulatory Change pursuant
to paragraph (a) of this Section 2.6(1), or of the effect of capital maintained
pursuant to paragraph (b) of this Section 2.6(1), on its costs or rate of return
of maintaining Floating Loans or its obligation to make Floating Loans, or on
amounts receivable by it in respect of Floating Loans, and of the amounts
required to compensate such Lender under this Section 2.6(1). shall be
conclusive absent manifest error, provided that such determinations and
allocations are made on a reasonable basis.

 

(2) Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the Libor Base Rate for
any Interest Period for any Floating Loan:

 

(a) the Administrative Agent determines in good faith, which reasonable
determination shall be conclusive, that quotations of interest rates for the
relevant deposits referred to in the definition of Libor Base Rate or upon which
the Libor Base Rate is determined, are not being provided in the relevant

 

-43-



--------------------------------------------------------------------------------

amounts or for the relevant maturities for purposes of determining rates of
interest for Floating Loans as provided herein; or

 

(b) Lenders holding at least 51 % of the aggregate outstanding principal amount
of the Floating Loans determine in good faith, which reasonable determination
shall be conclusive, and notify the Administrative Agent that the relevant rates
of interest referred to in the definition of Libor Base Rate upon the basis of
which the rate of interest for Floating Loans for such Interest Period is to be
determined or upon which the Libor Base Rate is determined, are not likely
adequately to cover the cost to such Lenders of making or maintaining Floating
Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrowers and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to make additional Floating Loans or to Continue
Floating Loans, and the Borrowers shall, on the last day(s) of the then current
Interest Period(s) for the outstanding Floating Loans, either prepay such Loans
(without premium or penalty, other than a Libor Breakage Fee if such prepayment
is made on any day other than the last day of an Interest Period) or such Loans
shall be automatically Converted into Alternate Interest Rate Loans.

 

(3) Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to honor its obligation to make or maintain Floating Loans hereunder (and the
designation of a different Applicable Lending Office would either not avoid such
unlawfulness or would be materially disadvantageous to such Lender, in the
reasonable opinion of such Lender), then such Lender shall promptly notify the
Borrowers thereof (with a copy to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
Floating Loans shall be suspended until such time as such Lender may again make
and maintain Floating Loans (in which case the provisions of Section 2.6(4)
shall be applicable).

 

(4) Treatment of Affected Loans. If the obligation of any Lender to make
Floating Loans or to Continue, or to Convert Alternate Interest Rate Loans into,
Floating Loans shall be suspended pursuant to Section 2.6(1), 2.6(2) or 2.6(3),
such Lender’s Loans shall be automatically Converted into Alternate Interest
Rate Loans on the last day(s) of the then current Interest Period(s) for Loans
(or, in the case of a Conversion resulting from a circumstance described in
Section 2.6(3), on such earlier date as such Lender may specify to the Borrowers
with a copy to the Administrative Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 2.6(1).
2.6(2) or 2.6(3) that gave rise to such Conversion no longer exist:

 

(a) to the extent that such Lender’s Loans have been so Converted, all payments
and prepayments of principal that would otherwise be applied to such Lender’s
Floating Loans shall be applied instead to its Alternate Interest Rate Loans;
and

 

(b) all Loans that would otherwise be made or Continued by such Lender as
Floating Loans shall be made or Continued instead as Alternate Interest

 

-44-



--------------------------------------------------------------------------------

Rate Loans, and all Loans of such Lender that would otherwise be Converted into
Floating Loans shall remain as Alternate Interest Rate Loans.

 

If such Lender gives notice to the Borrowers with a copy to the Administrative
Agent that the circumstances specified in Section 2.6(1), 2.6(2) or 2.6(3) that
gave rise to the Conversion of such Lender’s Floating Loans pursuant to this
Section 2.6(4) no longer exist (which such Lender agrees to do promptly upon
such circumstances ceasing to exist), such Lender’s Alternate Interest Rate
Loans shall be automatically Converted, on the first day(s) of the next
succeeding Interest Period(s) for Floating Loans, to the extent necessary so
that after giving effect thereto, all Alternate Interest Rate Loans and Floating
Loans are allocated among the Lenders ratably (as to principal amounts, Types
and Interest Periods) in accordance with their respective Commitments.

 

(5) Compensation. In connection with the prepayment of any Floating Loan on a
date other than the last day of the Floating Interest Period for such Floating
Loan (including, without limitation, any prepayment resulting from the
Acceleration of said Floating Loan pursuant to the Administrative Agent’s or the
Lender’s rights referred to in Article 9), the Borrowers shall pay to the
Administrative Agent for account of each Floating Lender, the Libor Breakage Fee
to compensate said Floating Lender for any loss, cost or expense incurred by
such Floating Lender in connection with such prepayment.

 

(6) U.S. Taxes.

 

(a) Gross-up for Deduction or Withholding of U.S. Taxes. Each Borrower agrees to
pay to each Lender that is not a U.S. Person such additional amounts as are
necessary in order that the net payment of any amount due to such non-U.S.
Person hereunder after deduction for or withholding in respect of any U.S. Taxes
imposed with respect to such payment (or in lieu thereof, payment of such U.S.
Taxes by such non-U.S. Person), will not be less than the amount stated herein
to be then due and payable, provided that the foregoing obligation to pay such
additional amounts shall not apply:

 

(i) to any payment to any Lender hereunder unless such Lender is, on the date
hereof (or on the date it becomes a Lender hereunder) and on the date of any
change in the Applicable Lending Office of such Lender, either entitled to
submit a Form W-8BEN (relating to such Lender and entitling it to a complete
exemption from withholding on all interest to be received by it hereunder in
respect of the Loans) or Form W-8ECI (relating to all interest to be received by
such Lender hereunder in respect of the Loans), or

 

(ii) to any U.S. Taxes imposed solely by reason of the failure by such non-U.S.
Person to comply with applicable certification, information, documentation or
other reporting requirements concerning the nationality, residence, identity or
connections with the United States of America of such non-U.S. Person if such
compliance is required by statute

 

-45-



--------------------------------------------------------------------------------

or regulation of the United States of America as a precondition to relief or
exemption from such U.S. Taxes.

 

For the purposes hereof, (A) “U.S. Person” means a citizen, national or resident
of the United States of America, a corporation, limited liability company,
partnership or other entity created or organized in or under any laws of the
United States of America or any State thereof, or any estate or trust that is
subject to Federal income taxation regardless of the source of its income, (B)
“U.S. Taxes” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof or therein, (C) “Form W-8BEN” means Form W-8BEN (Certificate of Foreign
Status of Beneficial Owner for United States Tax Withholding) of the Department
of the Treasury of the United States of America and (D) “Form W-8ECI” means Form
W-8ECI (Certificate of Foreign Person’s Claim for Exemption From Withholding on
Income Effectively Connected with the Conduct of a Trade or Business in the
United States) of the Department of the Treasury of the United States of
America. Each of the Forms referred to in the foregoing clauses (C) and (D)
shall include such successor and related forms as may from time to time be
adopted by the relevant taxing authorities of the United States of America to
document a claim to which such Form relates.

 

(b) Evidence of Deduction, Etc. Within 30 days after paying any amount to the
Administrative Agent or any Lender from which it is required by law to make any
deduction or withholding, and within 30 days after it is required by law to
remit such deduction or withholding to any relevant taxing or other authority,
each Borrower shall deliver to the Administrative Agent for delivery to such
non-U.S. Person evidence satisfactory to such Person of such deduction,
withholding or payment (as the case may be).

 

(c) Notice. Each Lender shall notify the Borrowers of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction. The applicable Lender will designate a different Applicable Lending
Office for the Loans that such Lender may then be maintaining if such
designation will avoid the need for, or reduce, the amounts due to such Lender
pursuant to this Section 2.7(6), provided (i) in the sole opinion of such Lender
the change in the Applicable Lending Office will not be disadvantageous to such
Lender and (ii) such Lender will have no obligation to designate an Applicable
Lending Office located in the United States of America.

 

(d) Borrower’s Rights. Notwithstanding anything to the contrary contained in
this Section 2.6, in the event that any Lender (or the Administrative Agent, on
behalf of any Lender) shall demand payment from the Borrowers of any additional
amounts under this Section 2.6(6), then the Borrowers shall have the right to
prepay in full the Floating Loan(s) held by such Lender, subject in each
instance to payment of the Libor Breakage Fee, but otherwise without premium.

 

Section 2.7 Release of Properties; Release of Borrowers. Except as set forth in
this Section 2.7 or in Section 3.3(3), no repayment or prepayment of all or any
portion of the Notes shall cause, give rise to a right to require, or otherwise
result in, the release of the Lien of the

 

-46-



--------------------------------------------------------------------------------

applicable Mortgage or any other Loan Document on any Individual Property or
other collateral securing the Loans.

 

(1) [Intentionally Deleted].

 

(2) Release of Properties. Subject to the limitation set forth in Section
2.3(3)(b)(ii)(A) of this Agreement that the Borrowers may not cause more than
$50,000,000 in Release Amounts to be applied to the prepayment of the Fixed
Loans during the Closed Prepayment Period, at any time on or prior to the
Maturity Date, the Borrowers on one or more occasions may obtain and the
Administrative Agent and Lenders shall take such actions as are necessary to
effectuate pursuant to this Section 2.7(2): (a) the release of any Release
Property from the Lien of the Mortgage thereon (and related Loan Documents) in
connection with any of (i) a sale of such Release Property to a third party
unrelated to any of the Borrowers, or (ii) a Rebranding Renovation of such
Release Property or (iii) a refinancing of such Release Property in connection
with the exercise by the Borrowers of an option to extend the Maturity Date of
the Floating Loans as set forth in Section 2.8, (b) the release of a Borrower’s
obligations under the Loan Documents with respect to such Release Property
(other than those expressly stated to survive payment of the Release Amount and
the release of the Mortgage thereon, including, but not limited to, those
obligations set forth in the Hazardous Materials Indemnity Agreement), and (c)
the release of any funds in the Tax and Insurance Reserve and any other Reserve,
to the extent such funds are related or allocated to such Release Property and
have not been previously disbursed, all upon the satisfaction by the Borrowers
of each of the following conditions to the satisfaction of the Administrative
Agent:

 

(i) At the time of the notice from the Borrowers to the Administrative Agent of
a Borrower’s desire (A) to sell the Release Property, (B) to conduct a
Rebranding Renovation of the Release Property, or (C) to refinance such Release
Property, as applicable, and at the time of the Release of the Release Property
and the tendering of the Release Amount, there shall exist no Event of Default
or condition which, with the giving of notice from the Administrative Agent to
the Borrowers or the passage of time, or both, would constitute an Event of
Default;

 

(ii) The Borrowers shall provide Administrative Agent with at least fifteen (15)
days prior written notice of the pending sale, Rebranding Renovation, or
refinancing, as applicable, of the Release Property and the partial prepayment
of the Loans pursuant to this Section 2.7(2);

 

(iii) The Borrowers shall remit to the Administrative Agent (on behalf of the
Lenders) an amount equal to the Release Amount for the applicable Release
Property;

 

(iv) The Borrowers shall pay to the Administrative Agent all sums, including,
but not limited to, any Libor Breakage Fee, any Fixed Loan Prepayment Fee, any
Administrative Agent Lost Servicing Fee and all interest due pursuant to Section
2.3(3) hereof and all other sums then

 

-47-



--------------------------------------------------------------------------------

due and payable under the Notes, this Agreement, the Mortgages and the other
Loan Documents with respect to said Release Property;

 

(v) If the Release Property is not being Released in connection with a
Rebranding Renovation, such Release Property shall either (A) be sold and
transferred from a Borrower to another Person, which is not an Affiliate of any
of the Borrowers, pursuant to a contract of sale that is a bona fide arm’s
length contract, and the transferring Borrower shall provide Administrative
Agent with true and correct copies, certified by an officer of such Borrower, of
the contract of sale for said Release Property and the closing documents for the
sale of said Release Property, including but not limited to the deed and the
closing statement, or (B) be refinanced upon market terms with a third-party
lender unaffiliated with any of the Borrower Parties in order to permit the
Borrowers to satisfy the maximum Loan-to-Value Ratio described in Section
2.8(3)(b) in connection with the exercise by the Borrowers of an option to
extend the Maturity Date of the Floating Loans as set forth therein and, as
further conditions upon the right of the Borrowers to cause such a Release of
one or more Individual Properties pursuant to this clause (B), (I) the
applicable Borrower shall convey such Release Property to a legal entity which
is not a Borrower immediately prior to encumbering such Release Property with
such new indebtedness, (II) such Borrower shall provide Administrative Agent
with true and correct copies, certified by an officer of such Borrower, of the
closing documents for such new indebtedness, including but not limited to the
promissory note, security instrument and the closing statement related thereto,
and (III) upon and after such Release, each of the Borrowers shall continue to
be a Special Purpose Entity and shall not be obligated or bound by the new
indebtedness used to refinance such Release Property;

 

(vi) The Borrowers shall submit to the Administrative Agent (on behalf of the
Lenders), not less than ten (10) Business Days prior to the date of such
release, a release of Lien (and related Loan Documents) for such Release
Property for execution by the Administrative Agent. Such release shall be in
proper form for recording in the jurisdiction in which the Release Property is
located and shall be reasonably satisfactory to the Administrative Agent. In
addition, the Borrowers shall provide all other documentation the Administrative
Agent reasonably requires to be delivered by the Borrowers in connection with
such release, together with a Borrower’s certificate certifying that such
documentation (A) will effect such release in accordance with the terms of this
Agreement, and (B) will not impair or otherwise adversely affect the Liens,
security interests and other rights of the Administrative Agent or Lenders under
the Loan Documents not being released (or as to the parties to the Loan
Documents and Properties subject to the Loan Documents not being released);

 

(vii) After giving effect to the partial prepayment of the Loans in an amount
equal to the Release Amount and the release of the Mortgages

 

-48-



--------------------------------------------------------------------------------

and other Loan Documents encumbering the Release Property being sold, the DSCR
for all of the remaining Properties shall be greater than or equal to 1.50:1;

 

(viii) Following the Release of the Release Property (or Properties) in question
and the payment of the Release Amount, the outstanding principal balance of the
Loans shall be greater than or equal to $30,000,000 and there shall be at least
four (4) remaining Individual Properties owned by the Borrowers and encumbered
by the Mortgages securing the Loans. If the outstanding principal balance of the
Loans following such prepayment is less than $30,000,000 or if there are four or
fewer Individual Properties then owned by the Borrowers and encumbered by the
Mortgages securing the Loans, the Administrative Agent (on behalf of the
Lenders) may, in its sole and absolute discretion, accelerate the Loans and
require the Borrowers to repay the Loans in full, together with all applicable
Prepayment Fees as a condition to the release of the Mortgage encumbering the
Release Property being sold by any Borrower.

 

(3) Release of Certain Borrowers; Payment in Full.

 

(a) In the event that all of the Individual Properties owned by any Borrower
have been Released pursuant to the terms of Section 2.7 hereof, then (i) such
Borrower shall be released from its obligations under the Notes and the other
Loan Documents and (ii) the Stock Pledge or Membership Pledges, as applicable,
relating to such Borrower and any applicable Operator shall also be released
(but only if such Stock Pledge or Membership Pledges do not also relate to any
other Borrowers who remain liable under the Notes and the other Loan Documents
or to any Operators who remain liable under any other Loan Document). In
connection with any such release of a Borrower or any Stock Pledge or Membership
Pledges relating to such Borrower, the Borrowers shall submit to the
Administrative Agent proper release documentation for execution by the
Administrative Agent. All reasonable costs and expenses associated with the
Administrative Agent’s review, execution and delivery of such documentation
shall be borne by the Borrowers.

 

(b) The Administrative Agent shall, upon the written request and at the expense
of the Borrowers, upon payment in full of all principal and interest on the
Loans and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of the Notes and this Agreement,
release the Liens of the Mortgages and all other security interests created by
the Loan Documents not theretofore released provided that the requirements of
this Section have been satisfied.

 

(c) In connection with the release of the Liens and any other security interests
created by the Loan Documents, the Borrowers shall submit to the Administrative
Agent, not less than fifteen (15) business days prior to the related payment
date, a release of Lien (and related Loan Documents) for each Individual
Property and other collateral for execution by the Administrative Agent. Such

 

-49-



--------------------------------------------------------------------------------

release shall be in a form appropriate in each jurisdiction in which an
Individual Property or other collateral is located and reasonably satisfactory
to the Administrative Agent. In addition, the Borrowers shall provide all other
documentation the Administrative Agent reasonably requires to be delivered by
any Borrower in connection with such release.

 

(4) Allocated Loan Amounts and Percentages; Revised Exhibit E.

 

(a) Upon any Release of an Individual Property, the Allocated Loan Amounts and
Allocated Percentage for the remaining Properties shall be recalculated as
follows and in the following order of priority:

 

(i) First, the Release Amount shall be applied to reduce the Allocated Loan
Amount for such Release Property to zero.

 

(ii) Second, if any Tarsadia Properties are then subject to the lien hereof, any
remaining portion of the Release Amount shall be applied to reduce the Allocated
Loan Amounts of such Tarsadia Properties on a pro rata basis in accordance with
their respective Allocated Percentages, until the Allocated Loan Amount of each
Tarsadia Property has been reduced to zero.

 

(iii) Third, the Administrative Agent shall recalculate the Allocated Percentage
for each remaining Individual Property to a fraction, the numerator of which is
the Allocated Loan Amount for such Individual Property and the denominator of
which is the aggregate outstanding principal amount of the Loans.

 

(iv) Fourth, any remaining portion of the Release Amount shall be applied to
reduce the Allocated Loan Amounts for all of the remaining Properties on a pro
rata basis in accordance with their respective Allocated Percentages, until the
Allocated Loan Amount of each Individual Property has been reduced to zero.

 

(v) Fifth, the Administrative Agent shall recalculate the Allocated Loan Amounts
for all of the remaining Properties to account for the prepayments specified in
this subsection.

 

(b) In connection with any Release of fewer than all of the Properties, the
Administrative Agent shall prepare a revised Exhibit E to this Agreement which
reflects the revised Allocated Percentages and revised Allocated Loan Amounts as
calculated pursuant to subsection (a) and shall distribute such revised schedule
to the Borrowers and Lenders. Such revised exhibit shall, absent manifest error,
be conclusive evidence of the revised Allocated Percentages and revised
Allocated Loan Amounts and shall be binding upon the parties hereto without the
necessity of any formal amendment or other writing.

 

-50-



--------------------------------------------------------------------------------

(c) If any Release occurs after the Borrowers have begun to make Scheduled
Payments of outstanding principal on the Fixed Loans pursuant to the provisions
of Section 2.3(1)(b)(ii), subsequent amortization payments shall be adjusted to
reflect an amortization schedule equal to twenty-five (25) years minus the
number of months (whether full or partial) existing between December 1, 2006 and
the date of such Release. For example, if a Release occurs on August 15, 2007
(which is nine (9) full or partial months since December 2006), the amortization
payments due on the Payment Date occurring in September, 2007 and each
subsequent Payment Date shall be based on an amortization schedule of
twenty-four (24) years and three (3) months. The amounts of such reduced
amortization payments shall be determined by the Administrative Agent and shall,
absent manifest error, be deemed conclusive and binding upon the parties hereto
without the necessity of any formal amendment or other writing.

 

Section 2.8 Extension of Floating Loan Terms and Maturity.

 

(1) The Borrowers shall have the right to extend the Maturity Date of the
Floating Loans (but not the Fixed Loans) for up to two (2) consecutive extension
terms of one year each (an “Extension Right”). Each such Extension Right may
only be exercised in strict compliance with the provisions of this Section. If
Borrower properly exercises the first such Extension Right, the Maturity Date of
the Floating Loans shall be November 1, 2008. If Borrower properly exercises the
second and final such Extension Right, the Maturity Date of the Floating Loans
shall be November 1, 2009.

 

(2) If the Borrowers elect to extend the Maturity Date of the Floating Loans as
set forth in this Section, they shall give prior written notice of such election
to the Administrative Agent. Such notice must be received by the Administrative
Agent not earlier than one hundred twenty (120) days prior to the Maturity Date
of the Floating Loans (as it may have been previously extended) nor later than
thirty (30) days prior to the Maturity Date of the Floating Loans (as it may
have been previously extended).

 

(3) The Borrowers’ right to exercise any Extension Right shall be expressly
conditioned upon satisfaction of each of the following conditions precedent (it
being understood that the term “Maturity Date” as used in this section shall
mean the Maturity Date prior to the effectiveness of each such Extension Right):

 

(a) On the date of such written election by the Borrowers and on each Maturity
Date of the Floating Loans, no Event of Default (or event or condition which
with the giving of notice or the passage of time would constitute an Event of
Default) shall have occurred and be continuing.

 

(b) On the date of such written election by the Borrowers and on each Maturity
Date, the Loan-to-Value Ratio shall be less than or equal to sixty-five percent
(65%); provided, however, that Borrower shall have the right to cause one or
more Individual Properties to be Released in order to allow the Borrowers to
satisfy such maximum Loan-to-Value Ratio, so long as (i) such Release occurs in
connection with the refinancing of such Individual Property upon market terms

 

-51-



--------------------------------------------------------------------------------

with a third party unrelated to any of the Borrower Parties, (ii) such Release
does not occur more than one hundred twenty (120) days prior to the Maturity
Date, (iii) at the time of such Release, the Borrowers have irrevocably
exercised their option to an Extension Right, and (iv) such Release otherwise
satisfies the requirements of Section 2.3(3)(b)(ii) and Section 2.7(2) hereof.

 

(c) Not later than thirty (30) days prior to each Maturity Date, the Borrowers
shall have provided to the Administrative Agent a Replacement Interest Rate Cap
Agreement covering the period from the original Maturity Date to the Maturity
Date as so extended.

 

(d) On or prior to each Maturity Date, the Borrowers shall pay to the Lenders a
non-refundable extension fee in an amount equal to the product of one fourth of
one percent (0.25%) times the outstanding principal amount of the Floating Loans
as of the Maturity Date (the “Extension Fee”).

 

(e) On or prior to each Maturity Date, the Borrowers shall execute and deliver
to the Administrative Agent (i) a written certification stating that (A) no
Event of Default has occurred and is continuing as of such date and as of the
Maturity Date and (B) all of the representations and warranties of each Borrower
contained in this Agreement and in the other Loan Documents are true, complete
and correct in all material respects as of such date and as of the Maturity Date
(except as to such matters which by their nature can no longer be true as a
result of the passage of time and not as a result of any action or inaction by
any Borrower) and (ii) such other agreements, title insurance endorsements,
legal opinions or other items as may be reasonably requested by the
Administrative Agent on behalf of the Lenders in connection with such extension.
It is understood that if applicable state and local title insurance requirements
so allow, the Administrative Agent will accept one or more endorsements to the
Title Policy, without requiring the Borrowers to obtain new policies of title
insurance in connection with such extension, if such endorsements would provide
the same substantive coverage to the Administrative Agent with respect to the
extended maturity date of the Loans.

 

(f) On or prior to each Maturity Date, the Borrowers shall pay all expenses
incurred by the Administrative Agent and the Lenders in connection with such
extension, including, but not limited to, title search fees, title insurance or
endorsement premiums, legal fees and expenses, due diligence fees, and
consultant’s fees.

 

Section 2.9 Repayment of Floating Loan at Maturity Date. If the Borrowers do not
extend the Maturity Date of the Floating Loans in accordance with the terms of
Section 2.8, Borrowers may refinance one or more of the Individual Properties
within thirty (30) days prior to the Maturity Date of the Floating Loans and
apply the Release Amount from said Individual Property(ies) to the repayment of
the Floating Loans and, to the extent applicable under this Section 2.9, to the
Fixed Loans. Any such refinance one or more of the Individual Properties shall
be for an amount of Net Refinance Proceeds substantially the same as the then
current

 

-52-



--------------------------------------------------------------------------------

outstanding principal balance of the Floating Loans. If the Release Amount(s)
from the Individual Property(ies) so refinanced exceeds the outstanding balance
of the Floating Loans, such excess shall be applied by the Administrative Agent
to repay a portion of the Fixed Loans. Any such partial prepayment of the Fixed
Loans shall include the Fixed Loan Prepayment Fee.

 

ARTICLE III

 

INSURANCE, CONDEMNATION, RESERVES AND CASH MANAGEMENT

 

Section 3.1 Insurance.(1) The Borrowers shall obtain and maintain, or cause to
be maintained, insurance for each Borrower and each of the Individual Properties
providing at least the following coverages:

 

(a) comprehensive all risk property insurance on the Improvements and the
Personality, insuring against loss or damage to such Individual Property by fire
and other “extended coverage” risks of physical loss, including contingent
liability from “Operation of Building Laws,” in each case (i) in an amount equal
to one hundred percent (100%) of the “Full Replacement Cost,” which for purposes
of this Agreement shall mean actual replacement value (exclusive of costs of
land, excavations, foundations, underground utilities and footings) with a
waiver of depreciation together with endorsements for “Demolition Costs” and
“Increased Costs of Construction” with each such endorsement having a $5,000,000
sublimit per occurrence, (ii) containing an agreed amount endorsement with
respect to the Improvements and Personality waiving all coinsurance provisions;
(iii) providing for no deductible in excess of Fifty Thousand Dollars ($50,000)
for all such insurance coverage; and (iv) containing an “Ordinance or Law
Coverage” or “Enforcement” endorsement if any of the Improvements or the use of
the Individual Property shall at any time constitute legal non-conforming
structures or uses. Except as expressly provided in Section 3.1(l)(k) of this
Agreement, such policy may not include any exclusion for acts of terrorism. In
addition, the Borrowers shall obtain: (A) if any portion of the Improvements is
currently or at any time in the future located in a federally designated
“special flood hazard area”, flood hazard insurance in an amount equal to the
lesser of (I) the outstanding principal balance of the Notes allocated to the
applicable Individual Property or (II) the maximum amount of such insurance
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended or such greater amount as the Administrative Agent shall
require; and (B) earthquake insurance in amounts and in form and substance
satisfactory to the Administrative Agent in the event the Individual Property is
located in an area with a high degree of seismic activity, provided that the
insurance pursuant to clauses (A) and (B) hereof shall be on terms consistent
with the comprehensive all risk insurance policy required under this subsection
(a). With respect to the earthquake insurance referred to in clause (B) hereof,
the Borrowers shall at all times be required to maintain such coverage on
Improvements located in San Diego, California and Salt Lake City, Utah; the
Borrowers shall be required to maintain such coverage on Improvements located

 

-53-



--------------------------------------------------------------------------------

in other areas only to the extent such coverage may be obtained at commercially
reasonable premium rates.

 

(b) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage liability occurring upon, in or about
the Individual Property, such insurance (i) to be on the so-called “occurrence”
form with a combined limit of not less than Two Million Dollars ($2,000,000) in
the aggregate and One Million Dollars ($1,000,000) per occurrence (and, if on a
blanket policy, containing an “Aggregate Per Location” endorsement); (ii) to
continue at not less than the aforesaid limit until required to be changed by
the Administrative Agent in writing by reason of materially changed economic
conditions making such protection inadequate, provided that the Administrative
Agent has required such change with respect to similar loans held or
administered by the Administrative Agent; and (iii) to cover at least the
following hazards: (A) premises and operations; (B) products and completed
operations on an “if any” basis; (C) independent contractors; (D) blanket
contractual liability for all legal contracts; and (E) contractual liability
covering the indemnities contained in the Mortgages to the extent the same is
available;

 

(c) business income or interruption insurance (i) with loss payable to the
Administrative Agent (on behalf of the Lenders); (ii) covering all risks
required to be covered by the insurance provided for in subsection (a) above;
(iii) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and Personality has been repaired,
the continued loss of income will be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of twelve (12)
months from the date that the Individual Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period; (iv) in an amount equal to
one hundred percent (100%) of the projected gross income from the Individual
Property for a period of twelve (12) months from the date that the Individual
Property is repaired or replaced and operations are resumed; and (v) providing
for “extra expense” coverage in an amount reasonably satisfactory to the
Administrative Agent. The amount of such business income or interruption
insurance shall be determined prior to the date hereof and at least once each
year thereafter based on the Borrowers’ reasonable estimate of the gross income
from each Individual Property for the succeeding twelve (12) month period. If a
Cash Trap Period has occurred and is continuing, all proceeds payable to the
Administrative Agent pursuant to this subsection shall be deposited into the
Trapped Cash Account; otherwise, such proceeds shall be deposited into the
applicable Operating Account upon the written request of the Borrowers;
provided, however, if such insurance proceeds are disbursed to the
Administrative Agent in an amount representing losses for a period in excess of
one (1) month, then such insurance proceeds shall be held by the Administrative
Agent in an interest-bearing account and applied on a monthly basis in the
amount attributed to the related month by the insurance company providing such
loss of rents and/or business income insurance. Nothing herein contained shall
be deemed to relieve any Borrower of its obligations to pay

 

-54-



--------------------------------------------------------------------------------

the obligations secured by the Loan Documents on the respective dates of payment
provided for in the Notes and the other Loan Documents except to the extent such
amounts are actually paid out of the proceeds of such business income insurance;

 

(d) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements by or on behalf of any Borrower
at an Individual Property, and only if the Individual Property coverage form
does not otherwise apply, (i) owner’s contingent or protective liability
insurance covering claims not covered by or under the terms or provisions of the
above mentioned commercial general liability insurance policy; and (ii) the
insurance provided for in subsection (a) above written in a so-called builder’s
risk completed value form (A) on a non-reporting basis, (B) against all risks
insured against pursuant to subsection (a) above, (C) including permission to
occupy the Individual Property, and (D) with an agreed amount endorsement
waiving co-insurance provisions;

 

(e) if any Borrower has any employees, workers’ compensation subject to the
statutory limits of the state in which the Individual Property is located, and
employer’s liability insurance with a limit of at least One Million Dollars
($1,000,000) per accident and per disease per employee, and One Million Dollars
($1,000,000) for disease aggregate in respect of any work or operations on or
about the Individual Property, or in connection with the Individual Property or
its operation (if applicable);

 

(f) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by the Administrative Agent on terms consistent
with the commercial property insurance policy required under subsection (a)
above;

 

(g) umbrella liability insurance in an amount not less than Fifty Million
Dollars ($50,000,000) per occurrence on terms consistent with the commercial
general liability insurance policy required under subsection (b) above;

 

(h) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million Dollars ($1,000,000);

 

(i) if any Borrower has any employees, insurance against employee dishonesty in
an amount not less than one (1) month of gross revenue from such Individual
Property with a deductible not greater than Fifty Thousand Dollars ($50,000);

 

(j) upon sixty (60) days’ written notice, such other reasonable insurance and in
such reasonable amounts as the Administrative Agent from time to time may
reasonably request against such other insurable hazards which at the

 

-55-



--------------------------------------------------------------------------------

time are commonly insured against for property similar to the Individual
Property located in or around the region in which the Individual Property is
located; and

 

(k) notwithstanding the provisions of Section 3.1(1)(a) above that require that
Borrowers’ comprehensive all risk property insurance policy not to exclude from
coverage terrorism events and that such policy therefore include 100%
replacement cost insurance without co-insurance for damage to any Individual
Property caused by terrorist activities and that such insurance have a
deductible of not more than the amount set forth in said Section 3.1(1)(a)
(collectively, “Terrorism Insurance”), Administrative Agent, on behalf of the
Lenders hereby agrees, solely for the benefit of Borrowers during Borrowers’
ownership of the Properties and not for the benefit of any successor or assignee
of Borrowers, during any period that the Terrorism Risk Insurance Act (“TRIA”)
is in effect, Borrower shall be required to purchase Terrorism Insurance so long
as the same can be obtained at Commercially Reasonable Rates. If TRIA is no
longer in effect, then for a period of 12 months from the date TRIA expires, in
the event Borrowers’ existing comprehensive all risk property insurance policy
is renewed by the current insurer or a new policy is obtained upon expiration of
the existing policy and such renewal or new policy does not include or
specifically excludes Terrorism Insurance or contains any material modification
of the Terrorism Insurance requirements set forth above, Borrowers will be
required to use “commercially reasonable efforts” (as defined below) to either
purchase at Commercially Reasonable Rates a rider or a separate insurance policy
providing for Terrorism Insurance. Such policy and the insurer must in all
respects be satisfactory to Administrative Agent. Should the commercial mortgage
lending environment relating to Terrorism Insurance and the insurance
environment for obtaining Terrorism Insurance at the expiration of the 12-month
period be substantially similar to the lending and insurance environment on the
date TRIA expires, then Administrative Agent will reasonably consider extending
this provision for an additional 12 month period or successive additional 12
month periods should lending and insurance conditions so warrant.

 

As used in this Section, “Commercially Reasonable Rates” shall mean a rate, for
the Terrorism Insurance portion of Borrowers’ insurance policy only, that is
equal to or less than 50% of the total cost of the remaining portion of the
all-risk policy that will then co-exist with the Terrorism Insurance at the time
the Terrorism Insurance is considered for purchase (the “Fifty Percent Rate”).
As used in this Section, “commercially reasonable efforts” shall mean that
Borrowers have obtained and provided to Administrative Agent written quotes for
Terrorism Insurance from at least three (3) insurers each calendar quarter
during any period that Terrorism Insurance for the Properties is not in place.

 

If after using commercially reasonable efforts, Borrowers are unable to obtain
100% replacement cost Terrorism Insurance at Commercially Reasonable Rates, then
unless Administrative Agent in its sole discretion approves otherwise, Borrowers
will use commercially reasonable efforts to purchase the maximum amount of
Terrorism Insurance as may be then available at a premium which is

 

-56-



--------------------------------------------------------------------------------

equal to the Fifty Percent Rate, provided the amount of such coverage would be
for at least $50,000,000 (the “TIC Amount”). Should Borrowers, after using
commercially reasonable efforts, be unable to purchase at least the TIC Amount
of coverage of Terrorism Insurance at a cost equal to or less than the Fifty
Percent Rate, then Borrower shall provide written notice thereof to the
Administrative Agent. In such event, the Borrower shall have the right,
exercisable by delivering a written notice signed by the Borrowers and the
Guarantor within ten (10) Business Days of the lapse of such coverage, to cause
Guarantor to indemnify the Administrative Agent and the Lenders, on a full
recourse basis, for any and all Losses, up to an aggregate limit of $10,000,000,
which they may incur or suffer which would have been covered by Terrorism
Insurance had such coverage been in effect. In the event the Borrowers and
Guarantor fail to timely deliver such notice, the Administrative Agent shall
have the right (but not the obligation) to force place at least $10,000,000 of
coverage of Terrorism Insurance for the Properties, and Borrowers agree to
promptly reimburse Administrative Agent for the actual premium costs of such
force-placed Terrorism Insurance up to an amount equal to the Fifty Percent Rate
(it being understood that Borrower shall not be required to reimburse the
Administrative Agent for said Terrorism Insurance premiums if at any time during
the term of the Loan the Borrowers or the Administrative Agent learns that the
amount of Terrorism Insurance coverage obtained by the Administrative Agent for
a premium in an amount equal to the Fifty Percent Rate is less than
$10,000,000). If no Terrorism Insurance is placed by Borrowers or Administrative
Agent on the Properties, then if at any time during the Loan term, the TIC
Amount of Terrorism Insurance becomes available at Commercially Reasonable
Rates, Borrowers shall be required to purchase such Terrorism Insurance.

 

(2) All insurance provided for in Section 3.1(1) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall, to the extent not specified above, be subject to the
reasonable approval of the Administrative Agent as to insurance companies,
amounts, deductibles, loss payees and insureds. The Policies shall be issued by
financially sound and responsible insurance companies authorized to do business
in the state in which the Properties are located with a rating of “A-X” or
better as established by Best’s Rating Guide and having a claims paying ability
rating of “A-” (or the comparable rating) or better by at least two (2) of the
Rating Agencies (one of which shall be (a) S&P if S&P is rating the securities
issued in any Secondary Market Transaction of which all or any portion of this
Loan is a part, and (b) Moody’s if Moody’s is rating the securities issued in
any Secondary Market Transaction of which all or any portion of this Loan is a
part). Not less than ten (10) days prior to the expiration dates of the Policies
theretofore furnished to the Administrative Agent, certificates of insurance
evidencing the Policies accompanied by evidence satisfactory to the
Administrative Agent of payment of the premiums due thereunder (the “Insurance
Premiums”), shall be delivered by the Borrowers to the Administrative Agent;
provided, however, the Borrowers shall not be required to deliver evidence of
the payment of Insurance Premiums if they have deposited sufficient funds in the
Tax and Insurance Reserve to enable the Administrative Agent to pay such
Insurance Premiums.

 

-57-



--------------------------------------------------------------------------------

(3) The Borrowers may obtain a blanket insurance policy with respect to the
Properties which satisfies all of the requirements contained herein. Any blanket
insurance Policy shall specifically allocate to the Individual Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Individual Property in compliance with the provisions of Section 3.1(1),
including an acknowledgement that the payment of the premium allocated to the
Individual Property shall continue such Policy as to the Individual Property
notwithstanding any other payment of premiums.

 

(4) All Policies of insurance provided for or contemplated by Section 3.1(1),
except for the Policy referenced in Section 3.1(1)(e), shall name the applicable
Borrower as the insured and the Administrative Agent as the additional insured
(on behalf of the Lenders), as its interests may appear, and in the case of
property damage, boiler and machinery, flood and earthquake insurance, shall
contain a so-called New York standard non-contributing mortgagee clause in favor
of the Administrative Agent providing that the loss thereunder shall be payable
to the Administrative Agent (on behalf of the Lenders).

 

(5) All Policies of insurance provided for in Section 3.1(1) shall contain
clauses or endorsements to the effect that:

 

(a) no act or negligence of any Borrower, or anyone acting for any Borrower, or
of any tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as the Administrative Agent or Lenders are concerned;

 

(b) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’
written notice to the Administrative Agent;

 

(c) each Policy shall provide that the issuers thereof shall give written notice
to the Administrative Agent if the Policy has not been renewed fifteen (15) days
prior to its expiration; and

 

(d) The Administrative Agent and Lenders shall not be liable for any Insurance
Premiums thereon or subject to any assessments thereunder.

 

(6) If at any time the Administrative Agent is not in receipt of written
evidence that all insurance required hereunder is in full force and effect, the
Administrative Agent shall have the right, on the first Business Day following
written notice to the Borrowers, to obtain such insurance coverage as the
Administrative Agent reasonably deems appropriate and all premiums incurred by
the Administrative Agent in connection with obtaining such insurance and keeping
it in effect shall be paid by the Borrowers to the Administrative Agent upon
written demand and until paid shall be secured by the Mortgages and shall bear
interest at the highest Default Rate then applicable to any of the Notes.

 

(7) If an Individual Property shall be damaged or destroyed, in whole or in
part, by fire or other casualty, the Borrowers shall give prompt notice of such
damage to the

 

-58-



--------------------------------------------------------------------------------

Administrative Agent and shall promptly commence and diligently prosecute the
completion of the Restoration of the Individual Property and otherwise in
accordance with Section 3.3 hereof. The Borrowers shall pay all costs of such
Restoration whether or not such costs are covered by insurance. The
Administrative Agent may, but shall not be obligated to make proof of loss if
not made promptly by the Borrowers.

 

(8) In the event of foreclosure of a Mortgage with respect to an Individual
Property, or other transfer of title to an Individual Property in extinguishment
in whole or in part of the Indebtedness all right, title and interest of the
Borrowers in and to the Policies that are not blanket Policies then in force
concerning the Individual Property and all proceeds payable thereunder
(including proceeds payable under blanket policies which relate to the
Individual Property) shall thereupon vest in the purchaser at such foreclosure
or the Administrative Agent or other transferee in the event of such other
transfer of title.

 

Section 3.2 Condemnation Awards. Each Borrower shall promptly give the
Administrative Agent notice of the actual or threatened commencement of any
condemnation or eminent domain proceeding (a “Condemnation”) affecting any
Individual Property and shall deliver to the Administrative Agent copies of any
and all papers served in connection with such proceedings. So long as no Event
of Default has occurred, the Borrowers shall be entitled to negotiate and settle
any Condemnation proceedings which involve claims of less than the Condemnation
Limit and which do not have a material adverse effect on parking, access or
Improvements at any Individual Property without obtaining the prior consent of
the Administrative Agent. If an Event of Default has occurred, or if the
Condemnation involves a claim equal to or greater than the Condemnation Limit
and would have a material adverse effect on parking, access or Improvements at
any Individual Property, the Administrative Agent may participate in any such
negotiations and proceedings and the reasonable out-of-pocket costs of the
Administrative Agent with respect thereto shall be at the expense of the
Borrowers and the Borrowers shall deliver to the Administrative Agent all
instruments required to permit participation in such negotiations and
proceedings. Each Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with the Administrative Agent, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings (subject, however, to the Borrower’s rights to negotiate and settle
certain claims without the consultation of the Administrative Agent as set forth
above). The Administrative Agent is hereby irrevocably appointed as each
Borrower’s attorney-in-fact, coupled with an interest, with exclusive power to
collect, receive and apply any award consistent with the Loan Documents and,
upon any Borrower’s failure to diligently prosecute a claim for an Award, to
make any compromise or settlement in connection with any such Condemnation.
Notwithstanding any taking by any public or quasi-public authority through
eminent domain or otherwise (including but not limited to any transfer made in
lieu of or in anticipation of the exercise of such taking), the Borrowers shall
continue to pay the Indebtedness at the time and in the manner provided for its
payment in the Notes and in this Agreement and the Indebtedness shall not be
reduced until any award or payment therefor (an “Award”) shall have been
actually received and applied by the Administrative Agent, after the deduction
of reasonable out-of-pocket expenses of collection not previously paid by the
Borrowers, to the reduction or discharge of the Indebtedness. The Administrative
Agent shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Notes. If an Individual Property or any
portion thereof

 

-59-



--------------------------------------------------------------------------------

is taken by a condemning authority, the Borrowers shall promptly commence and
diligently prosecute the Restoration of the Individual Property and otherwise
comply with the provisions of Section 3.3 hereof. If an Individual Property is
sold, through foreclosure or otherwise, prior to the receipt by the
Administrative Agent of the Award, the Administrative Agent shall have the
right, whether or not a deficiency judgment on the Notes shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Indebtedness.

 

Section 3.3 Restoration. The following provisions shall apply in connection with
the Restoration of any Individual Property:

 

(1) If the Net Proceeds shall be less than the Funds Release Limit, and the
costs of completing the Restoration shall be less than the Funds Release Limit,
such Net Proceeds will be disbursed by the Administrative Agent to the
applicable Borrower upon receipt, provided that all of the conditions set forth
in Section 3.3(2)(i) are met and such Borrower delivers to the Administrative
Agent a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

 

(2) If the Net Proceeds are equal to or greater than the Funds Release Limit or
the cost of completing the Restoration is equal to or greater than the Funds
Release Limit, the Administrative Agent shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 3.3. The
term “Net Proceeds” for purposes of this Section 3.3 shall mean: (a) the net
amount of all insurance proceeds received by the Administrative Agent pursuant
to Section 3.1 (1)(a), (d) and (f) as a result of such damage or destruction,
after deduction of its reasonable out-of-pocket costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Insurance Proceeds”), or (b) the net amount of the Award, after deduction of
its reasonable out-of-pocket costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

 

(i) The Net Proceeds shall be made available to the Borrowers for Restoration
provided that the Net Proceeds are received at least one hundred eighty (180)
days prior to the Maturity Date and each of the following conditions are met:

 

(A) no Event of Default shall have occurred and be continuing;

 

(B) (I) in the event the Net Proceeds are Insurance Proceeds, less than sixty
percent (60%) of the total floor area of the Improvements of the Individual
Property have been damaged, destroyed or rendered unusable as a result of such
fire or other casualty or (II) in the event the Net Proceeds are Condemnation
Proceeds, less than twenty-five percent (25%) of the land constituting the
Individual Property is taken, and such land is located along the perimeter or
periphery of the Individual Property, and no portion of the Improvements is
located in such land;

 

-60-



--------------------------------------------------------------------------------

(C) the applicable Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than ninety (90) days after such Net Proceeds
have been received by the Administrative Agent or Borrower, as applicable) and
shall diligently pursue the same to satisfactory completion;

 

(D) the Administrative Agent shall be satisfied that any operating deficits,
including all scheduled payments of principal and interest under the Notes,
which will be incurred with respect to the Individual Property as a result of
the occurrence of any such fire or other casualty or taking, whichever the case
may be, will be covered out of (I) the Net Proceeds, (II) the insurance coverage
referred to in Section 3.1(1)(c), if applicable, or (III) by other funds of the
Borrowers;

 

(E) the Administrative Agent shall be reasonably satisfied that the Restoration
will be completed on or before the earliest to occur of (I) three (3) months
prior to the Maturity Date, (II) such time as may be required under all Legal
Requirements in order to repair and restore the Individual Property to the
condition it was in immediately prior to such fire or other casualty or to as
nearly as possible the condition it was in immediately prior to such taking, as
applicable or (III) the expiration of the insurance coverage referred to in
Section 3.1(1)(c)

 

(F) the Individual Property and the use thereof after the Restoration will be in
compliance with and permitted under all Legal Requirements and all necessary
operating or reciprocal easement agreements for the operation and maintenance of
the Individual Property (including, without limitation, the Franchise Agreement
for such Individual Property) are, or remain, in effect;

 

(G) the Restoration shall be done and completed by the Borrowers in an
expeditious and diligent fashion and in compliance with all Legal Requirements
(including, without limitation, all applicable Environmental Laws) and in
compliance with the plans and specifications that have been approved by the
Administrative Agent and/or the Casualty Consultant;

 

(H) such fire or other casualty or taking, as applicable, does not result in
either a loss of access to the Individual Property or the related Improvements
or a loss of a material portion of the parking spaces benefiting such Individual
Property such that, following the loss of such parking spaces, the Individual
Property is no longer in compliance with applicable zoning and land use
regulations;

 

-61-



--------------------------------------------------------------------------------

(I) no Cash Trap Period then exists or, as determined by the Administrative
Agent in its reasonable discretion, would be likely to result from the release
of such Net Proceeds for the Restoration of such Individual Property;

 

(J) Legal Requirements permit the Improvements to be rebuilt to substantially
the same size and scope and at substantially the same location as they existed
prior to such fire or other casualty or taking, as applicable; and

 

(K) the applicable Borrower shall commence and complete the Restoration within
the time period specified by any Legal Requirements which might limit the
Improvements from being rebuilt to substantially the same size and scope and at
substantially the same location as they existed prior to such fire or other
casualty or taking, as applicable.

 

(ii) The Net Proceeds shall be held by the Administrative Agent in an account
maintained by the Administrative Agent at an Approved Financial Institution and
any income earned thereon shall be added to such Net Proceeds and become a part
thereof and, until disbursed in accordance with the provisions of this Section
3.3, shall constitute additional security for the Indebtedness and other
obligations under the Loan Documents. Such Net Proceeds shall be invested in
Permitted Investments. All out-of-pocket costs and expenses of maintaining and
administering such Net Proceeds shall be paid by the Borrowers. The
Administrative Agent shall not be obligated to obtain any specified rate of
return with respect to Permitted Investments on the Net Proceeds and in no event
shall the Administrative Agent be liable for any loss of the principal amount of
the Net Proceeds, the risk of such losses to be borne solely by the Borrowers
for the term of the Loans (unless such loss is caused by the Administrative
Agent’s conversion or misappropriation of such Net Proceeds). The Net Proceeds
shall be disbursed by the Administrative Agent to, or as directed by, the
Borrowers from time to time during the course of the Restoration, upon receipt
of evidence satisfactory to the Administrative Agent that (A) an amount equal to
the portion of the Net Proceeds requested by the Borrowers to be disbursed is
due and payable to or required to be deposited with third parties approved by
the Administrative Agent in connection with the Restoration, (B) all materials
installed and work and labor performed in connection with the Restoration have
been installed and/or completed in accordance with the plans and specifications
for the Restoration previously approved by the Administrative Agent and/or the
Casualty Consultant, and (C) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Individual Property
arising out of the Restoration which have not either been fully bonded to the
reasonable satisfaction of

 

-62-



--------------------------------------------------------------------------------

the Administrative Agent and discharged of record or in the alternative fully
insured to the reasonable satisfaction of the Administrative Agent by the title
company issuing the title insurance policy.

 

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and approval in all respects by the
Administrative Agent and by an independent consulting engineer selected by the
Administrative Agent (the “Casualty Consultant”), which approval shall not be
unreasonably withheld, conditioned or delayed. The Administrative Agent shall
have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration. The identity
of the contractors, subcontractors and materialmen engaged in the Restoration,
as well as the contracts under which they have been engaged, shall be subject to
prior review and approval by the Administrative Agent and the Casualty
Consultant, which approval shall not be unreasonably withheld, delayed or
conditioned. All reasonable out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with making the Net Proceeds available for
the Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by the
Borrowers.

 

(iv) In no event shall the Administrative Agent be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Casualty Consultant, minus the Casualty
Retainage. The term “Casualty Retainage” shall mean an amount equal to ten
percent (10%) of the costs actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until the Restoration has
been completed. The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 3.3(2), be less than
the amount actually held back by the Borrowers from contractors, subcontractors
and materialmen engaged in the Restoration. The Casualty Retainage shall not be
released until the Casualty Consultant certifies to the Administrative Agent
that the Restoration has been completed in accordance with the provisions of
this Section 3.3(2) and that all approvals necessary for the re-occupancy and
use of the Individual Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and the Administrative Agent
receives evidence reasonably satisfactory to the Administrative Agent that the
costs of the Restoration have been paid in full or will be paid in full out of
the Casualty Retainage.

 

(v) the Administrative Agent shall not be obligated to make disbursements of the
Net Proceeds more frequently than once every calendar month.

 

-63-



--------------------------------------------------------------------------------

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of the Administrative Agent in consultation with
the Casualty Consultant, be sufficient to pay in full the balance of the costs
which are estimated by the Casualty Consultant to be incurred in connection with
the completion of the Restoration, the Borrowers shall deposit the deficiency
(the “Net Proceeds Deficiency”) with the Administrative Agent before any further
disbursement of the Net Proceeds shall be made. The Net Proceeds Deficiency
deposited with the Administrative Agent shall be held by the Administrative
Agent in the same manner as the Net Proceeds and shall be disbursed for costs
actually incurred in connection with the Restoration on the same conditions
applicable to the disbursement of the Net Proceeds, and until so disbursed
pursuant to this Section 3.3(2) shall constitute additional security for the
Indebtedness and other obligations under the Loan Documents.

 

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with the Administrative Agent after the
Casualty Consultant certifies to the Administrative Agent that the Restoration
has been completed in accordance with the provisions of this Section 3.3(2), and
the receipt by the Administrative Agent of evidence reasonably satisfactory to
the Administrative Agent that all costs incurred in connection with the
Restoration have been paid in full, shall, so long as no Event of Default shall
have occurred and be continuing under the Notes, this Agreement or any of the
other Loan Documents, either (A) if no Cash Trap Period then exists, be remitted
by the Administrative Agent to the Borrowers or (B) if a Cash Trap Period then
exists, be deposited by the Administrative Agent into the Trapped Cash Reserve,
whereupon such excess funds shall become part of the Trapped Cash Reserve and
constitute additional security for the Loans.

 

(3) All Net Proceeds not required (a) to be made available for the Restoration
or (b) to be returned to the Borrowers or deposited in the Trapped Cash Reserve
pursuant to Section 3.3(2)(vii) may be retained and applied by the
Administrative Agent toward the payment or prepayment of the Indebtedness,
without the payment of any Prepayment Fee (it being understood that, pursuant to
Section 2.3(3)(c)(i), the Administrative Agent shall hold and invest such Net
Proceeds until the next Payment Date so as to avoid the incurrence of any Libor
Breakage Fee), as set forth in Section 2.3(3)(a)(ii), or, at the discretion of
the Administrative Agent, the same may be paid, either in whole or in part, to
the Borrowers. In the event that the Administrative Agent elects to apply Net
Proceeds toward the payment or prepayment of the Indebtedness pursuant to the
preceding sentence, the Borrowers may obtain the release of the Lien of the
Mortgage (and related Loan Documents) pursuant to Section 2.7(2) hereof with
respect to the Individual Property that has suffered the casualty or
Condemnation; provided, however, with respect to the requirement set forth in
(w) Section 2.7(2)(iii), the Borrowers shall only be required to pay the excess
of the Release Amount for such Individual Property over the Net Proceeds
actually received by the Administrative Agent and applied toward the prepayment
of the Indebtedness, (x) Section 2.7(2)(iv), the Borrowers shall not be required
to pay any

 

-64-



--------------------------------------------------------------------------------

Prepayment Fee (except a Libor Breakage Fee, if such payment is made on a day
other than on the last day of an Interest Period), (y) Section 2.7(2)(v), the
Borrowers shall only be required to transfer the Individual Property to another
Person, which may be an Affiliate of any Borrower, in accordance with the other
terms and provisions of this Agreement, including, but not limited to, Section
6.27 hereof and (z) Section 2.7(2)(viii), the Borrowers shall not be required to
satisfy the 1:50:l:00 DSCR requirement.

 

ARTICLE IV

 

ENVIRONMENTAL MATTERS

 

Section 4.1 Certain Definitions. As used herein, the following terms have the
meanings indicated:

 

(1) “Environmental Laws” means any applicable local, state, federal or other
governmental statute, ordinance, code, order, decree, law, rule or regulation
(or a part thereof) pertaining to or imposing liability or standards of conduct
concerning environmental regulation, contamination or clean-up including,
without limitation, (a) any Arizona statutes contained in Arizona Revised
Statutes Title 49 (the foregoing statutes only to the extent applicable to the
Individual Properties located in Arizona); (b) the California Environmental
Quality Act and the applicable provisions of the California Health and Safety
Code, California Labor Code and the California Water Code (the foregoing
statutes only to the extent applicable to the Individual Properties located in
California); (c) Articles 6.5 to 18, inclusive, of Title 25 of the Colorado
Revised Statutes (the foregoing statutes only to the extent applicable to the
Individual Properties located in Colorado); (d) Minnesota Environmental Response
and Liability Act, Minn. Stat. chap. 115B, the Minnesota Petroleum Tank Release
Cleanup Act, Minn. Stat. chap. 115C (the foregoing statutes only to the extent
applicable to the Individual Properties located in Minnesota); (e) the following
provisions of the New Mexico Statutes Annotated (“NMSA”): the Air Quality
Control Act, Sections 74-2-1 through 74-2-17, NMSA 1978; the Hazardous Waste
Act, Sections 74-4-1 through 74-4-14, NMSA 1978; the Emergency Management Act,
Sections 74-4B-1 through 74-4B-14, NMSA 1978; the Voluntary Remediation Act,
Sections 74-4G-1 through 74-4G-12, NMSA 1978; and the Water Quality Act,
Sections 74-6-1 through 74-6-17, NMSA 1978 (the foregoing statutes only to the
extent applicable to the Individual Property located in New Mexico); (f)
[intentionally deleted]; (g) the following provisions of the Utah Code Annotated
(“UCA”): Hazardous Substances Mitigation Act, U.C.A. §§ 19-6-301—325; Solid and
Hazardous Waste Act, U.C.A. § 19-6-101—123; Underground Storage Tank Act U.C.A.
§§ 19-6-401—429; Lead Acid Battery Disposal Act, U.C.A. §§ 19-6-601-607; Used
Oil Management Act, U.C.A. §§ 19-6-701-723; Voluntary Cleanup Program, U.C.A. §§
19-8-101— 118; Environmental Institutional Control Act, U. C. A. §§
19-9-101—108; Water Quality Act, U.C.A. §§ 19-5-101—119; Safe Drinking Water
Act, U.C.A. §§ 19-4-101—112; Air Conservation Act, U.C.A. §§ 19-2-101—127; and
the Radiation Control Act, U.C.A. §§ 19-3-101—113 (the foregoing statutes only
to the extent applicable to those Properties located in Utah); (h) the following
provisions of the Revised Code of Washington (“RCW”): Washington Water Pollution
Control Act, RCW Chapter 90.48, Washington Clean Air Act, RCW Chapter 70.94,
Washington Solid Waste Management Recovery and Recycling Act, RCW Chapter 70.95,
Washington Hazardous Waste Management Act, RCW Chapter 70.105, Washington
Hazardous Waste Fees Act, RCW Chapter 70.95E, Washington Model Toxics Control
Act, RCW Chapter

 

-65-



--------------------------------------------------------------------------------

70.105D, Washington Nuclear Energy and Radiation Act, RCW Chapter 70.98,
Washington Radioactive Waste Storage and Transportation Act of 1980, RCW Chapter
70.99, Washington Underground Petroleum Storage Tanks Act, RCW Chapter 70.148
(the foregoing statutes only to the extent applicable to those Properties
located in Washington); and (i) the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, the Resource Conservation and
Recovery Act, as amended, the Emergency Planning and Community Right-to-Know Act
of 1986, as amended, the Hazardous Substances Transportation Act, as amended,
the Solid Waste Disposal Act, as amended, the Clean Water Act, as amended, the
Clean Air Act, as amended, the Toxic Substances Control Act, as amended, the
Safe Drinking Water Act, as amended, the Occupational Safety and Health Act, as
amended, the Federal Insecticide, Fungicide and Rodenticide Act, as amended, the
National Environmental Policy Act, as amended, the Rivers and Harbors
Appropriation Act, as amended, any applicable state environmental superlien and
environmental clean-up statutes, and all regulations adopted in respect of the
foregoing laws whether presently in force or coming into being and/or
effectiveness hereafter.

 

(2) “Hazardous Materials” means (a) petroleum or chemical (to the extent
regulated by Environmental Laws) products, whether in liquid, solid, or gaseous
form, or any fraction or by-product thereof, (b) asbestos or asbestos-containing
materials, (c) polychlorinated biphenyls (pcbs), (d) radon gas, (e) underground
storage tanks, (f) any explosive or radioactive substances, (g) lead or
lead-based paint, (h) toxic mold, or (i) any substance or item listed in the
United States Department of Transportation Optional Hazardous Materials Table,
49 C.F.R. §172.101, as to date or hereafter amended, or in the United States
Environmental Protection Agency List of Hazardous Substances and Reportable
Quantities, 40 C.F.R. Part 302, as to date or hereafter amended, or (j) any
other substance, material, waste or mixture which is or shall be listed,
defined, or otherwise determined by any governmental authority to be hazardous,
toxic, dangerous or otherwise regulated, controlled or giving rise to liability
under any Environmental Laws.

 

Section 4.2 Representations and Warranties on Environmental Matters. To each
Borrower’s knowledge, except as set forth in the Site Assessments or on Schedule
12 attached hereto, (1) no Hazardous Material is now or was formerly used,
stored, generated, manufactured, installed, treated, discharged, disposed of or
otherwise present at or about any Individual Property or any property adjacent
to any Individual Property (except for cleaning and other products used in
connection with the routine operation, maintenance or repair of any Individual
Property (a) in full compliance with Environmental Laws and (b) consistent with
the use of the Individual Property as a hotel and ancillary hotel related uses)
and no Hazardous Materials were removed or transported from any Individual
Property, (2) all permits, licenses, approvals and filings required by
Environmental Laws as to any Individual Property have been obtained, and the
use, operation and condition of any Individual Property do not, and did not
previously, violate any Environmental Laws, (3) no civil, criminal or
administrative action, suit, claim, hearing, investigation or proceeding has
been brought or been threatened, nor have any settlements been reached by or
with any parties or any liens imposed in connection with any Individual Property
concerning Hazardous Materials or Environmental Laws and no underground storage
tanks exist on any part of any Individual Property, and (4) none of the
Individual Properties located in California has been or is now being used in
violation of any applicable Environmental Laws and the Property has not been
designated as “hazardous waste

 

-66-



--------------------------------------------------------------------------------

property” or “border zone property” pursuant to Section 25220, et seq., of the
California Health and Safety Code.

 

Section 4.3 Covenants on Environmental Matters.

 

(1) Each Borrower shall (a) comply strictly and in all respects with applicable
Environmental Laws; (b) notify the Administrative Agent immediately upon its
discovery of any spill, discharge, release or presence of any Hazardous
Materials at, upon, under, within, contiguous to or otherwise affecting any
Individual Property (except for cleaning and other products used in connection
with the routine operation, maintenance or repair of any Individual Property (i)
in full compliance with Environmental Laws and (ii) consistent with the use of
the Individual Property as a hotel and ancillary hotel related uses); (c)
promptly remove such Hazardous Materials and remediate any Individual Property
in full compliance with Environmental Laws; and (d) promptly forward to the
Administrative Agent copies of all orders, notices, permits, applications or
other written communications and reports in connection with any spill,
discharge, release or the presence of any Hazardous Materials or any other
matters relating to the Environmental Laws or any similar laws or regulations,
as they may affect any Individual Property or any Borrower.

 

(2) Each Borrower shall not cause, install or conduct, as applicable, and shall
prohibit any other Person within the Control of such Borrower from causing,
installing or conducting, as applicable, and shall use prudent, commercially
reasonable efforts to prohibit other Persons (including tenants) from,
installing or conducting, as applicable, (a) any spill, discharge or release, or
the use, storage, generation, manufacture, installation, or disposal, of any
Hazardous Materials at, upon, under, within or about any Individual Property or
the transportation of any Hazardous Materials to or from any Individual Property
in violation of Environmental Laws, provided that (i) each Borrower shall be
required to give the Administrative Agent prior written notice of any intended
use, storage, generation, manufacture, installation, or disposal of any
Hazardous Materials at, upon, under, within or about any Individual Property or
the transportation of any Hazardous Materials to or from any Individual Property
(except for cleaning and other products used in connection with routine
maintenance or repair of any Individual Property and (ii) such activity is in
full compliance with Environmental Laws and consistent with the use of the
Individual Property as a hotel and ancillary hotel related uses), (b) any
underground storage tanks at any Individual Property, or (c) any activity at any
Individual Property that requires a permit or other authorization under
Environmental Laws, unless the activity is conducted in the ordinary course of
the applicable Borrower’s business at said Individual Property, in full
compliance with all applicable Environmental Laws and any necessary permit or
authorization required in connection therewith is obtained and maintained and
such Borrower’s business is consistent with the use of the Individual Property
as a hotel and ancillary hotel related uses.

 

(3) Each Borrower shall, at Borrower’s sole cost and expense, provide to the
Administrative Agent promptly upon the written request of the Administrative
Agent from time to time, a Site Assessment or, if required by the Administrative
Agent, an update to any existing Site Assessment, to assess the presence or
absence of any Hazardous Materials and the potential costs in connection with
abatement, cleanup or removal of any Hazardous Materials found on, under, at or
within any Individual Property; provided, however, (a) the Administrative Agent

 

-67-



--------------------------------------------------------------------------------

shall not request a Site Assessment under this Section 4.3 more than one (1)
time in any twelve (12) month period for each Individual Property unless: (i)
the Administrative Agent’s request for a Site Assessment is based on a
reasonable suspicion of Hazardous Materials at or adjacent to any Individual
Property, (ii) a breach of representations under Section 4.2 exists, or (iii) an
Event of Default exists, and (b) Borrower shall not be required to pay the
expenses incurred by the Administrative Agent in connection with any such Site
Assessment or update of a Site Assessment unless one or more of the conditions
described in clauses (i), (ii) and (iii) above exist.

 

Section 4.4 Allocation of Risks and Indemnity. (1) As between the Borrowers, the
Administrative Agent and the Lenders, all risk of loss associated with
non-compliance with Environmental Laws, or with the presence of any Hazardous
Material at, upon, within, contiguous to or otherwise affecting any Individual
Property shall lie solely with the Borrowers. Accordingly, the Borrowers shall
bear all risks and costs associated with any loss (but not including any loss in
value attributable to Hazardous Materials), damage or liability therefrom,
including all costs of removal of Hazardous Materials or other remediation
required by the Administrative Agent pursuant to this Agreement or by law. The
Borrowers shall indemnify, defend and hold the Administrative Agent and the
Lenders and their respective shareholders, directors, officers, employees and
agents harmless from and against all loss, liabilities, damages, claims, costs
and expenses (including reasonable costs of defense and consultant fees,
investigation and laboratory fees, court costs and other litigation expenses)
arising out of or associated, in any way, with (a) the non-compliance with
Environmental Laws at, upon, within, contiguous to or adjacent to any Individual
Property or otherwise relating to the Loans; (b) the existence of Hazardous
Materials in, on, about, contiguous to, or adjacent to, any Individual Property;
(c) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to Hazardous Materials in, on, about,
contiguous to, or adjacent to, any Individual Property; (d) any lawsuit brought
or threatened, settlement reached, or government order relating to such
Hazardous Materials; or (e) a breach of any representation, warranty or covenant
contained in this Article 4, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law, including
those arising from the joint, concurrent, or comparative negligence of the
Administrative Agent and the Lenders. The Borrowers’ obligations under this
Section 4.4(1) shall arise upon the discovery of the presence of any such
Hazardous Materials, whether or not any governmental authority has taken or
threatened any action in connection with the presence of any such Hazardous
Materials, and whether or not the existence of any such Hazardous Materials or
potential liability on account thereof is disclosed in the Site Assessment and,
except as expressly provided in this Section 4.4(1). shall continue
notwithstanding the repayment of the Loans or any transfer or sale of any right,
title and interest in any Individual Property (by foreclosure, deed in lieu of
foreclosure or otherwise). Notwithstanding the foregoing provision regarding the
survival of the Borrowers’ indemnity obligations under this Section: (x) if the
Loan is repaid in full in accordance with the terms and conditions of the Loan
Documents and the Mortgages encumbering each Individual Property are released
and discharged or if a Release Property is released from the lien of the
Mortgage encumbering said Individual Property pursuant to Sections 2.8 or
2.7(2), respectively, the Borrowers may deliver to the Administrative Agent a
new Site Assessment for the Individual Property(ies) in question and the
Borrowers’ indemnification obligations under this Section 4.4 with respect to
the Individual Property(ies) released from the lien of the Mortgage(s) shall
expire one year following the date of the delivery

 

-68-



--------------------------------------------------------------------------------

of the Site Assessments to the Administrative Agent if and only if there are no
pending or threatened claims relating to Hazardous Materials at said Individual
Properties at the end of said one year period, and the Administrative Agent
confirms in writing that the Site Assessment has been approved by the
Administrative Agent (which approval shall not be unreasonably withheld) and
does not raise any issues with respect to potential environmental liability with
respect to said Individual Properties; provided, however, if the Administrative
Agent disapproves the Site Assessment, Borrower’s liability for any claims,
potential claims and risks not otherwise identified in said Site Assessment
shall expire one (1) year after the delivery of such Site Assessment to the
Administrative Agent; and (y) the Borrowers’ indemnification obligations under
this Section 4.4 shall not extend to Hazardous Materials first present on an
Individual Property after (or the violation of an Environmental Law first
occurring after) the Administrative Agent or its designee takes title to said
Individual Property by foreclosure or by its acceptance of a deed in lieu of
foreclosure provided (A) such Hazardous Materials were placed, deposited or
released in, on or under the Premises after the date of foreclosure or deed in
lieu of foreclosure by third parties unrelated in any way to Borrowers or any
person or entity affiliated with or having an interest in any Borrower or a
partner, member or manager of any Borrower and (B) such placement, deposit or
release was not caused by and does not result from the acts or omissions of any
Borrower, any partner, member or manager of any Borrower or any person or entity
having a direct or indirect interest in any Borrower or partner or member of any
Borrower. This indemnification shall inure to the benefit of any Affiliate of
the Administrative Agent or any Lender that takes title to one or more
Individual Properties pursuant to a foreclosure or the acceptance of a deed in
lieu of foreclosure but shall not benefit any third party purchaser of an
Individual Property from the Administrative Agent, any Lender or any Affiliate
of the Administrative Agent or any Lender.

 

Notwithstanding the foregoing, with respect to an Individual Property located in
the State of Arizona, this indemnity shall survive payment of the Notes
(subject, however, to the time limitation on a Borrower’s liability for claims
as set forth in the preceding paragraph), but shall become null and void and of
no further force or effect with respect only to such Individual Property in the
event the Administrative Agent, the beneficiary under the applicable Mortgage,
or any other party obtains title to such Individual Property through foreclosure
or exercises a power of sale under the applicable Mortgage or deed in lieu of
foreclosure or exercise of power of sale. This indemnity shall remain in full
force and effect with respect to all other Properties securing the Loan.

 

(2) Additionally, if any Hazardous Materials affect or threaten to affect the
Properties, the Administrative Agent may (but shall not be obligated to) give
such notices and take such actions as it deems necessary or advisable at the
expense of the Borrowers in order to abate the discharge of any Hazardous
Materials or remove the Hazardous Materials as required by any Environmental
Laws if the Administrative Agent determines in its reasonable discretion that
any Borrower is not diligently and in good faith taking such action and such
Borrower does not commence such action within fifteen (15) Business Days of
receipt of notice thereof from the Administrative Agent. Any amounts paid by the
Administrative Agent by reason of the application of Section 4.4(1) shall become
immediately due and payable and shall bear interest at the Default Rate from the
date loss or damage is sustained, or amounts paid or expended, by the
Administrative Agent until paid. The obligations and liabilities of the
Borrowers under this

 

-69-



--------------------------------------------------------------------------------

Section 4.4(2) shall survive any termination, satisfaction, assignment, entry of
a judgment of foreclosure or delivery of a deed in lieu of foreclosure.

 

(3) So long as no Event of Default exists, the Borrowers may submit to the
Administrative Agent a proposal to substitute an environmental insurance policy
for the Borrowers’ indemnification obligations set forth in Section 4.4(1) above
and for the indemnification obligations of the Borrowers, Sunstone and Sunstone
Holdco set forth in the Hazardous Materials Indemnity Agreement. Any such
request by the Borrowers shall include a true and complete copy of the proposed
environmental insurance policy and the projected premium for said policy. The
Administrative Agent shall consider any such proposal in good faith and make a
recommendation to the Lenders with respect to any such request. The
Administrative Agent shall not be obligated to consent to or approve the
substitution of the proposed environmental insurance policy for said
indemnification obligations, and the Administrative Agent shall only grant such
consent or approval if it receives the written consent of the Controlling
Lenders, which consent may be granted, conditioned or withheld in each Lender’s
sole and absolute discretion.

 

Section 4.5 No Waiver. Notwithstanding any provision in this Article 4 or
elsewhere in the Loan Documents, or any rights or remedies granted by the Loan
Documents, the Administrative Agent and the Lenders do not waive and expressly
reserves all rights and benefits now or hereafter accruing to the Administrative
Agent and/or any Lenders under the “security interest” or “secured creditor”
exception under applicable Environmental Laws, as the same may be amended. No
action taken by the Administrative Agent and/or any Lender pursuant to the Loan
Documents shall be deemed or construed to be a waiver or relinquishment of any
such rights or benefits under the “security interest exception.”

 

ARTICLE V

 

CERTAIN PROPERTY MATTERS; CASH MANAGEMENT

 

Section 5.1 Leases. Except as set forth on Schedule 11, there are no Leases
affecting the Properties. The Leases disclosed on Schedule 11 (including the
amendments disclosed thereon) represent the full and complete terms and
provisions of the leases entered into between the respective parties thereto
which are in effect as of the date hereof, and there are no amendments,
modifications, or other agreements relating thereto. No Borrower has executed
any prior assignment of Leases which is presently effective or during the term
of the Loans will become effective, nor has it performed any act or executed any
other instrument which might prevent the Administrative Agent (on behalf of the
Lenders) from operating under any of the terms and conditions of the Assignments
of Leases and Rents or which would limit the Administrative Agent (on behalf of
the Lenders) in such operation other than the Leases themselves. No Borrower has
executed or granted any modification whatsoever of the Leases, except as
indicated on Schedule 11, and to the best of each Borrower’s knowledge there are
no defaults now existing under the Leases.

 

-70-



--------------------------------------------------------------------------------

Section 5.2 Lease Covenants and Limitations.

 

(1) Each Borrower (a) shall perform, or cause to be performed, the obligations
which such Borrower is required to perform under the Leases; (b) shall use
commercially reasonable efforts to enforce the obligations to be performed by
the tenants under the Leases; (c) shall promptly furnish to the Administrative
Agent any notice of default or termination received by any Borrower from any
tenant under a Material Lease or sent by any Borrower to any tenant under a
Material Lease; (d) shall not collect any Rents under any Material Lease for
more than thirty (30) days in advance of the time when the same shall become
due, except for bona fide security deposits not in excess of an amount equal to
two months rent; (e) during a Cash Trap Period shall not enter into any new
Material Lease or Capital Lease, or modify, amend or terminate any existing
Material Lease or Capital Lease, without the Administrative Agent’s prior
written consent, which consent shall not be unreasonably withheld; (f) at all
times when a Cash Trap Period does not exist, shall provide the Administrative
Agent with at least ten (10) days prior written notice of any new Material Lease
or Material Capital Lease, or any material modification or amendment of a
Material Lease or Material Capital Lease or any termination of any existing
Material Lease or Material Capital Lease; (g) shall not further assign or
encumber any Lease; and (h) promptly upon the request of the Administrative
Agent, shall obtain and furnish to the Administrative Agent written estoppels in
form and substance reasonably satisfactory to the Administrative Agent, executed
by tenants under Material Leases at the Properties or lessors under Capital
Leases, as applicable, and confirming the term, rent, and other provisions and
matters relating to the Leases.

 

(2) Borrower acknowledges and agrees that the Administrative Agent shall not be
obligated to provide a non-disturbance agreement to any tenant under any Lease
entered into after the date hereof which has not been reviewed and approved by
the Administrative Agent in writing.

 

(3) Each Borrower shall indemnify, defend and hold the Administrative Agent and
each Lender harmless from and against any and all Losses incurred or suffered by
any of them in connection with (A) any assignment fees which are due and
payable, or claimed by the ground lessor to be due and payable, under Section
14.1 of any of the Tarsadia Ground Leases as a result of or in any way arising
from or related to (i) the grant of lien of the Mortgage and the assignment of
Sunstone OP’s rights therein to the Administrative Agent, (ii) the foreclosure
by the Administrative Agent, or the Administrative Agent’s acceptance of a deed
in lieu of foreclosure, of Sunstone OP’s rights in the Tarsadia Ground Leases,
or any similar exercise of remedies by the Administrative Agent with respect to
any of the Tarsadia Ground Leases or the Tarsadia Properties, or (iii) the sale,
conveyance, transfer or other grant by the Administrative Agent of its rights in
any of the Tarsadia Ground Leases or the Tarsadia Properties subsequent to its
exercise of any of the remedies described in subsection (ii) and (B) any
failure, refusal or inability of any ground lessor under any Tarsadia Ground
Lease, or any mortgagee or lender of such ground lessor, to release to a
Borrower or the Administrative Agent any proceeds of casualty insurance or
condemnation proceeds relating to any of the Tarsadia Properties. The
liabilities and obligations of the Borrowers under this Section 5.2(3) are
separate and several and shall survive the termination of this Agreement, the
satisfaction and discharge of the Indebtedness, merger and judgment.

 

-71-



--------------------------------------------------------------------------------

Section 5.3 Budgets.

 

(1) For each Individual Property, each Borrower shall deliver to Lender the
following prior to the end of each Fiscal Year during the term of the Loans:

 

(a) A projection of Operating Revenues, Operating Expenses and cash flow by
month for the next Fiscal Year presented in a form consistent with the Uniform
System of Accounts (the “Operating Budget”) and including projections of average
daily room rates and occupancy levels. Any Operating Expense that will involve a
payment to or for the benefit of any Borrower, Manager, or an Affiliate of
either shall be noted as a separate line item in the Operating Budget. The
Operating Budget will be presented in comparison with the budgeted and actual
performance for the then current Fiscal Year.

 

(b) A projection by month of FF&E and capital expenditures for the next Fiscal
Year (the “Capital Budget”).

 

(c) A narrative description of each Borrower’s plans and goals (the “Business
Plan”), including a reasonably detailed marketing plan (specifying, among other
things, rack rates being charged at hotels similar in nature and in the general
vicinity of the applicable Properties for the next Fiscal Year and, with respect
to the two (2) Fiscal Years thereafter, including a projection by summary
category of Operating Revenues, Operating Expenses, FF&E costs and capital
requirements.

 

(2) The Operating Budget and the Capital Budget shall constitute the “Annual
Budget” for such Fiscal Year; a form of the Annual Budget for the current Fiscal
Year is attached hereto as Schedule 6. The delivery of the Annual Budget shall
be deemed a certification by each Borrower that it contains only information and
relies only upon assumptions reasonably believed to be correct and achievable by
such Borrower and Manager. If requested by the Administrative Agent, the
Borrowers and Manager shall meet with the Administrative Agent to explain and
discuss the Annual Budget.

 

(3) If no Cash Trap Period exists at the time of delivery of the Annual Budget
to the Administrative Agent, the Operating Budget presented by the Borrowers
shall be for information purposes only and the Capital Budget presented by the
Borrowers shall be for discussion purposes only, and the Administrative Agent
shall have no rights over approval with respect thereto and Borrower shall also
have the right to make revisions to the Operating Budget and Capital Budget from
time to time without the Administrative Agent’s approval and will deliver a
revised Operating Budget and/or Capital Budget to the Administrative Agent for
information purposes only. However, if a Cash Trap Period exists at the time of
delivery of the Annual Budget to the Administrative Agent, the Administrative
Agent shall have the right to approve the Annual Budget in accordance with the
following procedures: The Administrative Agent shall promptly review the Annual
Budget and shall endeavor to advise the Borrowers, within ten (10) Business Days
of receipt of the Annual Budget and Business Plan, of the portions as to which
the Administrative Agent has no objection. If requested by the Administrative
Agent, the Borrowers and Manager shall meet with the Administrative Agent to
explain and

 

-72-



--------------------------------------------------------------------------------

discuss the Annual Budget. If the Administrative Agent shall object to the
Annual Budget or any portion thereof, the Administrative Agent shall specify its
objections and the Borrowers shall submit to the Administrative Agent a new
proposed Annual Budget or relevant portion thereof within ten (10) Business Days
after notice of the Administrative Agent’s objections. This procedure shall be
repeated until a complete approved budget exists. Until such time as an Approved
Budget is agreed upon, the prior year’s Approved Budget shall be deemed in
effect, subject to reasonable increases for taxes and insurance.

 

(4) While any Cash Trap Period exists, the Borrowers may not make any changes,
modifications or line-item transfers to the Approved Budget then in effect
without obtaining the prior written consent of the Administrative Agent, which
shall not be unreasonably withheld or delayed.

 

Section 5.4 Books and Records.

 

(1) Each Borrower shall keep accurate, complete and detailed books and records
including, without limitation, books of account, tax records, guest records,
front office records and other records (collectively referred to as the “Books
and Records”) in which shall be entered fully and adequately every transaction
with respect to the operation of the Individual Property, all substantially in
accordance with GAAP. The Books and Records shall be kept on the basis of a
calendar accounting year. All of the Books and Records with respect to an
Individual Property shall be kept at such Individual Property or at the
Borrowers’ corporate headquarters in San Clemente, California, unless otherwise
approved in writing by the Administrative Agent.

 

(2) The Books and Records shall be available to the Administrative Agent, the
Lenders and their respective representatives during normal business hours upon
reasonable advance notice for examination, audit, inspection, copying and
transcription. Each Borrower and its agents shall maintain such control over the
Books and Records as is required to protect them from theft, error, fraudulent
activity or use for purposes other than the operation of the Properties.

 

Section 5.5 Notices. Each Borrower shall deliver to the Administrative Agent
copies of all notices of default or termination received or given by such
Borrower (or its agents or representatives) under any of the Licenses, Policies
and other contracts that could materially affect any of the Properties within
three (3) Business Days after such notice is given or received, as the case may
be. Each Borrower shall also provide the Administrative Agent with copies of all
notices and correspondence pertaining to any of the Properties received by such
Borrower (or any of such Borrower’s agent or employees) from any governmental
authority or from any company providing insurance Policies and all other
material notices, within three (3) Business Days after such notices are
received.

 

Section 5.6 Management and Franchises.

 

(1) Each Borrower shall provide competent and responsible management for each
Individual Property (including room rental, maintenance and security) by a
manager and pursuant to a written management agreement satisfactory to the
Administrative Agent. The

 

-73-



--------------------------------------------------------------------------------

Managers and Management Agreements specified on Schedule 5A are currently
satisfactory to the Administrative Agent. Any future manager of any Individual
Property must be reasonably satisfactory to the Administrative Agent and must be
a nationally recognized hotel manager and operator with at least ten (10) years
experience. Any management agreement must contain subordination and termination
provisions reasonably acceptable to Lender. Except as expressly permitted
pursuant to the terms and conditions of the Management Agreements, no Borrower
shall modify, amend or terminate any approved management agreement without the
Administrative Agent’s prior written consent, not to be unreasonably withheld.

 

(2) Each Borrower shall maintain franchise agreements with nationally recognized
operators of hotels pursuant to franchise agreements reasonably satisfactory to
the Administrative Agent. The franchises and Franchise Agreements specified on
Schedule 5B are currently satisfactory to the Administrative Agent. Any future
franchise agreements must be reasonably acceptable to Administrative Agent.
Except as expressly permitted pursuant to the terms and conditions of the
Franchise Agreements, no Borrower shall modify, amend or terminate any approved
Franchise Agreement without the Administrative Agent’s prior written consent,
not to be unreasonably withheld. At all times prior to the repayment in full of
the Indebtedness, the Borrowers shall maintain in full force and effect a
“comfort letter”, so called, with respect to the Franchise Agreement for each
Individual Property, which comfort letter shall be on substantially the same
terms and conditions as the comfort letters for each Individual Property
delivered to the Administrative Agent on the Modification Closing Date.

 

Section 5.7 Establishment of Depository Accounts.

 

(1) Operating Accounts. For each Individual Property, each Borrower shall
establish and maintain (or cause the Manager or applicable Operator to establish
and maintain) a segregated Depository Account into which such Borrower shall
deposit (or shall cause to be deposited) on a daily basis all Operating Revenue
from the applicable Individual Property (the “Operating Account”). All Operating
Revenues shall be billed and collected in the name of the applicable Borrower,
Operator or Manager or its or their respective names which are trademarks and in
no other names.

 

(2) Concentration Account. If the Borrowers so elect, they may establish and
maintain (or cause the Manager or applicable Operator to establish and maintain)
a segregated Depository Account (the “Concentration Account”) into which the
Borrowers shall deposit (or shall cause to be deposited) all Operating Revenues
previously deposited in the Operating Accounts.

 

(3) Limitation on Permitted Uses. Each Borrower shall apply (or cause to be
applied) all Operating Revenues as set forth in Section 5.9(1). Except as set
forth therein, Operating Revenues shall not be used for distributions to or for
the account of such Borrower or any of its Affiliates or applied to the payment
of any Borrower’s obligations, debts or expenses not set forth on the then
current Approved Budget.

 

Section 5.8 Establishment and Funding of Reserves With Administrative Agent. As
further security for the Loans, each Borrower agrees to establish and fund the
following reserves with the Administrative Agent (or, at the election of the
Administrative Agent, with a

 

-74-



--------------------------------------------------------------------------------

financial institution approved by the Administrative Agent and in an account in
the name of the Administrative Agent), to be held by the Administrative Agent as
security for the Loans:

 

(1) Tax and Insurance Reserve.

 

(a) On the Original Closing Date, the Borrowers deposited with the
Administrative Agent the sum of $1,175,000.00 for the purpose of reserving funds
for the payment of insurance premiums and Taxes with respect to the Properties
(the “Tax and Insurance Reserve”).

 

(b) Each Borrower shall deposit with the Administrative Agent (for further
deposit into the Tax and Insurance Reserve) on a monthly basis:

 

(i) one-twelfth (l/12th) of the annual charges for Taxes, assessments and
similar charges relating to the Properties, or such other monthly amount
determined by the Administrative Agent (which determination shall be conclusive
in the absence of manifest error) to be necessary to provide sufficient funds
for payment of such amounts as and when they shall next become due; and

 

(ii) one-twelfth (1/12th) of the Insurance Premiums that the Administrative
Agent estimates will be payable for the renewal of the coverage afforded by the
insurance policies required hereunder upon the expiration thereof, or such other
monthly amount determined by the Administrative Agent (which determination shall
be conclusive in the absence of manifest error) to be necessary to provide
sufficient funds for payment of such amounts as and when they shall next become
due.

 

(c) Not less than two times per year, the Administrative Agent shall review the
annual charges for Taxes, assessments and similar charges relating to the
Properties and re-determine the monthly amount it deems necessary to receive
from the Borrowers in order to provide sufficient funds for payment of such
Taxes as and when they shall next become due (such process, a “Tax Escrow
Rebalancing”). In addition to each semi-annual Tax Escrow Rebalancing, in the
event that Individual Properties with aggregate annual Tax charges in excess of
$300,000 have been Released since the most recent Tax Escrow Rebalancing, the
Borrowers shall have the right to require the Administrative Agent to conduct
another Tax Escrow Rebalancing. If the Administrative Agent determines as a
result of any Tax Escrow Rebalancing that the required monthly Tax escrow amount
for the Borrowers shall have changed, the Administrative Agent shall notify the
Borrowers thereof and each monthly Tax escrow payment thereafter shall reflect
the new monthly amount so determined by the Administrative Agent. Under no
circumstances shall the Administrative Agent be required to refund monies from
the Tax and Insurance Escrow to Borrower as a result of any Tax Escrow
Rebalancing.

 

-75-



--------------------------------------------------------------------------------

(d) Due to the seasonal nature of the Borrowers’ business, the Borrowers may
elect in their sole discretion in any month to pay to the Administrative Agent
an amount greater than that required to be deposited in the Tax and Insurance
Reserve as set forth above. To the extent that the Borrowers have made such
excess payments to the Administrative Agent and the Tax and Insurance Reserve
is, in the Administrative Agent’s reasonable calculation, over-funded, the
Borrowers may elect in any subsequent month to reduce the monthly Tax and
Insurance Reserve payment to the Administrative Agent by an amount equal to the
amount by which the Administrative Agent has determined that the Tax and
Insurance Reserve is over-funded (which determination shall be conclusive in the
absence of manifest error).

 

(e) At its election, the Administrative Agent may establish separate reserve
accounts for taxes and insurance premiums, so long as any amounts deposited in
or disbursed from the separate tax reserve account are allocable to tax expenses
and any amounts deposited in or disbursed from the separate insurance reserve
account are allocable to insurance expenses. The provisions of this Agreement
which are applicable to the Tax and Insurance Reserve shall be equally
applicable to any separate tax reserve account and insurance reserve account
established by the Administrative Agent.

 

(f) Notwithstanding the foregoing provisions of this Section 5.8(1), the
Administrative Agent as of the date of this Agreement has agreed not to require
the Borrowers to deposit funds for insurance premiums so long as (i) no Cash
Trap Event has occurred and (ii) no Event of Default has occurred hereunder.
Upon the occurrence of a Cash Trap Event or an Event of Default hereunder, the
Administrative Agent shall have the right to require the Borrowers (and each of
the Borrowers hereby agrees) to immediately make monthly deposits for insurance
premiums into the Tax and Insurance Reserve in accordance with the provisions
and requirements of this Section 5.8(1), together with payment of a sum which,
together with such monthly deposits, will be sufficient to pay all insurance
premiums at least thirty (30) days prior to the date initially due. Nothing in
this subsection shall be deemed to limit the obligations of the Borrowers to
deposit funds for tax payments into the Tax and Insurance Reserve as of the date
of this Agreement.

 

(2) PIP Reserve.

 

(a) On the Modification Closing Date, the Borrowers shall deposit with the
Administrative Agent cash or the PIP LC (as described in more detail in Section
5.9(3) below) in the amount of $10,000,000.00 (the “PIP Reserve”).

 

(b) Commencing in November 2004 and continuing each month thereafter until such
time as the PIP Reserve has been fully funded in accordance with the
requirements of Section 5.9(3)(h) of this Agreement, the Borrowers shall deposit
with the Administrative Agent (for further deposit into the PIP Reserve), not
later than the tenth (10th) day of each month, an amount equal to the greater

 

-76-



--------------------------------------------------------------------------------

of (i) four percent (4.0%) of the sum of the Operating Revenues for each
Individual Property during the preceding month, as calculated based on the
Monthly Operating Statement for each Individual Property, provided, however,
that if any Franchise Agreement requires a Borrower to establish reserves for
any Individual Property for capital improvements, FF&E or other purposes in an
amount greater than would otherwise be required by the foregoing provision, then
such Borrower shall deposit such greater amount into the PIP Reserve with
respect to such Individual Property, and (ii) Five Hundred Sixty-Five Thousand
and 00/100 Dollars ($565,000.00). At the option of the Administrative Agent, the
Administrative Agent may direct the Borrowers to deposit the required PIP
Reserve amounts directly into the PIP Reserve account and shall notify the
Administrative Agent of the date and amount of each such deposit.

 

(3) Capital Expenditure Reserve.

 

(a) On the Original Closing Date, the Borrowers deposited with the
Administrative Agent the sum of $1,185,962.43 (the “Capital Expenditure
Reserve”).

 

(b) The Borrowers shall deposit with the Administrative Agent (for further
deposit into the Capital Expenditure Reserve), not later than the tenth (10th)
day of each month, an amount equal to four percent (4.0%) of the sum of the
Operating Revenues for each Individual Property during the preceding month, as
calculated based on the Monthly Operating Statement for each Individual
Property, provided, however, that if any Franchise Agreement requires a Borrower
to establish reserves for any Individual Property for capital improvements, FF&E
or other purposes in an amount greater than would otherwise be required by the
foregoing provision, then such Borrower shall deposit such greater amount into
the Capital Expenditure Reserve with respect to such Individual Property. At the
option of the Administrative Agent, the Administrative Agent may direct the
Borrowers to deposit the required Capital Expenditure Reserve amounts directly
into the Capital Expenditure Reserve account and shall notify the Administrative
Agent of the date and amount of each such deposit.

 

(4) Ground Lease Rent Reserve.

 

(a) On the Original Closing Date, the Borrowers deposited with the
Administrative Agent the sum of $285,000.00 (the “Ground Lease Rent Reserve”).

 

(b) Not later than thirty (30) days prior to the effective date of any scheduled
increase in the amount of monthly rent under any of the Ground Leases, the
Borrowers shall deposit with the Administrative Agent an amount equal to the
amount of such increase, such that the Ground Lease Rent Reserve shall contain
an amount equal to two (2) times the sum of the monthly ground

 

-77-



--------------------------------------------------------------------------------

rents which will be payable under the Ground Leases on the effective date of
such increase.

 

(c) In the event that the Administrative Agent applies any portion of the funds
on deposit in the Ground Lease Rent Reserve to the payment of rent under any of
the Ground Leases, the Borrowers shall immediately (and in any event within
three Business Days) deposit with the Administrative Agent an amount equal to
such amount so paid, such that the Ground Lease Rent Reserve shall at all times
contain an amount equal to two (2) times the sum of the monthly ground rents
which are then currently payable under the Ground Leases.

 

(5) Deferred Maintenance Reserve. On the Original Closing Date, the Borrowers
deposited with the Administrative Agent the sum of $416,600.00 (the “Deferred
Maintenance Reserve”).

 

(6) Trapped Cash Reserve. During any Cash Trap Period and for each Individual
Property, each Borrower shall deposit with the Administrative Agent (or, at the
election of the Administrative Agent, with a financial institution approved by
the Administrative Agent and in an account in the name of the Administrative
Agent) not less frequently than monthly, in arrears, an amount equal to all Net
Cash Flow for such Individual Property as set forth in the then current Monthly
Operating Statement for such Individual Property (the “Trapped Cash Reserve”).

 

Section 5.9 Cash Flows; Interest on and Disbursements From Reserves.

 

(1) Depository Accounts.

 

(a) So long as there is no Event of Default hereunder and no Event of Default
shall be created thereby, each Borrower shall have the right to make
disbursements from the Depository Accounts to pay Operating Expenses which are
then authorized under the Approved Budget. All checks drawn on the Depository
Accounts shall require the signatures of two appropriately insured
representatives of such Borrower approved by the Administrative Agent. So long
as no Cash Trap Period then exists, any amounts remaining on deposit in the
Depository Accounts in excess of those required to pay Operating Expenses as set
forth on the Approved Budget and Debt Service may be released to or for the
account of such Borrower and distributed by such Borrower to its respective
Members, in each case to the extent that such release would not cause the
occurrence of a Cash Trap Period.

 

(b) If at any time there are insufficient funds in the Depository Accounts to
make the required periodic deposits to the Reserves or to pay Operating Expenses
and Debt Service, the Borrowers shall promptly fund from outside sources the
amounts necessary to make such required periodic deposits and to pay all
Operating Expenses and Debt Service when due.

 

-78-



--------------------------------------------------------------------------------

(2) Tax and Insurance Reserve.

 

(a) Each Borrower shall furnish the Administrative Agent with bills for the
Taxes and insurance charges for which payments are required at least thirty (30)
days prior to the date on which the charges first become payable. If at any time
the amount on deposit with the Administrative Agent in the Tax and Insurance
Reserve, together with amounts to be deposited by the Borrowers at least thirty
(30) days before such charges are payable, is insufficient to pay such charges,
the Borrowers shall deposit any deficiency with the Administrative Agent
immediately upon demand. The Administrative Agent shall pay such charges to the
extent funds are available on deposit with the Administrative Agent in the Tax
and Insurance Reserve and the Administrative Agent has received a bill for such
charges. The Administrative Agent shall have no obligation to make disbursements
from the Tax and Insurance Reserve while any Event of Default exists.

 

(b) No portion of the funds on deposit in the Tax and Insurance Reserve shall be
required to be released by the Administrative Agent as a result of or in
connection with the Release of any Individual Property.

 

(3) PIP Reserve.

 

(a) Funds on deposit in the PIP Reserve and, until the completion of all
repairs, improvements and replacements required under the Property Improvement
Plans, in the Capital Expenditure Reserve are to be used solely for the cost of
the repairs, improvements and replacements required under the Property
Improvement Plans (collectively, the “PIP Work”), in each case to the extent
identified in the PIP Budget. For purposes of this Section 5.9(3), the term PIP
Reserve shall be deemed to include all funds in the Capital Expenditure Reserve
until such time as the PIP Work has been completed.

 

(b) The Borrowers may submit an application requesting that the Administrative
Agent make a lump sum disbursement from the PIP Reserve to pay for expenses
incurred in accordance with the PIP Budgets for completed PIP Work. The
Administrative Agent shall disburse funds from the PIP Reserve to or for the
benefit of the Borrowers for expenses incurred by the Borrowers completing PIP
Work in accordance with the PIP Budgets if each of the following conditions is
met:

 

(i) The Borrowers shall make such request for a disbursement from the PIP
Reserve via delivery to the Administrative Agent of a draw request that will
include the following:

 

(A) an Officer’s Certificate making the request for a disbursement from the PIP
Reserve substantially in the form of Exhibit M attached hereto;

 

(B) a summary schedule of payments identifying expenditures on an Individual
Property basis showing the job

 

-79-



--------------------------------------------------------------------------------

number, job name, vendor name, invoice number and, if applicable, the check
number, check date and check amount and sub-total for each Individual Property
in the form attached hereto as Exhibit N; and

 

(C) unconditional lien waivers and releases from all parties that have provided
materials and/or services in connection with any prior disbursements from the
PIP Reserve.

 

(ii) If the Borrowers’ disbursement request is properly made and documented in
accordance with the provisions of this Section, the Administrative Agent shall
disburse the applicable funds from the PIP Reserve within five (5) Business Days
of receipt of a complete draw request so long as there are sufficient funds in
the PIP Reserve to satisfy such request; provided, however, that if at the time
of any disbursement an unconditional lien waiver or release remains outstanding
from a party that furnished materials and/or services and for which a payment
has previously been disbursed from the PIP Reserve, the Administrative Agent
shall have the right to reserve funds in the PIP Reserve in an amount equal to
the amount previously disbursed for such materials and/or services.

 

(iii) Requests may be submitted no more frequently than on a monthly basis for
any of the Properties unless reasonably necessary under the circumstances, and
requests shall not be in an amount less than $500,000.

 

(iv) On a quarterly basis, Borrowers will deliver to the Administrative Agent
copies of the Job Cost Report – CapEx for each Individual Property in the form
attached hereto as Exhibit O. The Administrative Agent reserves the right to
request copies of invoices and to challenge the validity of payments included in
previous disbursements and may require an inspection of any applicable
Individual Property related thereto, all at the Borrowers’ expense. The
Administrative Agent shall also have the right to reserve funds in the PIP
Reserve in an amount equal to any funds previously disbursed if the
Administrative Agent subsequently determines that all the conditions precedent
and subsequent for such prior disbursement from the PIP Reserve were not
satisfied. A disbursement by the Administrative Agent from the PIP Reserve shall
not be construed as evidence that all of the conditions for such disbursement
were met. Notwithstanding the foregoing, the Administrative Agent shall not have
the right to withhold any disbursements based on the insufficiency of draw
requests or supporting information for disbursements paid more than sixteen (16)
months prior thereto, unless prior to the expiration of such sixteen (16) month
period the Administrative Agent notified the Borrowers of the insufficiency of
such draw requests or supporting information.

 

-80-



--------------------------------------------------------------------------------

(c) So long as no Event of Default, Cash Trap Event or Franchisor Warning Event
exists, (i) the Administrative Agent will, upon Borrowers’ request, commingle in
the PIP Reserve the deposits made by Borrowers pursuant to Section 5.8(2) of
this Agreement and said funds shall not be held by the Administrative Agent in
separate accounts for each Individual Property and will not be required to be
disbursed on an Individual Property by Individual Property basis; and (ii) a
request by a Borrower for disbursement from the PIP Reserve with respect to any
Individual Property need not be limited to the amount of funds on deposit in the
PIP Reserve which are allocable to such Individual Property.

 

(d) If an Event of Default, Cash Trap Event or Franchisor Warning Event exists,
the Administrative Agent reserves the right to require the Borrowers to
establish separate PIP Reserve accounts for each Individual Property or group of
Individual Properties and shall not be required, in connection with any request
by a Borrower for a disbursement related to any Individual Property or, if
applicable, group of Individual Properties, to disburse from the PIP Reserve any
amounts which are in excess of the funds then on deposit in the PIP Reserve
which are allocable to such Individual Property or, if applicable, group of
Individual Properties.

 

(e) The Administrative Agent shall have no obligation to make disbursements from
the PIP Reserve while any Event of Default exists.

 

(f) On or prior to November 30, 2004, the Borrowers shall submit to the
Administrative Agent a detailed budget for the PIP Work for each Individual
Property, said budgets are individually referred to as a “PIP Budget” and
collectively referred to as the “PIP Budgets.” The PIP Budgets shall be subject
to the approval of the Administrative Agent. No disbursements shall be made by
the Administrative Agent from PIP Reserve until the Administrative Agent has
approved the PIP Budgets; provided, however, the Administrative Agent shall make
disbursements from the PIP Reserve in accordance with the provisions of this
Section 5.9(3) prior to the approval of all of the PIP Budgets in an aggregate
amount not to exceed $2,000,000, but only for Individual Properties for which
the PIP Budget has been approved by the Administrative Agent. Unless otherwise
agreed upon in writing by the Administrative Agent, all disbursements from the
PIP Reserve shall be made in accordance with the PIP Budgets. The Administrative
Agent shall have the right, in its reasonable discretion, to periodically review
the PIP Budgets to determine whether they continue to accurately reflect the
cost to complete the PIP Work and to require revisions to the PIP Budgets.

 

(g) Notwithstanding any provision of this Section 5.9(3) to the contrary, the
Administrative Agent shall not make (and the Borrowers shall not be entitled to
receive) any disbursements from the PIP Reserve if such disbursement will cause
the balance of funds in the PIP Reserve to be less than Two Million Dollars
($2,000,000) until such time as all of the PIP Work has been completed and
approved by the Administrative Agent and the Borrowers have delivered to

 

-81-



--------------------------------------------------------------------------------

the Administrative Agent a written certification that all requirements under the
Franchise Agreements have been satisfied with respect to the PIP Work.

 

(h) The Borrowers shall continue to make monthly deposits into the PIP Reserve
until such time as Borrowers have deposited into the PIP Reserve (and the
Capital Expenditure Reserve) an amount equal to the sum of (i) the budgeted cost
of all of the PIP Work, as set forth in the PIP Budgets approved by the
Administrative Agent, and (ii) Two Million Dollars ($2,000,000).

 

(i) The initial $10,000,000 deposit into the PIP Reserve may, at the Borrowers’
election, be made in cash or by delivery to the Administrative Agent of an
irrevocable evergreen sight draft letter of credit in the amount of $10,000,000
(the “PIP LC”). If said initial $10,000,000 deposit into the PIP Reserve is made
by the Borrowers in cash, the Borrowers may substitute the PIP LC for said cash
deposit at any time within sixty (60) days following the Modification Closing
Date. If the Borrowers satisfy the requirement to deposit with the
Administrative Agent the initial $10,000,000 in the PIP Reserve by delivering
the PIP LC, the PIP LC shall be issued Citibank, N.A. or by another bank that is
“A” rated by at least two national rating agencies and that is satisfactory to
the Administrative Agent in its sole discretion. The PIP LC shall be in form and
on terms and conditions satisfactory to the Administrative Agent in its sole
discretion and shall be deemed to be collateral for the Loans pursuant to
Section 5.10 of this Agreement. So long as no Event of Default exists and
Borrowers have fully funded the PIP Reserve in accordance with the requirements
of Section 5.9(3)(h) above, upon satisfaction by the Borrowers of all conditions
for the disbursement of funds from the PIP Reserve, the Borrowers may, in lieu
of a cash disbursement from the PIP Reserve, elect to reduce the amount of the
PIP LC by the amount that the Borrowers would otherwise be entitled to have
disbursed from the PIP Reserve; provided, however, the Borrowers shall have
satisfied all of the conditions precedent to a disbursement of funds from the
PIP Reserve set forth in this Section 5.9(3), and (i) Borrowers shall have paid
for the PIP Work that is the subject of the requested disbursement from the PIP
Reserve and have delivered to the Administrative Agent unconditional lien
waivers for such work, (ii) such reductions in the amount of the PIP LC shall be
in increments of not less than $500,000 and shall occur not more than once in
any thirty (30) day period, and (iii) the replacement PIP LC shall be in form
and substance satisfactory to the Administrative Agent in is sole discretion.

 

(4) Capital Expenditure Reserve.

 

(a) Following the completion of all work, repairs, improvements and replacements
required under the Property Improvement Plans, Funds on deposit in the Capital
Expenditure Reserve are to be used for (i) FF&E and (ii) the cost of those
repairs and improvements which may be capitalized under the Uniform System of
Accounts or, if and to the extent that the Uniform System of Accounts does not
address and resolve the categorization of an expenditure, determined using GAAP
(each a “Capital Improvement” and collectively, the “Capital

 

-82-



--------------------------------------------------------------------------------

Improvements”), in each case to the extent identified in the then effective
Annual Budget or, during any Cash Trap Period, the then effective Approved
Budget, provided that funds on deposit in the Capital Expenditure Reserve may
not be applied to expenses of rebranding or paying for any major capital
projects or expenses involving any of the Properties unless approved in advance
by the Administrative Agent on behalf of the Lenders, which approval shall not
be unreasonably withheld.

 

(b) The Borrowers may submit an application requesting that the Administrative
Agent make a lump sum disbursement from the Capital Expenditure Reserve to pay
for expenses incurred for those items of FF&E and/or Capital Improvements that
had been (i) previously contained in the then effective Annual Budget or the
Approved Budget, as applicable, or (ii) not so contained but submitted to and
approved by the Administrative Agent in writing. If the applicable FF&E or
Capital Improvements are in the Annual Budget or the Approved Budget, as
applicable, or are approved by the Administrative Agent, the Administrative
Agent shall disburse funds from the Capital Expenditure Reserve to or for the
benefit of the Borrowers for such amounts if each of the following conditions is
met:

 

(i) The Borrowers shall make such request for a disbursement from the Capital
Expenditure Reserve via delivery to the Administrative Agent of a draw request
that will include the following:

 

(A) an Officer’s Certificate making the request for a disbursement from the
Capital Expenditure Reserve substantially in the form of Exhibit M attached
hereto;

 

(B) a summary schedule of payments identifying expenditures on an Individual
Property basis showing the job number, job name, vendor name, invoice number
and, if applicable, the check number, check date and check amount and sub-total
for each Individual Property in the form attached hereto as Exhibit N; and

 

(C) unconditional lien waivers and releases from all parties that have provided
materials and/or services in connection with any prior disbursements from the
Capital Expenditure Reserve.

 

(ii) If the Borrowers’ disbursement request is properly made and documented in
accordance with the provisions of this Section, the Administrative Agent shall
disburse the applicable funds from the Capital Expenditure Reserve within five
(5) Business Days of receipt of a complete draw request so long as there are
sufficient funds in the Capital Expenditure Reserve to satisfy such request;
provided, however, that if at the time of any disbursement an unconditional lien
waiver or release

 

-83-



--------------------------------------------------------------------------------

remains outstanding from a party that furnished materials and/or services and
for which a payment has previously been disbursed from the Capital Expenditure
Reserve, the Administrative Agent shall have the right to reserve funds in the
Capital Expenditure Reserve in an amount equal to the amount previously
disbursed for such materials and/or services.

 

(iii) Requests may be submitted no more frequently than on a monthly basis for
any of the Properties unless reasonably necessary under the circumstances.

 

(iv) On a quarterly basis, Borrowers will deliver to the Administrative Agent
copies of the Job Cost Report – CapEx for each Individual Property in the form
attached hereto as Exhibit O. The Administrative Agent reserves the right to
request copies of invoices and to challenge the validity of payments included in
previous disbursements and may require an inspection of any applicable
Individual Property related thereto, all at the Borrowers’ expense. The
Administrative Agent shall also have the right to reserve funds in the Capital
Expenditure Reserve in an amount equal to any funds previously disbursed if the
Administrative Agent subsequently determines that all the conditions precedent
and subsequent for such prior disbursement from the Capital Expenditure Reserve
were not satisfied. A disbursement by the Administrative Agent from the Capital
Expenditure Reserve shall not be construed as evidence that all of the
conditions for such disbursement were met. Notwithstanding the foregoing, the
Administrative Agent shall not have the right to withhold any disbursements
based on the insufficiency of draw requests or supporting information for
disbursements paid more than sixteen (16) months prior thereto, unless prior to
the expiration of such sixteen (16) month period the Administrative Agent
notified the Borrowers of the insufficiency of such draw requests or supporting
information.

 

(c) So long as no Event of Default, Cash Trap Event or Franchisor Warning Event
exists, (i) the Administrative Agent will, upon Borrowers’ request, commingle in
the Capital Expenditure Reserve the deposits made by Borrowers pursuant to
Section 5.8(2) of this Agreement and said funds shall not be held by the
Administrative Agent in separate accounts for each Individual Property and will
not be required to be disbursed on an Individual Property by Individual Property
basis; and (ii) a request by a Borrower for disbursement from the Capital
Expenditure Reserve with respect to any Individual Property need not be limited
to the amount of funds on deposit in the Capital Expenditure Reserve which are
allocable to such Individual Property.

 

(d) If an Event of Default, Cash Trap Event or Franchisor Warning Event exists,
the Administrative Agent reserves the right to require the Borrowers to
establish separate Capital Expenditure Reserve accounts for each Individual
Property or group of Individual Properties and shall not be required, in
connection

 

-84-



--------------------------------------------------------------------------------

with any request by a Borrower for a disbursement related to any Individual
Property or, if applicable, group of Individual Properties, to disburse from the
Capital Expenditure Reserve any amounts which are in excess of the funds then on
deposit in the Capital Expenditure Reserve which are allocable to such
Individual Property or, if applicable, group of Individual Properties.

 

(e) No portion of the funds on deposit in the Tax and Insurance Reserve shall be
required to be released by the Administrative Agent as a result of or in
connection with the Release of any Individual Property.

 

(f) The Administrative Agent shall have no obligation to make disbursements from
the Capital Expenditure Reserve while any Event of Default exists.

 

(5) Deferred Maintenance Reserve.

 

(a) Funds on deposit in the Deferred Maintenance Reserve are to be applied to
the cost of those repairs and replacements designated on Schedule 7 in
accordance with the provisions hereinafter set forth.

 

(b) The Borrowers may submit an application requesting that the Administrative
Agent make a disbursement from the Deferred Maintenance Reserve to pay for
expenses incurred in connection with such deferred maintenance items. If the
applicable deferred maintenance item is in the Approved Budget or is approved by
the Administrative Agent, the Administrative Agent shall disburse funds from the
Deferred Maintenance Reserve to or for the benefit of the Borrowers for such
amounts if each of the following conditions is met:

 

(i) The Borrowers shall make such request via delivery of the Administrative
Agent’s standard form of draw request accompanied by invoices for the amounts
requested, together with (as applicable) paid receipts for all costs that were
the subject of any prior disbursements from the Deferred Maintenance Reserve and
lien waivers and releases from all parties furnishing materials and/or services
in connection with such prior disbursements. The Administrative Agent may issue
joint checks payable to the applicable Borrowers and the supplier, materialmen,
mechanic, subcontractor or other party to whom payment is due. The
Administrative Agent may require an inspection of the applicable Individual
Property at the Borrowers’ expense prior to making a disbursement related
thereto.

 

(ii) Requests may be submitted no more frequently than on a monthly basis for
any of the Properties unless reasonably necessary under the circumstances.

 

(iii) The Administrative Agent shall have no obligation to make disbursements
from the Deferred Maintenance Reserve while any Event of Default exists.

 

-85-



--------------------------------------------------------------------------------

(6) Ground Lease Rent Reserve.

 

(a) If any Borrower fails to make timely payment of rent under any of the Ground
Leases, the Administrative Agent may disburse any portion of the funds then on
deposit in the Ground Lease Rent Reserve to the extent necessary to cure such
failure or to make such timely payment, as applicable, together with any default
interest, late charges or other amounts that may be due and payable under such
Ground Lease in connection therewith. In making any such disbursement, the
Administrative Agent shall not be limited by the amount of funds on deposit in
the Ground Lease Rent Reserve which are allocable to the Individual Property or
to the Ground Lease on account of which such payment is being made.

 

(b) In the event that any of the Individual Properties which is the subject of a
Ground Lease is Released, the Administrative Agent shall promptly the disburse
to Borrower an amount equal to the funds on deposit in the Ground Lease Rent
Reserve which are allocable to such Individual Property, provided that
immediately after such disbursement the Ground Lease Rent Reserve shall contain
an amount equal to two (2) times the sum of the monthly ground rents which will
be payable under the Ground Leases affecting the Individual Properties then
remaining as security for the Loans.

 

(7) Trapped Cash Reserve.

 

(a) The Administrative Agent shall make disbursements from the Trapped Cash
Reserve from time to time as requested in writing by the Borrowers (but not more
frequently than monthly) for payment of (i) Operating Expenses which are in
accordance with the Approved Budget, but not including any Operating Expenses
for which reserves exist under the Capital Expenditure Reserve, Deferred
Maintenance Reserve or Ground Lease Rent Reserve, (ii) shortfalls on Debt
Service payments, and (iii) repairs, upgrades or improvements to the Properties
which are in accordance with the Approved Budget but for which funds are not
available from the Capital Expenditure Reserve, in each case with the prior
written approval of the Administrative Agent, not to be unreasonably withheld.

 

(b) The Borrowers shall make such request via delivery of the Administrative
Agent’s standard form of draw request accompanied by invoices for the amounts
requested, together with (as applicable) paid receipts for all costs that were
the subject of any prior disbursements from the Trapped Cash Reserve and lien
waivers and releases from all parties furnishing materials and/or services in
connection with such prior disbursements. The Administrative Agent may issue
joint checks payable to the applicable Borrowers and the supplier, materialmen,
mechanic, subcontractor or other party to whom payment is due. The
Administrative Agent may require an inspection of the applicable Individual
Property at the Borrowers’ expense prior to making a disbursement related
thereto.

 

-86-



--------------------------------------------------------------------------------

(c) Upon the termination of any Cash Trap Period, any amounts remaining on
deposit in the Trapped Cash Reserve shall be released by the Administrative
Agent to the Borrowers in accordance with their written instructions.

 

(d) Requests for withdrawals of funds in the Trapped Cash Reserve may be
submitted no more frequently than on a monthly basis for any of the Properties
unless reasonably necessary under the circumstances.

 

(e) The Administrative Agent shall have no obligation to make disbursements from
the Trapped Cash Reserve while any Event of Default exists.

 

Section 5.10 Pledge and Grant of Security Interest. Each Borrower hereby pledges
to the Administrative Agent (on behalf of the Lenders), and grants a security
interest in, any and all monies now or hereafter deposited in any of the
Depository Accounts and Reserves from time to time as additional security for
the payment of the Loans. Each Borrower shall not further pledge, assign or
grant any security interest in any of the Depository Accounts or Reserves (or
any monies on deposit therein from time to time) or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements (except those naming the Administrative Agent as the
secured party) to be filed with respect thereto. Upon the occurrence of an Event
of Default, the Administrative Agent may apply any sums then present in the
Depository Accounts or Reserves to the payment of the charges for which such
funds have been deposited or to the payment of the Loans or any other charges
affecting the security of the Loans, as the Administrative Agent may elect, but
no such application shall be deemed to have been made by operation of law or
otherwise until actually made by the Administrative Agent. Until expended or
applied as above provided, such funds shall constitute additional security for
the Loans.

 

Section 5.11 Interest on Funds in Reserves.

 

(1) Monies on deposit in the Reserves from time to time shall be invested by the
Administrative Agent in Permitted Investments selected by it in its discretion
from time to time. The Administrative Agent shall not be obligated to obtain any
specified rate of return with respect to any investments of such funds and in no
event shall the Administrative Agent be liable for any loss of the principal
amount of such funds, the risk of such losses to be borne solely by the
Borrowers (unless such loss is caused by the Administrative Agent’s conversion
or misappropriation of such funds).

 

(2) Any interest income earned on funds on deposit in the Trapped Cash Reserve
shall be redeposited in the Trapped Cash Reserve and shall become part of the
Trapped Cash Reserve and constitute additional security for the Loans.

 

(3) Any interest income earned on the Tax and Insurance Reserve or the Ground
Lease Rent Reserve shall accrue for the benefit of the Lenders. Such funds shall
be disbursed to the Lenders on a quarterly basis.

 

(4) Any interest income earned on the PIP Reserve, the Capital Expenditure
Reserve or the Deferred Maintenance Reserve accrue for the benefit of the
Borrowers, in

 

-87-



--------------------------------------------------------------------------------

accordance with their respective rights to such reserved funds. Such funds shall
be disbursed to the Borrowers on a quarterly basis, provided that if an Event of
Default has occurred and is continuing, any interest that would otherwise be
distributable to the Borrowers shall be redeposited in the applicable Reserve
Accounts and constitute additional security for the Loans.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrowers jointly and severally represents and warrants to the
Administrative Agent and Lenders and, with respect to Section 6.27, jointly and
severally covenants to the Administrative Agent and Lenders that it shall, or
shall cause:

 

Section 6.1 Organization, Power and Authority. Each Borrower and each Borrower
Party (1) is duly organized, validly existing and in good standing under the
laws of the state of its formation or existence and (2) is in compliance with
all legal requirements applicable to doing business in the State. Each Borrower
and each Borrower Party has the full power, authority and right to execute,
deliver and perform its obligations pursuant to this Agreement and the other
Loan Documents to which it is a party. Each Borrower has the full power,
authority and right to mortgage each Individual Property pursuant to the terms
of the applicable Mortgage.

 

Section 6.2 Validity of Loan Documents. The execution, delivery and performance
by each Borrower and each Borrower Party of the Loan Documents to which it is a
party: (1) are duly authorized and do not require the consent or approval of any
other party or governmental authority which has not been obtained; and (2) will
not violate any law or result in the imposition of any lien, charge or
encumbrance upon the assets of any such party, except as contemplated by the
Loan Documents. The Loan Documents constitute the legal, valid and binding
obligations of each Borrower and each Borrower Party, in each case to the extent
a party thereto, enforceable in accordance with their respective terms, subject
to applicable bankruptcy, insolvency, or similar laws generally affecting the
enforcement of creditors’ rights.

 

Section 6.3 No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by each Borrower and each Borrower Party,
in each case to the extent a party thereto, will not conflict with or result in
a breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of such
party pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, operating agreement or other agreement or instrument to which it is a
party or by which any of its property or assets is subject, nor will such action
result in any violation of the provisions of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
such party or any of such party’s properties or assets, and any consent,
approval, authorization, order, registration or qualification of or with any
court or any such regulatory authority or other governmental agency or body
required for the execution, delivery and performance by each Borrower of this
Agreement or any other Loan Documents has been obtained and is in full force and
effect.

 

-88-



--------------------------------------------------------------------------------

Section 6.4 Liabilities; Litigation.

 

(1) All financial data of the Borrowers including, without limitation, the
statements of cash flow and income and operating expense, that have been
delivered by or with respect to any Borrower, any Borrower Party or any
Individual Property (i) are true, complete and correct in all material respects,
(ii) accurately represent the financial condition of the Borrowers, the Borrower
Parties and Properties, as applicable, as of the date of such reports, and (iii)
to the extent prepared or audited by an independent certified public accounting
firm, have been prepared in accordance with GAAP throughout the periods covered,
except as disclosed therein. Other than the Loans, no Borrower has any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to any Borrower and reasonably likely to have a materially
adverse effect on the Properties or the operation thereof as hotels, except as
referred to or reflected in said financial statements. Since the date of the
financial statements, there has been no materially adverse change in the
financial condition, operations or business of any Borrower, any Borrower Party
or any Property from that set forth in said financial statements. There is no
litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to the knowledge of any Borrower, threatened, against the
Properties, any Borrower or any Borrower Party which if adversely determined
could have a material adverse effect on such party, the Properties or the Loans.

 

(2) Neither any Borrower nor any Borrower Party is contemplating either the
filing of a petition by it under state or federal bankruptcy or insolvency laws
or the liquidation of all or a major portion of its assets or property, and
neither any Borrower nor any Borrower Party has knowledge of any Person
contemplating the filing of any such petition against it.

 

Section 6.5 Taxes and Assessments. Except for any Permitted Encumbrances, there
are no pending, proposed, special or other assessments for public improvements
or otherwise affecting the Properties, nor to each Borrower’s best knowledge are
there any contemplated improvements to the Properties that may result in such
special or other assessments.

 

Section 6.6 Other Agreements; Defaults. Neither any Borrower nor any Borrower
Party is a party to any agreement or instrument or subject to any court order,
injunction, permit, or restriction which might materially adversely affect any
of the Properties or the business, operations, or condition (financial or
otherwise) of any Borrower or any Borrower Party. Neither any Borrower nor any
Borrower Party is in violation of any agreement which violation would have a
material adverse effect on any of the Properties, any Borrower or any Borrower
Party, any Borrower’s or any Borrower Party’s business, properties, or assets,
operations or condition, financial or otherwise.

 

Section 6.7 Title. Each Borrower has good, marketable and insurable title to the
Properties, free and clear of all Liens whatsoever except the Permitted
Encumbrances. Each Mortgage and the related security instrument creates (1) a
valid, perfected Lien on the applicable Individual Property, subject only to
Permitted Encumbrances and (2) perfected security interests in and to, and
perfected collateral assignments of, all Personalty (including the Leases), all
in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances and such other Liens as are permitted pursuant
to the Loan Documents. Except as otherwise disclosed on Schedule 14 attached
hereto, there are no claims for payment for work,

 

-89-



--------------------------------------------------------------------------------

labor or materials affecting any of the Properties which are or may become a
Lien prior to, or of equal priority with, the Liens created by the Loan
Documents.

 

Section 6.8 Compliance with Law.

 

(1) Each Borrower has the necessary governmental approvals to own the Individual
Properties owned by it, and each Borrower, Operator and Manager has the
necessary governmental approvals to operate the respective Individual Properties
operated by it and to conduct the business now conducted or to be conducted
thereon.

 

(2) Each Borrower, each Operator and Manager has all requisite licenses,
permits, franchises, qualifications, certificates of occupancy or other
governmental authorizations to own, lease and operate each of the Properties, as
applicable, and carry on its business as presently conducted therein and in
connection with the use of the Properties as hotels and other ancillary and
related uses. Without limiting the generality of the foregoing, each Borrower,
each Operator and Manager has obtained all licenses, permits, franchises,
qualifications, certificates of occupancy or other governmental authorizations
which are necessary (a) to operate a hotel and lodging business at the
Properties, (b) to operate any spas, saunas, swimming pools or related
facilities at the Properties, (c) to operate any elevators or escalators at the
Properties, (d) to offer food or beverage service at the Properties, including
the sale of alcoholic beverages, and (e) to serve food products or operate any
food service establishment at the Properties. Prior to the date hereof, each
Borrower has provided to the Administrative Agent a true, correct and complete
copy of each such license, permit, franchise, qualification, certificate of
occupancy or other governmental authorization and it is in full force and effect
as of the date hereof and has not expired or been modified. Each Borrower, each
Operator and Manager shall maintain in full force and effect throughout the term
of the Loan each of the foregoing licenses, permits, franchises, qualifications,
certificates of occupancy and governmental authorizations. Each of the
Properties is in compliance with all applicable Legal Requirements and is free
of structural defects, and all building systems contained therein are in good
working order, subject to ordinary wear and tear. To the best of each Borrower’s
knowledge, none of the Properties constitutes, in whole or in part, a legally
non-conforming use under applicable Legal Requirements;

 

(3) Except as set forth on Exhibit F attached hereto, no Condemnation has been
commenced or, to any Borrower’s knowledge, is contemplated with respect to all
or any portion of the Properties or for the relocation of roadways providing
access to the Properties; and

 

(4) Each Individual Property has adequate rights of access to public ways and is
served by adequate water, sewer, sanitary sewer (including septic) and storm
drain facilities. All public utilities necessary or convenient to the full use
and enjoyment of each Individual Property are located in the public right-of-way
abutting each Individual Property or a private right-of-way abutting each
Individual Property provided that such private right-of-way is an irrevocable
covenant running with the land that may be used by the applicable Borrower for
all purposes for which public right-of-ways may be used, and all such utilities
are connected so as to serve each Individual Property without passing over other
property, except to the extent such other property is subject to a perpetual
easement for such utility benefiting the relevant Individual Property or the
applicable utility. All roads necessary for the full utilization of each

 

-90-



--------------------------------------------------------------------------------

Individual Property for its current purpose have been completed and dedicated to
public use and accepted by all governmental authorities or are private
rights-of-way which are irrevocable covenants running with the land that may be
used by the applicable Borrower for all purposes for which public rights-of-ways
may be used.

 

Section 6.9 Location of Borrowers. Each Borrower’s principal place of business
and chief executive offices are located at the address shown on its respective
signature page of this Agreement. No Borrower has had any other principal place
of business or chief executive offices in the five (5) year period immediately
preceding the execution and delivery of this Agreement.

 

Section 6.10 ERISA.

 

(1) As of the date hereof and throughout the term of the Loans, (a) each
Borrower is not and will not be an “employee benefit plan” as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), which is subject to Title I of ERISA, and (b) the assets of each
Borrower do not and will not constitute “plan assets” of one or more such plans
for purposes of Title I of ERISA or if after the date hereof the assets of each
Borrower are plan assets, an applicable prohibited transaction exemption will
exist such that the making and/or continuance of the Loans will not be
“Prohibited Transactions” under and as such term is defined in Title I of ERISA
and Section 4975 of the Code as determined to the Administrative Agent’s
reasonable satisfaction based upon the information delivered to the
Administrative Agent thirty (30) days prior to any assets of any Borrower
becoming “plan assets”; and

 

(2) As of the date hereof and throughout the term of the Loans (a) each Borrower
is not and will not be a “governmental plan” within the meaning of Section 3(32)
of ERISA and (b) transactions by or with any Borrower are not and will not be
subject to state statutes applicable to any Borrower regulating investments of
and fiduciary obligations with respect to governmental plans.

 

Section 6.11 Forfeiture. There has not been and shall never be committed by any
Borrower or any Borrower Party or, to the best of each Borrower’s knowledge, has
never been committed by any other person in occupancy of or involved with the
operation or use of the Properties, any act or omission affording the federal
government or any state or local government the right of forfeiture as against
the Properties or any part thereof or any monies paid in performance of any
Borrower’s obligations under any of the Loan Documents. Each Borrower hereby
covenants and agrees not to commit or permit to exist any act or omission
affording such right of forfeiture.

 

Section 6.12 Tax Filings. Each Borrower and each Borrower Party has filed all
federal, state and local tax returns required to be filed and have paid or made
adequate provision for the payment of all federal, state and local taxes,
charges and assessments payable by each Borrower and each Borrower Party,
respectively. The tax returns of each Borrower and each Borrower Party properly
reflect the income and taxes of the applicable Borrower and Borrower Party, for
the periods covered thereby.

 

-91-



--------------------------------------------------------------------------------

Section 6.13 Solvency. (1) Neither Borrower nor any Borrower Party has entered
into the transaction or any Loan Document with the actual intent to hinder,
delay, or defraud any creditor and (2) each Borrower and each Borrower Party has
received reasonably equivalent value in exchange for its obligations under the
Loan Documents. Giving effect to the Loans, the fair saleable value of each
Borrower’s assets exceeds and will, immediately following the making of the
Loans, exceed such Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of each Borrower’s assets is and will, immediately following the
making of the Loans, be greater than such Borrower’s probable liabilities,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured. Each Borrower’s assets do not and,
immediately following the making of the Loans will not, constitute unreasonably
small capital for such entity to carry out its business as conducted or as
proposed to be conducted. Each Borrower does not intend to, and does not believe
that it will, incur Debt and other liabilities (including contingent liabilities
and other commitments) beyond its ability to pay such Debt and liabilities as
they mature (taking into account the timing and amounts of cash to be received
by it and the amounts to be payable on or in respect of obligations of such
party). No petition in bankruptcy has been filed against any Borrower or any
Borrower Party in the last seven (7) years, and neither any Borrower nor any
Borrower Party in the last seven (7) years has ever made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors.

 

Section 6.14 Full and Accurate Disclosure. (i) All written information submitted
to the Administrative Agent by any Borrower or any Borrower Party and prepared
by any Borrower or any Borrower Party or by any other Person that is an
Affiliate of a Borrower or a Borrower Party in connection with the Loans or in
satisfaction of the terms thereof, (ii) to the best of the Borrowers’ knowledge,
all written information submitted to the Administrative Agent by any Borrower or
any Borrower Party and prepared by a third party that is not an Affiliate of any
Borrower or any Borrower Party in connection with the Loans or in satisfaction
of the terms thereof, and (iii) all statements of fact made by each Borrower or
any Borrower Party in this Agreement or in any other Loan Document, are
accurate, complete and correct in all material respects. No statement of fact
made by or behalf of any Borrower or any Borrower Party in this Agreement or in
any of the other Loan Documents contains any untrue statement of a material fact
or omits to state any material fact necessary to make statements contained
herein or therein not misleading. There is no fact presently known to any
Borrower or any Borrower Party which has not been disclosed to the
Administrative Agent which materially adversely affects, nor as far as any
Borrower can foresee, is likely to materially adversely affect, any Individual
Property or the business, operations or condition (financial or otherwise) of
any Borrower or any Borrower Party.

 

Section 6.15 Flood Zone. No portion of the improvements comprising any
Individual Property is located in an area identified by the Secretary of Housing
and Urban Development or any successor thereto as an area having special flood
hazards pursuant to the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Act of 1994, as amended,
or any successor law, or, if located within any such area, the Borrower which
owns or the Operator which operates such Individual Property has obtained and
will maintain the insurance prescribed in Section 3.1 hereof.

 

-92-



--------------------------------------------------------------------------------

Section 6.16 Federal Reserve Regulations. No part of the proceeds of the Loans
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulations T, U or X of the Board of Governors of the
Federal Reserve System or for any other purpose which would be inconsistent with
such Regulation U or any other Regulations of such Board of Governors, or for
any purposes prohibited by Legal Requirements or by the terms and conditions of
this Agreement or the other Loan Documents.

 

Section 6.17 Not a Foreign Person. Neither any Borrower nor any Borrower Party
is a “foreign person” within the meaning of § 1445(f)(3) of the Code.

 

Section 6.18 Separate Lots. Each Individual Property is comprised of one (1) or
more parcels which constitutes one (1) or more separate tax lots and does not
constitute a portion of any other tax lot not a part of such Individual
Property.

 

Section 6.19 No Prior Assignment. There are no prior assignments of the Leases
or any portion of the Rents due and payable or to become due and payable which
are presently outstanding.

 

Section 6.20 Insurance. Each Borrower has obtained and has delivered to the
Administrative Agent certified copies of all insurance policies reflecting the
insurance coverages, amounts and other insurance requirements set forth in this
Agreement. Except as set forth in Schedule 4 attached hereto, no claim has been
made under any such Policy the amount of which is reasonably expected to exceed
$50,000. No Person, including any Borrower or any Borrower Party, has done, by
act or omission, anything which would impair the coverage of any such policy.

 

Section 6.21 Use of Properties. Each Individual Property is and shall be used
exclusively as a hotel and other appurtenant and related uses.

 

Section 6.22 Certificate of Occupancy; Licenses. To the best of each Borrower’s
knowledge, all certifications, permits, licenses and approvals, including
without limitation, certificates of completion and occupancy permits required
for the legal use, occupancy and operation of each of the Individual Properties
as a hotel and all current appurtenant and related uses (collectively, the
“Licenses”), including those enumerated in Section 6.8 hereof, have been
obtained and are in full force and effect. The Borrowers shall keep and maintain
all licenses necessary for the operation of each of the Individual Properties as
a hotel. The use of each Individual Property as a hotel is in conformity with
any applicable certificate of occupancy issued for such Individual Property.

 

Section 6.23 Physical Condition. Except as expressly set forth in the building
condition reports delivered to the Administrative Agent in connection with the
initial advance of the Loans, and to the best of each Borrower’s knowledge: each
Individual Property, including, without limitation, all buildings, improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in any
Individual Property, whether

 

-93-



--------------------------------------------------------------------------------

latent or otherwise, and no Borrower has received written notice from any
insurance company or bonding company of any defects or inadequacies in any
Individual Property, or any part thereof, which would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.

 

Section 6.24 Boundaries. Except as disclosed in the Permitted Encumbrances, all
of the improvements which were included in determining the appraised value of
each Individual Property lie wholly within the boundaries and building
restriction lines of such Individual Property, and no improvements on adjoining
properties encroach upon such Individual Property, and no easements or other
encumbrances upon the applicable Individual Property encroach upon any of the
improvements, so as to materially adversely affect the value or marketability of
the applicable Individual Property except those which are insured against by
title insurance.

 

Section 6.25 Survey. To the best of each Borrower’s knowledge, the survey for
each Individual Property delivered to the Administrative Agent in connection
with this Agreement does not fail to reflect any material matter affecting such
Individual Property or the title thereto.

 

Section 6.26 Filing and Recording Taxes. All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgages encumbering the Properties have been paid, and, under current Legal
Requirements, the Mortgages encumbering the Properties are enforceable in
accordance with their respective terms by the Administrative Agent or any
subsequent holder thereof (on behalf of the Lenders), subject to applicable
bankruptcy, insolvency, or similar laws generally affecting the enforcement of
creditors’ rights.

 

Section 6.27 Single Purpose Entity. Each Borrower is and shall continue to each
be a Special Purpose Entity until the Indebtedness is paid in full. A “Special
Purpose Entity” means a corporation, limited liability company or limited
partnership:

 

(1) whose purpose shall be limited solely to, as applicable, (i) owning,
holding, selling, leasing, transferring, exchanging, operating and managing the
Properties and any other assets which it owns as of the date hereof and (ii)
transacting any and all lawful business for which it may be organized under its
constitutive law that is incident, necessary and appropriate to accomplish the
foregoing;

 

(2) which shall not acquire any asset or property other than (i) the Properties
and any other assets which it owns as of the date hereof, and/or (ii) incidental
Personalty necessary for and used or to be used in connection with the ownership
or operation of the Properties and any other assets which it owns as of the date
hereof;

 

(3) which shall not engage in any business other than the businesses in which it
is engaged as of the date hereof;

 

(4) which, except for the Operating Leases specified on Schedule 11. shall not
enter into any contract or agreement with any Affiliate, any constituent party
of itself, any of its

 

-94-



--------------------------------------------------------------------------------

owners, any guarantors of its obligations, or any Affiliate of any constituent
party, owner or guarantor (collectively, the “Related Parties”) of itself,
except upon terms and conditions that are intrinsically fair, commercially
reasonable and substantially similar to those that would be available on an
arms-length basis with third parties not so affiliated with itself or such
Related Parties;

 

(5) which shall not make any loans or advances to any Person and shall not
acquire obligations or securities of any Related Party other than those which it
has made or owns, as applicable, as of the date hereof;

 

(6) which is and shall remain solvent and shall pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets as the same shall become due;

 

(7) which has done or caused to be done and shall do all things necessary to
observe organizational formalities and preserve its existence, and shall not,
except as otherwise permitted herein, amend, modify or otherwise change the
partnership certificate, partnership agreement, articles of incorporation and
bylaws, operating agreement, trust or other organizational documents without the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld;

 

(8) which shall maintain all of its books, records, financial statements and
bank accounts separate from those of any other Person; except as set forth on
Schedule 13 attached hereto, shall file its own tax returns and shall not file a
consolidated federal income tax return with any other Person; and shall maintain
its books, records, resolutions and agreements as official records;

 

(9) which shall be, and at all times shall hold itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other related party), shall correct any known misunderstanding
regarding its status as a separate entity, shall conduct business in its own
name, shall not identify itself or any of its Affiliates as a division or part
of the other and shall maintain and utilize separate checks;

 

(10) which shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

 

(11) which shall not seek its own dissolution, winding up, liquidation,
consolidation or merger in whole or in part, or the sale of its material assets
(except as expressly permitted herein);

 

(12) which shall not commingle its assets with those of any other Person and
shall hold all of its assets in its own name;

 

(13) which, except for the Indebtedness, shall not guarantee or become obligated
for the debts of any other Person and does not and will not hold itself out as
being responsible for the debts or obligations of any other Person;

 

-95-



--------------------------------------------------------------------------------

(14) which shall allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or related party;

 

(15) which shall not pledge its assets for the benefit of any other Person other
than with respect to the Loan or as otherwise permitted herein; and

 

(16) which shall maintain a sufficient number of employees in light of its
contemplated business operations and pay the salaries of its own employees from
its own funds.

 

Section 6.28 Management Agreements. Each of the Management Agreements pursuant
to which the Operators operate the Properties (a) is in full force and effect
and there is no default or violation by any party thereunder and (b) has been
entered into with Manager. There are no management, operation or similar
agreements affecting any of the Properties other than as are disclosed on
Schedule 5A, and there are no other fee or payment arrangements in connection
with Manager’s performance of its management obligations with respect to each
Individual Property except as set forth in the Management Agreements. The
Management Agreements disclosed on Schedule 5A (including the amendments
disclosed thereon) represent the full and complete terms and provisions of the
management contracts entered into between the respective Operators and the
Manager which are in effect as of the date hereof, and there are no amendments,
modifications, or other agreements relating thereto. The fees due under each
Management Agreement, and the terms and provisions of each Management Agreement,
are subordinate to this Agreement and to each Mortgage and every other Loan
Document. The Manager under each Management Agreement has agreed (a) to attorn
to and subordinate its interest in such Management Agreement to the
Administrative Agent and (b) that such Management Agreement may be terminated by
the Administrative Agent, without cause, at any time after the occurrence of a
monetary Event of Default or the Acceleration of the Loans by the Administrative
Agent, on behalf of the Lenders, following the occurrence of any Event of
Default.

 

Section 6.29 Franchise Agreements. Each of the Franchise Agreements pursuant to
which any Operator operates the Properties is in full force and effect; there is
no default or violation by any Operator thereunder; and, to the best of each
Borrower’s knowledge, there is no default or violation by any franchisor
thereunder. The Franchise Agreements disclosed on Schedule 5B (including the
amendments disclosed thereon) represent the full and complete terms and
provisions of the franchise or license contracts entered into between the
respective franchisors or licensors and the Operator which are in effect as of
the date hereof, and there are no amendments, modifications, or other agreements
relating thereto. There are no franchise or similar agreements affecting any of
the Properties other than as are disclosed on Schedule 5B, and there are no
other fee or payment arrangements in connection with the franchise rights except
as set forth in the Franchise Agreements.

 

Section 6.30 Investment Company Act. Each Borrower is not (1) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (2) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935,

 

-96-



--------------------------------------------------------------------------------

as amended; or (3) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

 

Section 6.31 Interest Rate Cap Agreement. A complete and correct copy of the
Interest Rate Cap Agreement provided by the Borrowers for the benefit of the
Administrative Agent (on behalf of the Lenders) is attached hereto as Exhibit G
(the “Initial Interest Rate Cap Agreement”). The Interest Rate Cap Agreement is
in full force and effect and enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws generally affecting the
enforcement of creditors’ rights. Not later than 90 days prior to the expiration
of any Interest Rate Cap Agreement, the Borrowers shall replace the same with an
interest rate cap agreement (i) covering an amount not less than the then
outstanding principal balance of the Floating Notes, (ii) issued at a strike
price identical to the Initial Interest Rate Cap Agreement, (iii) issued by a
counterparty satisfying the Rate Cap Rating Criteria and otherwise reasonably
satisfactory to the Administrative Agent, and (iv) otherwise in form and
substance reasonably satisfactory to the Administrative Agent (the “Replacement
Interest Rate Cap Agreement”). The Borrowers shall maintain in full force and
effect an Interest Rate Cap Agreement during the entire term of the Loans so
long as any Floating Note has not been paid in full. In the event that (1) an
Interest Rate Cap Agreement is terminated for any reason or is otherwise
unenforceable by the Administrative Agent (on behalf of the Lenders) or (2) the
counterparty executing the Interest Rate Cap Agreement is not a financial
institution satisfying the Rate Cap Rating Criteria, the Borrowers shall
immediately obtain from a financial institution that satisfies the Rate Cap
Rating Criteria a replacement Interest Rate Cap Agreement in form and substance
satisfactory to the Administrative Agent in its reasonable discretion.

 

Section 6.32 Terrorism and Money Laundering.

 

(1) As of the date hereof and throughout the term of the Loans, to the best of
each Borrower’s knowledge: (i) each Borrower; (ii) any person or entity
Controlling or Controlled by any Borrower; (iii) if any Borrower is a privately
held entity, any person having a beneficial interest in Borrower; or (iv) any
person for whom any Borrower is acting as agent or nominee in connection with
this transaction, is not a country, territory, individual or entity named on an
OFAC list or any other relevant lists maintained by governmental authorities,
and is not a person or entity prohibited under the OFAC Programs.

 

(2) To comply with applicable U.S. anti-money laundering laws and regulations,
all payments by any Borrower to the Lenders or from any Lender to any Borrower
will only be made in such Borrower’s name and to and from a bank account of a
bank based or incorporated in or formed under the laws of the United States or a
bank that is not a “foreign shell bank” within the meaning of the U.S. Bank
Secrecy Act (31 U.S.C. § 5311 et seq.), as amended, and the regulations
promulgated thereunder by the U.S. Department of the Treasury, as such
regulations may be amended from time to time.

 

(3) Each Borrower agrees to provide the Administrative Agent and each Lender at
any time and from time to time during the term of the Loans with such
information as the Administrative Agent or such Lender determines to be
necessary or appropriate to comply with the anti-money laundering laws and
regulations of any applicable jurisdiction, or to respond to requests for
information concerning the identity of any Borrower, any person or entity

 

-97-



--------------------------------------------------------------------------------

Controlling or Controlled by any Borrower or any person or entity having a
beneficial interest in any Borrower, from any governmental authority,
self-regulatory organization or financial institution in connection with its
anti-money laundering compliance procedures, or to update such information.

 

(4) The representations and warranties set forth in this Section 6.32 shall be
deemed repeated and reaffirmed by each Borrower as of each date that any
Borrower makes a payment to any Lender under the Notes and other Loan Documents
or receives any payment from any Lender. Each Borrower agrees promptly to notify
the Administrative Agent and each Lender in writing should such Borrower become
aware of any change in the information set forth in these representations.

 

Section 6.33 Certain Organizational Matters.

 

(1) With the exception of the Membership Pledges and the Stock Pledges, there
are no outstanding pledges of equity interests in any of the Borrower Parties as
of the date hereof.

 

(2) Sunstone, as holder of one hundred percent (100%) of the outstanding equity
interests in Sunstone Holdco, has Decisionmaking Control over Sunstone Holdco
and the Borrowers. No other Person has Decisionmaking Control over Sunstone
Holdco.

 

(3) The REIT, as managing member of Sunstone, has Decisionmaking Control over
Sunstone. No other Person has Decisionmaking Control over Sunstone.

 

ARTICLE VII

 

FINANCIAL REPORTING

 

Section 7.1 Financial Statements.

 

(1) Obligations of Borrowers. Each Borrower will keep and maintain or will cause
to be kept and maintained, in accordance with GAAP proper and accurate books,
records and accounts reflecting the financial affairs of such Borrower and
income and expense in connection with the operation on an individual basis of
each of the Individual Properties. The Administrative Agent and any Lender shall
have the right from time to time at all times during normal business hours, upon
reasonable advance notice, to examine such books, records and accounts at the
office of such Borrower or at the Individual Property and to make such copies or
extracts thereof as the Administrative Agent or Lender shall desire. Upon the
occurrence of any Event of Default (following any required notice from the
Administrative Agent to the Borrowers and following the expiration of any
applicable cure period), each Borrower shall pay any costs and expenses incurred
by the Administrative Agent to examine each Borrower’s accounting records with
respect to the Properties, as the Administrative Agent shall determine to be
necessary or appropriate in the protection of the Lenders’ interests.

 

(2) Monthly Reports. Each Borrower shall deliver or shall cause to be delivered
to the Administrative Agent, within thirty (30) days after the end of each
calendar month during the term of the Loans, a report for each Individual
Property which shows room

 

-98-



--------------------------------------------------------------------------------

availability and occupancy, Operating Revenues, Operating Expenses, overhead
costs and other information with respect to such Individual Property during the
preceding month, together with a report showing the same information for all of
the Properties, on a cumulative basis, during the preceding month (collectively,
the “Monthly Operating Statement”). Each Monthly Operating Statement shall be
prepared in a manner consistent with the Uniform System of Accounts, shall be in
the form of Exhibit I attached hereto, and shall be accompanied by a certificate
signed by the chief financial officer of the Borrowers stating that to such
officer’s knowledge the attached Monthly Operating Statement is true, correct,
accurate and complete and fairly presents the results of the operations of each
Individual Property and all of the Properties on a cumulative basis. The
Borrowers shall provide the Administrative Agent with the Monthly Operating
Statement in electronic form only (unless otherwise requested by the
Administrative Agent), provided that with the delivery of the Monthly Operating
Statement for December of each year during the term of the Loans, the Borrowers
shall provide the Administrative Agent with a hard copy of such Monthly
Operating Statement, together with supporting documentation and cumulative
detailed backup for the contents of such Monthly Operating Statement.

 

(3) Quarterly Reports. Each Borrower shall deliver or shall cause to be
delivered to the Administrative Agent, within forty-five days after the end of
each calendar quarter ending March 31, June 30 and September 30 (a) a report for
each Individual Property in the form of Exhibit J attached hereto which shows,
among other things, the actual, forecast and variance figures for each
Individual Property during the preceding quarter, together with a report showing
the same information for all of the Properties, on a cumulative basis, during
the preceding quarter (collectively, the “Remainder of Year Quarterly Report”)
and (b) a report for each Individual Property in the form of Exhibit K attached
hereto which shows, among other things, the trailing twelve-month performance of
each Individual Property during the preceding quarter, together with a report
showing the same information for all of the Properties, on a cumulative basis,
during the preceding quarter (collectively, the “Trailing 12-Month Quarterly
Report” and, together with the Remainder of Year Quarterly Report, the
“Quarterly Report”). Each Quarterly Report shall be prepared in a manner
consistent with the Uniform System of Accounts and shall be accompanied by (a) a
certificate signed by the chief financial officer of the Borrowers stating that
to such officer’s knowledge the attached Quarterly Report is true, correct,
accurate and complete and fairly presents the results of the operations of each
Individual Property and all of the Properties on a cumulative basis and (b) the
most recent STR Report for each Individual Property. The Borrowers shall provide
the Administrative Agent with the Quarterly Report and each STR Report in
electronic form only (unless otherwise requested by the Administrative Agent).

 

(4) Annual Reports. Within one hundred twenty (120) days after the end of each
calendar year, the Borrowers shall furnish to the Administrative Agent the
following annual financial statements and related certifications and opinions:

 

(a) Consolidated financial statements audited by a “big four” accounting firm or
other nationally recognized accounting firm reasonably acceptable to the
Administrative Agent in accordance with GAAP covering the REIT for such calendar
year, and which shall include (i) a consolidated balance sheet, consolidated
statement of operations, consolidated statement of cash flow and consolidated
statements of changes in members’ equity, (ii) the notes to such

 

-99-



--------------------------------------------------------------------------------

consolidated financial statements, and (iii) with respect to the REIT, an
unqualified opinion by the accounting firm which is rendering such financial
statements, provided that if separate audited financial statements and
accompanying materials are prepared with respect to any other Borrower Party
from time to time, the Borrowers shall also furnish a copy of such materials to
the Administrative Agent within the time period specified above.

 

(b) A balance sheet, statement of operations and statement of cash flow for each
Borrower for such calendar year.

 

(c) A certificate executed by the chief financial officer of Sunstone and of
each Borrower stating that, to the best of said chief financial officer’s
knowledge, all of such financial statements, balance sheets, statements of
operations and statements of cash flow (i) present fairly in all material
respects the financial condition and the results of operations of Sunstone, each
Borrower, and the Properties and (ii) have been prepared in accordance with
GAAP.

 

(5) Certification; Supporting Documentation. Each such financial statement shall
(a) be certified by the chief financial officer of the applicable Borrower, (b)
be derived from the Books and Records maintained by each Borrower either at the
applicable Individual Property or at the corporate office of the Borrowers
located at 903 Calle Amanecer, Suite 100, San Clemente, CA 92673, (c) follow the
general form set forth in the Uniform System of Accounts, and (d) be accompanied
with copies of supporting documentation to the extent that the Administrative
Agent shall request.

 

(6) Additional Reports. Each Borrower shall deliver to the Administrative Agent
such other information relating to the Borrowers, Operators or Properties as it
may reasonably request as soon as reasonably available but in no event later
than thirty (30) days after such information becomes available to such Borrower
in final form.

 

(7) Officer Certificates. The chief financial officer of the Borrowers shall not
be personally liable for any inaccuracies contained in the officer certificates
and related deliveries required by Sections 7.1(2), (3), (4) and (5) hereof.

 

Section 7.2 Accounting Principles. All financial statements shall be prepared in
accordance with generally accepted accounting principles in the United States of
America as in effect on the date so indicated and consistently applied, as
supplemented by the Uniform System of Accounts (“GAAP”) (or such other
accounting basis reasonably acceptable to the Administrative Agent).

 

Section 7.3 Other Information; Access. Each Borrower shall deliver to the
Administrative Agent such additional information regarding such Borrower, its
subsidiaries, its business, any Borrower Party and any Individual Property
within thirty (30) days after the Administrative Agent’s reasonable request
therefor. The Administrative Agent shall have the right to choose and appoint a
certified public accountant to perform financial audits as it deems necessary,
at Lender’s expense; provided, however, upon the occurrence of an Event of
Default

 

-100-



--------------------------------------------------------------------------------

and prior to the acceptance of a cure thereof by the Administrative Agent such
audits may be performed at the Borrowers’ expense.

 

Section 7.4 Format of Delivery. Any reports, statements or other information
required to be delivered under this Agreement shall be delivered (1) in paper
form (unless a specific section of this Agreement states that any such reports,
statements or other information shall be delivered only in electronic form) and
(2) electronically via e-mail or by delivery of a CD-ROM or other digitally
readable device which is compatible with the Administrative Agent’s computer
hardware and software and using a Microsoft Word for Windows or WordPerfect for
Windows files (which files may be prepared using a spreadsheet program and saved
as word processing files).

 

ARTICLE VIII

 

COVENANTS

 

Each Borrower covenants and agrees with the Administrative Agent and the Lenders
as follows:

 

Section 8.1 Due on Sale and Encumbrance; Transfers of Interests.

 

(1) Other than those Liens created by the Loan Documents, without the prior
written consent of the Administrative Agent and the Lenders (to the extent
required under Section 11.2), and except as expressly permitted by Section
8.1(2):

 

(a) neither (i) any Borrower, (ii) any Borrower Party, (iii) any other Person
having a direct or indirect ownership or beneficial interest in any Borrower or
any Borrower Party, nor (iv) any Person that is a manager of any Borrower or any
Borrower Party shall (A) directly or indirectly sell, transfer, convey,
mortgage, pledge, or assign any interest in any Individual Property or any part
thereof (including any partnership, limited liability company or any other,
direct or indirect, ownership or management interest in any Borrower or any
Borrower Party); (B) further encumber, alienate, grant a monetary Lien or grant
any other interest in any Individual Property or any part thereof (including any
partnership, limited liability company or management interest or other, direct
or indirect, ownership interest in any Borrower or any Borrower Party), whether
voluntarily or involuntarily; or (C) enter into any easement or other agreement
granting rights in or restricting the use or development of any Individual
Property which materially and adversely affects the value of an Individual
Property as determined by the Administrative Agent;

 

(b) no new general partner, manager, member or limited partner shall be admitted
to or created in any Borrower, any Operating Lessee or Sunstone Holdco, nor
shall any existing general partner, manager, member or limited partner withdraw
from any Borrower, any Operating Lessee or Sunstone Holdco, and no change in the
organizational documents of any such party shall be effected; and

 

-101-



--------------------------------------------------------------------------------

(c) without limiting the provisions of Section 8.1(1)(b) above, no new general
partner, manager, member or limited partner having the ability to Control the
affairs of any Borrower or any Borrower Party shall be admitted to or created in
any Borrower, any Borrower Party or any other Person having a direct or indirect
interest (including a management or ownership interest) in any Borrower or any
Borrower Party (nor shall any existing general partner, manager, member or
Controlling limited partner withdraw from any Borrower, any Borrower Party or
any other Person having a direct or indirect interest (including a management or
ownership interest) in any Borrower or any Borrower Party), and no change in any
Borrower’s or any Borrower Party’s organizational documents relating to Control
over any Borrower or any Borrower Party and/or any Individual Property shall be
effected.

 

(2) Notwithstanding anything to the contrary contained in this Section 8.1, the
following transfers and other transactions shall be permitted and not be deemed
a violation or breach of the provisions of Section 8.1(1):

 

(a) Releases completed in accordance with the requirements of Section 2.7.

 

(b) A one-time merger of the REIT with and into a public company or privately
held company, or any similar transaction involving the REIT, which shall be
completed with the prior written consent of Lender, provided that:

 

(i) such transaction must occur, if at all, prior to the expiration of the
sixtieth (60th) Loan Month,

 

(ii) immediately after the completion of such transaction, the tangible net
worth (exclusive of goodwill) of the surviving entity shall be equal to or
greater than the sum of (A) $250,000,000 plus (B) the greater of (i) eighty-five
percent (85%) of the sum of the tangible net worths (exclusive of goodwill) of
all of the Borrowers on the date of this Agreement and (ii) the sum of the
tangible net worths (exclusive of goodwill) of all of the Borrowers immediately
prior to the closing of such transaction,

 

(iii) the surviving entity shall have executed and delivered to the
Administrative Agent an assumption of all of Sunstone’s obligations and
liabilities under the Loan Documents in form and substance satisfactory to the
Administrative Agent in its sole and absolute discretion,

 

(iv) immediately after the completion of such transaction, the surviving entity
shall be of equal or greater creditworthiness as the Borrowers and Sunstone
immediately prior to the closing of such transaction,

 

(v) the surviving entity shall have a ratio of debt to book assets that does not
exceed 60%,

 

-102-



--------------------------------------------------------------------------------

(vi) the surviving entity shall be able to make all of the representations and
warranties set forth in Section 6.32 hereof relating to OFAC and other Legal
Requirements relating to terrorism and money laundering, and shall otherwise
comply with all requirements of the Lenders and the Administrative Agent
relating thereto,

 

(vii) the surviving entity (and its Affiliates) is not and has not been involved
in any litigation with the Administrative Agent or any Lender and has not
defaulted on any obligations owed to the Administrative Agent or any Lender,

 

(viii) the surviving entity has no less experience in the ownership and
management of full service hotel assets than the Borrowers and their respective
principals and is otherwise approved by the Administrative Agent on behalf of
the Lenders,

 

(ix) at the closing of and as a condition to any such approved transaction, the
Borrowers shall, jointly and severally, pay to the Administrative Agent on
behalf of the Lenders a fee in the amount of one percent (1%) of the then
outstanding principal balance of the Loans,

 

(x) the Borrowers shall, jointly and severally, pay all of the reasonable costs
and expenses of the Administrative Agent and Lenders incurred in connection with
the proposed transaction, whether or not such transaction actually occurs,
including, without limitation, attorneys’ fees, and

 

(xi) The Loan Documents shall be modified to include such other provisions with
respect to such transaction as the Administrative Agent and Lenders shall
reasonably require.

 

(c) The issuance or transfer of publicly traded shares in the REIT, or the
issuance or transfer of any interests in Sunstone (whether membership interest
or operating partnership units) in connection with the acquisition of other
hotel properties and assets, so long as there is no change in the Decisionmaking
Control over the REIT or Sunstone.

 

(d) The issuance or transfer of any interests in Sunstone (whether membership
interest or operating partnership units), including, without limitation, any
issuance or transfer of interests in Sunstone in connection with a merger,
acquisition or other business combination other than as described in Section
8.1(2)(b) above; provided, however, if there is a change in the Decisionmaking
Control over the REIT or Sunstone as a result of such an issuance or transfer of
interests in Sunstone, then each of the following conditions must be satisfied:

 

(i) immediately after the completion of such transaction, the tangible net worth
(exclusive of goodwill) of each of the REIT and Sunstone shall be equal to or
greater than the sum of (A) $250,000,000

 

-103-



--------------------------------------------------------------------------------

plus (B) the greater of (i) eighty-five percent (85%) of the sum of the tangible
net worths (exclusive of goodwill) of all of the Borrowers on the date of this
Agreement and (ii) the sum of the tangible net worths (exclusive of goodwill) of
all of the Borrowers immediately prior to the closing of such transaction,

 

(ii) immediately after the completion of such transaction, each of the REIT and
Sunstone shall be of equal or greater creditworthiness as the Borrowers
immediately prior to the closing of such transaction,

 

(iii) each of the REIT and Sunstone shall have a ratio of debt to book assets
that does not exceed 60%,

 

(iv) each of the REIT and Sunstone shall be able to make all of the
representations and warranties set forth in Section 6.32 hereof relating to OFAC
and other Legal Requirements relating to terrorism and money laundering, and
shall otherwise comply with all requirements of the Lenders and the
Administrative Agent relating thereto,

 

(v) each of the REIT (and its Affiliates) and Sunstone (and its Affiliates) are
not and have not been involved in any litigation with the Administrative Agent
or any Lender and have not defaulted on any obligations owed to the
Administrative Agent or any Lender,

 

(vi) the Person which has Decisionmaking Control over Sunstone shall have no
less experience in the ownership and management of full service hotel assets
than the Borrowers and their respective principals and shall be otherwise
approved by the Administrative Agent,

 

(vii) the Borrowers shall, jointly and severally, pay all of the reasonable
costs and expenses of the Administrative Agent and Lenders incurred in
connection with the proposed transaction, whether or not such transaction
actually occurs, including, without limitation, attorneys’ fees, and

 

(viii) The Loan Documents shall be modified to include such other provisions
with respect to such transaction as the Administrative Agent and Lenders shall
reasonably require.

 

(e) The transfer of partnership or limited liability company interests in
Westbrook Real Estate Fund III, L.P., Westbrook Real Estate Co-Investment
Partnership III, L.P., Westbrook Sunstone Investors, L.L.C., Westbrook Real
Estate Partners, LLC, Westbrook Real Estate Partners Management III, LLC, or any
Affiliate thereof.

 

-104-



--------------------------------------------------------------------------------

(f) Any Mezzanine Pledge, so long as:

 

(i) at all times prior to the enforcement (whether by possession, foreclosure,
sale, or otherwise) by the holder of such Mezzanine Pledge of its security
interest in the equity interests in Sunstone, the REIT shall have Decisionmaking
Control over Sunstone and Sunstone shall have Decisionmaking Control over
Sunstone Hotel TRS, and

 

(ii) as a condition precedent to the execution and delivery of such Mezzanine
Pledge, the holder thereof (and, if different, the Person or Persons which enter
into the Mezzanine Obligation with Sunstone, Sunstone Hotel TRS or the REIT)
shall enter into an intercreditor agreement with the Administrative Agent which
is in form and substance reasonably acceptable to the Administrative Agent.

 

(3) As used in this Section 8.1, “transfer” shall include the sale, transfer,
conveyance, mortgage, pledge, or assignment of the legal or beneficial ownership
of (a) any Individual Property, (b) any partnership interest in any general
partner in any Borrower or any Borrower Party that is a partnership, (c) any
membership interest in any member, or non-member manager, of any Borrower or any
Borrower Party that is a limited liability company, and (d) any voting stock in
any general partner in any Borrower or any Borrower Party that is a corporation;
“transfer” shall not include (i) the leasing of space within the Properties so
long as each Borrower complies with the provisions of the Loan Documents
relating to such leasing activity and (ii) the Release of any Individual
Property in compliance with the terms of Section 2.7 or Section 3.3(3) hereof.

 

Section 8.2 Taxes; Charges. Each Borrower shall pay before any fine, penalty,
interest or cost may be added thereto, and shall not enter into any agreement to
defer, any real estate taxes and assessments, franchise taxes and charges, and
other governmental charges that may become a Lien upon any Individual Property
or become payable during the term of the Loans (the “Taxes”), and will promptly
furnish the Administrative Agent with evidence of such payment; however, each
Borrower’s compliance with Sections 5.8(1) and 5.9(2) of this Agreement relating
to impounds for taxes and assessments shall, with respect to payment of such
taxes and assessments, be deemed compliance with this Section 8.2. No Borrower
shall suffer or permit the joint assessment of any Individual Property with any
other real property constituting a separate tax lot or with any other real or
personal property. Each Borrower shall pay when due all claims and demands of
mechanics, materialmen, laborers and others which, if unpaid, might result in a
Lien on any Individual Property; however, so long as no Event of Default
(following any required notice from the Administrative Agent to the Borrowers
and following the expiration of any applicable cure period) shall exist, a
Borrower may contest the validity of such claims and demands or Taxes so long as
(a) such Borrower notifies the Administrative Agent that it intends to contest
such claim or demand or Taxes, (b) such Borrower provides the Administrative
Agent with cash or an irrevocable letter of credit issued by a financial
institution satisfactory to the Administrative Agent in an amount equal to 110%
of the contested amount or such other security satisfactory to the
Administrative Agent in its reasonable discretion (including an endorsement to
the Administrative Agent’s title insurance policy insuring against such claim or
demand) assuring the discharge of such Borrower’s obligations for such claims
and demands or payment of Taxes, including interest and penalties, and (c) such
Borrower is diligently contesting the

 

-105-



--------------------------------------------------------------------------------

same by appropriate legal proceedings in good faith and at its own expense and
concludes such contest or obtains a stay thereof prior to the thirtieth (30th)
day preceding the date on which any Individual Property is scheduled to be sold
for non-payment. In the event that any Borrower is contesting any Taxes in
accordance with this Section 8.2, the Administrative Agent shall not pay such
Taxes as required pursuant to Section 5.9(2) hereof provided that such Borrower
provides the Administrative Agent with (i) a written request to cease payment of
Taxes and (ii) evidence reasonably satisfactory to the Administrative Agent that
the Taxes are being contested in accordance with this Section 8.2.

 

Section 8.3 Control; Management; Negative Pledge.

 

(1) There shall be no change in any of the Managers under any of the Management
Agreements or otherwise with respect to the Properties without the prior written
consent of the Administrative Agent. No Borrower shall terminate, replace or
appoint any property manager or terminate, cancel, or materially modify the
Management Agreement or enter into any agreement relating to the management or
operation of the Properties with Manager or any other Person without the
Administrative Agent’s prior written reasonable approval; provided, so long as
no Event of Default exists and Borrower provides written notice to the
Administrative Agent, the Borrowers may, upon the expiration of the term of any
Management Agreement, extend or renew said Management Agreement on substantially
the same terms and conditions as the then existing Management Agreement and,
with the Administrative Agent’s prior written approval, not to be unreasonably
withheld, to make such revisions thereto as may be reasonably required for tax
planning purposes of the Borrowers and/or the Borrower Parties. Each Borrower,
upon the request of the Administrative Agent, shall terminate the Manager,
without penalty or fee, if at any time during the Loans, (1) the Manager shall
become insolvent or a debtor in any bankruptcy or insolvency proceeding, (2) the
Manager is in default under the Management Agreement beyond any applicable
notice and cure period or (3) there exists a monetary Event of Default or the
Loans have been accelerated by the Administrative Agent, on behalf of the
Lenders, following the occurrence of any Event of Default. At such time as the
Manager may be so removed, a replacement manager and management agreement
reasonably acceptable to the Administrative Agent shall assume management of the
Properties and shall receive a property management fee not to exceed then
current market rates. If at any time the Administrative Agent consents to the
appointment of a new manager, such new manager and each Borrower shall, as a
condition of the Administrative Agent’s consent, execute a Manager’s Consent and
Subordination of Management Agreement in the form then used by the
Administrative Agent. Each property manager shall be required to hold and
maintain all necessary licenses, certifications and permits required by law.
Each Borrower shall fully perform all of its covenants, agreements and
obligations under the Management Agreement.

 

(2) The Borrowers acknowledge and agree that (a) the “Basic Fee” (as defined in
the Management Agreements) may not exceed two and one-tenth percent (2.1%) of
Operating Revenues for any Individual Property, (b) the “Incentive Fee” (as
defined in the Master Management Agreement) may not exceed one and one-half
percent (1.5%) of Operating Revenues for any Individual Property and (c) the sum
of all management fees payable to Manager in connection with the Management
Agreement (whether characterized as a “Basic Fee,” an “Incentive Fee” or
otherwise) may not exceed three and six-tenths percent (3.6%) of Operating
Revenues for any Individual Property.

 

-106-



--------------------------------------------------------------------------------

(3) At all times that any portion of the Loan is outstanding, except to the
extent set forth in Section 8.1(2) in connection with certain permitted
transfers, the REIT shall have Decisionmaking Control over Sunstone.

 

Section 8.4 Operation; Maintenance: Inspection.

 

(1) Each Borrower shall observe and comply with all Legal Requirements
applicable to the ownership, use and operation of the Properties unless it
contests such Legal Requirement in the same manner as it would contest Taxes
pursuant to Section 8.2 hereof. Each Borrower shall maintain the Properties in
good condition and promptly repair any damage or casualty. Each Borrower shall
permit the Administrative Agent and the Lenders and their agents,
representatives and employees, upon reasonable prior notice to the Borrowers and
during normal business hours, to inspect the Properties and conduct such
environmental and engineering studies as the Administrative Agent may require
subject to Section 4.3(3), provided such inspections and studies do not
materially interfere with the use and operation of the Properties and the costs
and expenses related thereto are paid by the Administrative Agent, unless such
costs and expenses are to be paid by the Borrowers pursuant to any other section
contained herein or the other Loan Documents.

 

(2) With respect to each of (a) the Courtyard by Marriott located at 1551 North
Peach Avenue, Fresno, California, and (b) the Courtyard by Marriott located at
1510 University Avenue, Riverside, California, the Borrowers shall cause such
facilities to remain out of the “red zone” of the applicable franchisor’s
Quality Assurance Program Guest Satisfaction Survey from the date hereof through
the expiration of the six-month tracking period which ends December 31,2004.

 

(3) With respect to the Courtyard by Marriott located at 3347 Cerrillos Road,
Santa Fe, New Mexico, the Borrowers shall cause such facility to remain out of
the “red zone” of the applicable franchisor’s Quality Assurance Program Guest
Satisfaction Survey through the expiration of the six-month tracking period
which ends December 31, 2005.

 

Section 8.5 Taxes on Security. Without duplication of the requirements contained
in Section 2.6 hereof, the Borrowers shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Notes or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on the Administrative Agent or any
Lender. If there shall be enacted any law (1) deducting the Loans from the value
of any Individual Property for the purpose of taxation, (2) affecting any Lien
held by the Administrative Agent or any Lender on any Individual Property, or
(3) changing existing laws of taxation of mortgages, deeds of trust, security
deeds, or debts secured by real property, or changing the manner of collecting
any such taxes so as to increase the amount of taxes payable by the
Administrative Agent or any Lender, the Borrowers shall promptly pay to the
Administrative Agent, on demand, all taxes, costs and charges relating to the
Loans for which the Administrative Agent or any Lender is or may be liable as a
result thereof; however, if such payment would be prohibited by law or would
render the Loans usurious, then instead of collecting such payment, the
Administrative Agent may (and on the request of the Controlling Lenders shall)
declare all amounts owing under the Loan Documents to be immediately due and

 

-107-



--------------------------------------------------------------------------------

payable within thirty (30) days thereafter without any Prepayment Fee (except a
Libor Breakage Fee, if such payment is made on a day other than on the last day
of an Interest Period).

 

Section 8.6 Legal Existence; Name; Etc. Each Borrower shall preserve and keep in
full force and effect its existence as a Special Purpose Entity as required
pursuant to Section 6.27 hereof, and no Borrower shall change its name,
identity, or the location of its chief executive office or principal place of
business unless such Borrower (a) shall have provided the Administrative Agent
at least 30 days prior written notice thereof, and (b) shall have taken all
actions necessary or requested by the Administrative Agent to file or amend any
financing statement or continuation statement to assure perfection and
continuation of perfection of security interests under the Loan Documents.

 

Section 8.7 Affiliate Transactions. Without the prior written consent of the
Administrative Agent, which shall not be unreasonably withheld, delayed or
conditioned, no Borrower may engage in any transaction affecting any Individual
Property with an Affiliate of any Borrower, other than the Management Agreements
and the Operating Leases.

 

Section 8.8 Further Assurances. Each Borrower shall promptly (1) cure any
defects in the execution and delivery of the Loan Documents, and (2) execute and
deliver, or cause to be executed and delivered, all such other documents,
agreements and instruments as the Administrative Agent may reasonably request to
further evidence and more fully describe the collateral for the Loans, to
correct any omissions in the Loan Documents, to perfect, protect or preserve any
liens created under any of the Loan Documents, or to make any recordings, file
any notices, or obtain any consents, as may be necessary or appropriate in
connection therewith.

 

Section 8.9 Estoppel Certificates. Each Borrower, within ten (10) Business Days
after request, shall furnish to the Administrative Agent a written statement,
duly acknowledged, setting forth the amount due on the Loans, the terms of
payment of the Loans, the date to which interest has been paid, whether to the
best of such Borrower’s knowledge any offsets or defenses exist against the
Loans and, if any are alleged to exist, the nature thereof in detail, and such
other matters as the Administrative Agent reasonably may request.

 

Section 8.10 Notice of Certain Events. Each Borrower shall promptly notify the
Administrative Agent of (1) any Event of Default, together with a detailed
statement of the steps being taken to cure such Event of Default; (2) any
written notice of default received by such Borrower or the Operator under other
obligations relating to the Properties or otherwise material to such Borrower’s
business; and (3) any threatened or pending legal, judicial or regulatory
proceedings, including any dispute between a Borrower or an Operator and any
governmental authority, materially adversely affecting such Borrower, Operator
or any Individual Property.

 

Section 8.11 Indemnification. Each Borrower shall indemnify, defend and hold the
Administrative Agent and each Lender harmless from and against any and all
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever,
including the reasonable fees and actual expenses of their counsel, in
connection with (1) any inspection, review or testing of or with respect to any
Individual Property (the costs and expenses of such inspection, review or
testing shall be paid as otherwise set forth in this Agreement), (2) any
investigative, administrative,

 

-108-



--------------------------------------------------------------------------------

mediation, arbitration, or judicial proceeding, whether or not the
Administrative Agent or any Lender is designated a party thereto, commenced or
threatened at any time (including after the repayment of the Loans) in any way
related to the execution, delivery or performance of any Loan Document or to any
Individual Property, (3) any proceeding instituted by any Person claiming a
Lien, and (4) any brokerage commissions or finder’s fees claimed by any broker
or other party in connection with the Loans, any Individual Property, or any of
the transactions contemplated in the Loan Documents due to other than the
Administrative Agent’s or Lender’s acts, including with respect to the foregoing
items (1) through (4) those arising from the joint, concurrent, or comparative
negligence of the Administrative Agent or any Lender, except to the extent any
of the foregoing is caused by the Administrative Agent’s or any Lender’s gross
negligence or willful misconduct.

 

Section 8.12 Payment for Labor and Materials. Each Borrower will promptly pay
when due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with any Individual Property and never permit
to exist beyond the due date thereof in respect of any Individual Property or
any part thereof any lien or security interest, even though inferior to the
liens and the security interest hereof, and in any event never permit to be
created or exist in respect of any Individual Property or any part thereof any
other or additional lien or security interest other than the liens or security
interests hereof, except for the Permitted Encumbrances; provided, however, each
Borrower shall have the right to contest such bills or costs in accordance with
Section 8.2 hereof.

 

Section 8.13 Alterations. Each Borrower shall obtain the Administrative Agent’s
prior written consent, which consent shall not be unreasonably withheld or
delayed, to any alterations to any Improvements on any Individual Property other
than alterations performed in connection with the restoration of the Individual
Property after the occurrence of a casualty in accordance with the terms and
provisions of this Agreement; provided, however, the Administrative Agent may
reasonably request that the Borrowers deliver additional collateral as
additional security for the Loans in connection with any such alterations.
Notwithstanding the foregoing, the Borrowers shall have the right, without
obtaining the prior written consent of the Administrative Agent, to make
alterations which (a) are provided for in the Approved Budget then in effect or
(b) which cost less than $250,000.

 

Section 8.14 Handicapped Access.

 

(a) Each Borrower agrees that the Properties shall at all times comply in all
material respects to the extent applicable with the requirements of the
Americans with Disabilities Act of 1990, the Fair Housing Amendments Act of
1988, all state and local laws and ordinances related to handicapped access and
all rules, regulations, and orders issued pursuant thereto including, without
limitation, the Americans with Disabilities Act Accessibility Guidelines for
Buildings and Facilities (collectively, “Access Laws”).

 

(b) Notwithstanding any provisions set forth herein or in any other document
regarding the Administrative Agent’s approval of alterations of the Properties,
no Borrower shall alter any of the Properties in any manner which would
materially increase any Borrower’s responsibilities for compliance with the

 

-109-



--------------------------------------------------------------------------------

applicable Access Laws without the prior written approval of the Administrative
Agent, which approval shall not be unreasonably withheld, delayed or
conditioned. The foregoing shall apply to tenant improvements constructed by any
Borrower or by any of its tenants. The Administrative Agent may condition any
such approval upon receipt of a certificate of Access Law compliance from an
architect, engineer, or other person reasonably acceptable to the Administrative
Agent.

 

(c) Each Borrower agrees to give prompt notice to the Administrative Agent of
the receipt by such Borrower of any written complaints related to violation of
any Access Laws with respect to any Individual Property and of the commencement
of any proceedings or investigations which relate to compliance with applicable
Access Laws.

 

Section 8.15 Bottom Dollar Guaranties. The Borrowers may request from time to
time that direct or indirect beneficial owners of the Borrowers be given the
opportunity to provide “bottom dollar guaranties” of a portion or portions of
the Loan. For purposes hereof, to guarantee a portion or portions of the Loan on
a bottom dollar basis means that (i) the guaranty may be of collection and not
payment or performance, (ii) the guaranty may require that the Administrative
Agent, on behalf of the Lenders, pursue all other collateral and security for
such guarantied liability (other than any other bottom dollar guarantys) prior
to seeking collection from the guarantor under such guaranty, and (iii) the
guaranty may limit the Administrative Agent’s recourse against the guarantor
such that the Administrative Agent may pursue the guarantor if, and solely to
the extent that, the total amount recovered by the Administrative Agent with
respect to the guarantied debt, after the Administrative Agent has exhausted its
remedies as set forth above, is less than the amount guaranteed by such
guarantor. The Administrative Agent shall, at the Borrowers’ expense, reasonably
cooperate with the Borrowers in connection with the provision of such
guarantees. The acceptance of any such bottom dollar guaranty by the
Administrative Agent, on behalf of the Lenders, shall not (x) modify or amend
any Loan Document, (y) impair the rights and remedies of the Administrative
Agent under the Loan Documents, or (z) limit or amend the obligations of the
Borrower, Sunstone or any other Sunstone Party under the Loan Documents.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default under the Loans:

 

Section 9.1 Payments. Any Borrower’s failure to pay any regularly scheduled
installment of principal, interest or other amount due under the Loan Documents
within five (5) days of (and including) the day it is due, or any Borrower’s
failure to pay the Loans at the Maturity Date, whether by Acceleration or
otherwise, or any Borrower’s failure to pay the Extension Fee on or prior to the
Maturity Date.

 

Section 9.2 Insurance. Any Borrower’s failure to maintain insurance as required
under Section 3.1 of this Agreement.

 

-110-



--------------------------------------------------------------------------------

Section 9.3 Single Purpose Entity. If any Borrower or Operator materially
breaches any of its covenants with respect to maintaining its status as a
“single purpose entity” pursuant to Section 6.27.

 

Section 9.4 Taxes. If any of the taxes are not paid when the same are due and
payable; provided, however, a Borrower shall have the right to contest the
amount of taxes due if such Borrower provides to the Administrative Agent with
adequate funds and assurances as required pursuant to Section 8.2 hereof.

 

Section 9.5 Sale, Encumbrance, Etc. The sale, transfer, conveyance, pledge,
mortgage or assignment of any part or all of any Individual Property, or any
interest therein, or of any interest in any Borrower, in violation of Section
8.1 of this Agreement.

 

Section 9.6 Representations and Warranties. Any representation or warranty made
in any Loan Document proves to be untrue in any material respect when made or
deemed made.

 

Section 9.7 Other Encumbrances. The acceleration of any debt or the exercise of
any remedies under any document or instrument, other than the Loan Documents,
evidencing or creating a monetary Lien on an Individual Property or any part
thereof; provided, however, this provision shall not be deemed to permit any
such monetary Lien on any Individual Property other than the Mortgages and other
Loan Documents securing the Loans.

 

Section 9.8 Involuntary Bankruptcy or Other Proceeding. Commencement of an
involuntary case or other proceeding against any Borrower, any Borrower Party,
any other Person having an ownership interest in any Individual Property, or any
Operator (but expressly excluding any Borrower or Borrower Party that has been
released from its obligations and liabilities under the Loan Documents in
accordance with the terms of Section 2.7(3) of this Agreement) (each, a
“Bankruptcy Party”) which seeks liquidation, reorganization or other relief with
respect to it or its debts or other liabilities under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeks the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
of its property, and such involuntary case or other proceeding shall remain
undismissed or unstayed for a period of ninety (90) days; or an order for relief
against a Bankruptcy Party shall be entered in any such case under the Federal
Bankruptcy Code.

 

Section 9.9 Voluntary Petitions, Etc. Commencement by a Bankruptcy Party of a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts or other liabilities under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability, to pay its debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing;

 

-111-



--------------------------------------------------------------------------------

Section 9.10 Budgets; Financial Statements. Any Borrower’s failure to deliver
the budgets and financial statements required pursuant to Article V or Article
VII hereof within the time frame provided therein and the continuance of such
failure for thirty (30) days after notice by the Administrative Agent to such
Borrower.

 

Section 9.11 Interest Rate Cap Agreement. The Borrowers’ failure to replace any
Interest Rate Cap Agreement by a date no later than ninety (90) days prior to
its expiration or other termination with a Replacement Interest Rate Cap
Agreement satisfying the requirements of Section 6.31.

 

Section 9.12 Default Under Other Agreements. The occurrence of an event of
default under any of the Ground Leases or Franchise Agreements and the
expiration of any applicable notice or cure periods thereunder.

 

Section 9.13 Enforcement of Mezzanine Pledge. The occurrence of an event of
default under any Mezzanine Obligation and the commencement by the holder of the
related Mezzanine Pledge of its remedies thereunder to enforce (whether by
possession, foreclosure, sale, or otherwise) its security interest in the equity
interests in Sunstone or Sunstone Hotel TRS, as applicable, which are the
subject of such Mezzanine Pledge.

 

Section 9.14 Covenants. Any Borrower’s failure to perform or observe any of the
agreements and covenants contained in this Agreement or in any of the other Loan
Documents and not specified above, including, without limitation, any such
failure under any Mortgage, and the continuance of such failure for thirty (30)
days after notice by the Administrative Agent to the Borrowers; however, the
Borrowers shall have an additional ninety (90) days to cure such failure if (a)
such failure does not involve the failure to make payments on a monetary
obligation; (b) such failure can reasonably be cured but cannot reasonably be
cured within thirty (30) days; and (c) the Borrowers are diligently undertaking
to cure such default.

 

All notices and cure periods described herein shall not be applicable to any
event which with the giving of notice, the passage of time or both would
constitute an Event of Default, if such event has occurred as of the date on
which the Administrative Agent commences a nonjudicial foreclosure proceeding
with respect to another Event or Events of Default. Such event shall constitute
an independent Event of Default hereunder.

 

ARTICLE X

 

REMEDIES

 

Section 10.1 Remedies - Insolvency Events. Upon the occurrence of any Event of
Default described in Section 9.8 or 9.9, the obligations of the Administrative
Agent (on behalf of Lenders) to advance amounts hereunder, shall immediately
terminate, and all amounts due under the Loan Documents immediately shall become
due and payable, all without written notice and without presentment, demand,
protest, notice of protest or dishonor, notice of intent to accelerate the
maturity thereof, notice of Acceleration of the maturity thereof, or any other
notice of default of any kind, all of which are hereby expressly waived by the
Borrowers; however, if the Bankruptcy Party under Section 9.8 or 9.9 is other
than a Borrower, then all amounts due under

 

-112-



--------------------------------------------------------------------------------

the Loan Documents shall become immediately due and payable at the
Administrative Agent’s election.

 

Section 10.2 Remedies - Other Events. Except as set forth in Section 10.1 above,
while any Event of Default exists, the Administrative Agent may (1) by written
notice to the Borrowers, declare the entire amount of the Loans to be
immediately due and payable without presentment, demand, protest, notice of
protest or dishonor, notice of intent to accelerate the maturity thereof, notice
of Acceleration of the maturity thereof, or other notice of default of any kind,
all of which are hereby expressly waived by the Borrowers, (2) terminate the
obligation, if any, of the Lenders to advance amounts hereunder, and (3)
exercise all rights and remedies therefor under the Loan Documents and at law or
in equity.

 

Section 10.3 Lender’s Right to Perform the Obligations. If any Borrower shall
fail, refuse or neglect to make any payment or perform any act required by the
Loan Documents, then upon the occurrence of any Event of Default (following any
required notice from the Administrative Agent to the Borrowers and following the
expiration of any applicable cure period), and without further notice to or
demand upon any Borrower and without waiving or releasing any other right,
remedy or recourse the Administrative Agent or any Lender may have because of
such Event of Default, the Administrative Agent may (but shall not be obligated
to) make such payment or perform such act for the account of and at the expense
of the Borrowers, and shall have the right to enter upon the Properties for such
purpose and to take all such action thereon and with respect to the Properties
as it may deem necessary or appropriate and to take all other action it may deem
necessary or appropriate with respect to any Event of Default. If the
Administrative Agent shall so elect to pay any sum due with reference to any
Individual Property or with reference to any Event of Default (following any
required notice from the Administrative Agent to the Borrowers and following the
expiration of any applicable cure period), the Administrative Agent may do so in
reliance on any bill, statement or assessment procured from the appropriate
governmental authority or other issuer thereof without inquiring into the
accuracy or validity thereof. Similarly, in making any such payments to protect
the security intended to be created by the Loan Documents, the Administrative
Agent shall not be bound to inquire into the validity of any apparent or
threatened adverse title, lien, encumbrance, claim or charge before making an
advance for the purpose of preventing or removing the same. Additionally, after
the occurrence of an Event of Default (following any required notice from the
Administrative Agent to the Borrowers and following the expiration of any
applicable cure period), if any Hazardous Materials affect or threaten to affect
any Individual Property, the Administrative Agent may (but shall not be
obligated to) give such notices and take such actions as it deems necessary or
advisable in order to abate the discharge of any Hazardous Materials or remove
the Hazardous Materials as required by Environmental Laws. Each Borrower shall
indemnify, defend and hold the Administrative Agent and the Lenders harmless
from and against any and all losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements of any
kind or nature whatsoever, including reasonable out-of-pocket attorneys’ fees,
costs and expenses incurred or accruing by reason of any acts performed by the
Administrative Agent or any Lender pursuant to the provisions of this Section
10.3. All sums paid by the Administrative Agent pursuant to this Section 10.3,
and all other sums expended by the Administrative Agent or any Lender to which
it shall be entitled to be indemnified, together with interest thereon at the
highest Default Rate then applicable to any Type of Loan from the date of such
payment or expenditure until paid, shall constitute additions to the Loans,
shall be

 

-113-



--------------------------------------------------------------------------------

secured by the Loan Documents and shall be paid by the Borrowers to the
Administrative Agent upon demand.

 

Section 10.4 Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets.

 

(1) Each Borrower acknowledges that the Administrative Agent has made the Loans
to the Borrowers upon the security of the Borrowers’ collective interest in the
Properties and in reliance upon the aggregate of the Properties taken together
being of greater value as collateral security than the sum of the Properties
taken separately. Each Borrower agrees that the Mortgages are and will be
cross-collateralized and cross-defaulted with each other so that (a) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages which secure the Notes; (b) an Event of Default
under the Notes or this Agreement shall constitute an Event of Default under
each Mortgage; and (c) each Mortgage shall constitute security for the Notes as
if a single blanket lien were placed on all of the Properties as security for
the Notes.

 

(2) To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of any
Borrower, and others with interests in any Borrower, and of the Properties, or
to a sale in inverse order of alienation in the event of foreclosure of all or
any of the Mortgages, and agrees not to assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of the
Administrative Agent (on behalf of the Lenders) under the Loan Documents to a
sale of the Properties for the collection of the Indebtedness without any prior
or different resort for collection or of the right of the Administrative Agent
to the payment of the Indebtedness (on behalf of the Lenders) out of the net
proceeds of the Properties in preference to every other claimant whatsoever. In
addition, each Borrower, for itself and its successors and assigns, waives in
the event of foreclosure of any or all of the Mortgages, any equitable right
otherwise available to any Borrower which would require the separate sale of the
Properties or require the Administrative Agent to exhaust its remedies against
any Individual Property or any combination of the Properties before proceeding
against any other Individual Property or combination of Properties; and further
in the event of such foreclosure each Borrower does hereby expressly consents to
and authorizes, at the option of the Administrative Agent, the foreclosure and
sale either separately or together of any combination of the Properties.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1 Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by telecopy or e-mail (provided an identical notice is also sent
simultaneously by mail, overnight courier, or personal delivery as otherwise
provided

 

-114-



--------------------------------------------------------------------------------

in this Section 11.1). All such communications shall be mailed, sent or
delivered, addressed to the party for whom it is intended at its address set
forth below.

 

If to any Borrower:    To such address included on such Borrower’s signature
page hereto. With a copy to:   

Allen Matkins Leek Gamble & Mallory LLP

515 South Figueroa Street

7th Floor

Los Angeles, California 90071-3398

     Attention:    Michael F. Sfregola      Telecopy:    (213) 620-8816     
E-mail:    msfregola@allenmatkins.com If to Administrative Agent:   

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2100

Mail Stop: TS21

Springfield, MA 01115

     Attention:   

Richard F. McKeever,

Managing Director

Real Estate Finance Group

     Telecopy:    (413) 226-2432      E-mail:    rmckeever@babsoncapital.com
With copies to:   

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2100

Mail Stop: TS28

Springfield, MA 01115

     Attention:   

Lawrence J. Boudreau,

Assistant Vice President

and Counsel

     Telecopy:    (413) 226-2077      E-Mail:    lboudreau@babsoncapital.com and
  

Day, Berry & Howard LLP

One Canterbury Green

Stamford, CT 06901-2047

     Attention:    Michael P. Byrne, Esq.      Telecopy:    (203) 977-7301     
E-mail:    mpbyrne@dbh.com If to Lender:    To Administrative Agent as set forth
above and, if different,, to each other addressee included on such Lender’s
signature page hereto.

 

-115-



--------------------------------------------------------------------------------

Any communication so addressed and mailed shall be deemed to be given on the
earliest of (1) when actually delivered, (2) on the first Business Day after
deposit with an overnight air courier service, or (3) on the third Business Day
after deposit in the United States mail, postage prepaid, in each case to the
address of the intended addressee, and any communication so delivered in person
shall be deemed to be given when receipted for by, or actually received by the
Administrative Agent, a Lender or Borrower, as the case may be. If given by
telecopy or by e-mail, a notice shall be deemed given and received when the
telecopy or e-mail is transmitted to the party’s telecopy number or e-mail
address specified above, and confirmation of complete receipt is received by the
transmitting party during normal business hours or on the next Business Day if
not confirmed during normal business hours, and an identical notice is also sent
simultaneously by mail, overnight courier, or personal delivery as otherwise
provided in this Section 11.1. Any party may designate a change of address by
written notice to each other party by giving at least ten (10) days prior
written notice of such change of address.

 

Section 11.2 Amendments, Waivers, Etc.

 

(1) Subject to any consents required pursuant to this Section 11.2. Section 13.3
and any other provisions of this Agreement and any other Loan Document which
expressly require the consent, approval or authorization of the Controlling
Lenders, this Agreement and any other Loan Document may be modified or
supplemented only by an instrument in writing signed by the Borrowers and the
Administrative Agent; provided that, the Administrative Agent may (without any
Lender’s consent) give or withhold its agreement to any amendments of the Loan
Documents or any waivers or consents in respect thereof or exercise or refrain
from exercising any other rights or remedies which the Administrative Agent may
have under the Loan Documents or otherwise provided that such actions do not, in
the Administrative Agent’s judgment reasonably exercised, materially adversely
affect the value of any collateral, taken as a whole, or represent a departure
from the Administrative Agent’s standard of care described in Section 13.5 (and
the assignment or granting of a participation by any Lender shall not limit or
otherwise affect its discretion in respect of any of the foregoing), except that
the Administrative Agent will not (provided that no Lender’s consent shall be
required for any of the following which are otherwise required under the Loan
Documents): (a) without the consent of each Lender affected thereby, agree to
reduce the principal amount of the Loans or reduce the interest rate thereon;
(b) without the consent of each Lender: (i) modify any of the provisions of this
Section, the definition of “Controlling Lenders” or any other provision in the
Loan Documents specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder or (ii) extend any stated Payment Date for principal of or
interest on the Loans payable to such Lender; or (c) without the consent of the
Controlling Lenders: (i) release the Borrower or any other party from liability
under the Loan Documents, (ii) release or subordinate in whole or in part any
material portion of the collateral given as security for the Loans, (iii) modify
the terms of any Event of Default, (iv) take any actions or exercise any
remedies with respect to such Event of Default (other than any actions which the
Administrative Agent believes should be taken to protect the rights of the

 

-116-



--------------------------------------------------------------------------------

Administrative Agent (on behalf of the Lenders) or of the Lenders under the Loan
Documents on an emergency basis and within the Administrative Agent’s standard
of care described in Section 13.5) or (v) consent to (A) the sale, transfer or
encumbrance of any portion of any Individual Property (or any interest therein)
or any direct or indirect ownership interest therein, provided that the
Administrative Agent shall not be required to obtain the prior consent of the
Lenders to any Release or other sale or transfer which is expressly permitted by
the terms of this Agreement if the conditions to such Release or other sale or
transfer set forth herein have been satisfied or (B) the incurrence by Borrower
of any additional indebtedness secured by any Individual Property, in each case
to the extent (and subject to any standard of reasonability) such consent is
required under the Loan Documents.

 

(2) Notwithstanding anything to the contrary contained in this Agreement, any
modification or supplement of Article 13, or of any of the rights or duties of
the Administrative Agent hereunder, shall require the consent of the
Administrative Agent.

 

Section 11.3 Limitation on Interest. It is the intention of the parties hereto
to conform strictly to applicable usury laws. Accordingly, all agreements
between the Borrowers, the Administrative Agent and the Lenders with respect to
the Loans are hereby expressly limited so that in no event, whether by reason of
Acceleration of maturity or otherwise, shall the amount paid or agreed to be
paid to the Administrative Agent or any Lender or charged by any Lender for the
use, forbearance or detention of the money to be lent hereunder or otherwise,
exceed the maximum amount allowed by law. If the Loans would be usurious under
applicable law (including the laws of the State and the laws of the United
States of America), then, notwithstanding anything to the contrary in the Loan
Documents: (1) the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, taken, reserved, charged or
received under the Loan Documents shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited, without any Prepayment Fee, on the Notes of the related Type by the
holders thereof; and (2) if maturity is accelerated by reason of an election by
the Administrative Agent in accordance with the terms hereof, or in the event of
any prepayment, then any consideration which constitutes interest may never
include more than the maximum amount allowed by applicable law. In such case,
excess interest, if any, provided for in the Loan Documents or otherwise, to the
extent permitted by applicable law, shall be amortized, prorated, allocated and
spread among Notes of the related Type from the date of advance until payment in
full thereof so that the actual rate of interest is uniform through the term
hereof. If such amortization, proration, allocation and spreading is not
permitted under applicable law, then such excess interest shall be cancelled
automatically on the Notes of the related Type as of the date of such
Acceleration or prepayment and, if theretofore paid, shall be credited, without
any Prepayment Fee, on the Notes. The terms and provisions of this Section 11.3
shall control and supersede every other provision of the Loan Documents. The
Loan Documents are contracts made under and shall be construed in accordance
with and governed by the laws of the Commonwealth of Massachusetts as set forth
in Section 11.19 hereof, except that if at any time the laws of the United
States of America permit the Lenders to contract for, take, reserve, charge or
receive a higher rate of interest than is allowed by the laws of the
Commonwealth of Massachusetts (whether such federal laws directly so provide or
refer to the law of any state), then such federal laws shall to such extent
govern as to the rate of interest which the Lenders may contract for, take,
reserve, charge or receive under the Loan Documents.

 

-117-



--------------------------------------------------------------------------------

Section 11.4 Invalid Provisions. If any provision of any Loan Document is held
to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Loan Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof;
the remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of such Loan Document a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible to be legal, valid and enforceable.

 

Section 11.5 Reimbursement of Expenses. Each Borrower shall pay or reimburse on
demand of the applicable party for: (a) all reasonable out-of-pocket fees, costs
and expenses incurred by the Administrative Agent in connection with the making
of the Loans, including out-of-pocket fees, costs and expenses of the
Administrative Agent’s attorneys, environmental, engineering and other
consultants, title insurance premiums, and fees, charges or taxes for the
negotiation, recording or filing of Loan Documents, subject to the terms of and
limitations contained in that certain commitment letter dated as of September
16, 2004 and entered into by and among the Administrative Agent and the
Borrowers, (b) to the extent set forth in another section contained herein or in
any other Loan Documents, all reasonable out-of-pocket fees, costs and expenses
of the Administrative Agent in connection with the administration of the Loans,
including audit costs, inspection fees, settlement of Condemnation and casualty
awards, and premiums for title insurance and endorsements thereto in each case
in accordance with the terms and provisions contained in this Agreement and (c)
all out-of-pocket fees, costs and expenses expended, advanced or incurred by the
Administrative Agent and the Lenders to collect the Notes, or to enforce the
rights of the Administrative Agent and the Lenders under this Agreement or any
other Loan Document, or to defend or assert the rights and claims of the
Administrative Agent and the Lenders under the Loan Documents or with respect to
the Properties (by litigation or other proceedings), which amounts will include
all court costs, attorneys’ fees, costs and expenses, fees, costs and expenses
of auditors and accountants, and investigation fees, costs and expenses as may
be incurred by the Administrative Agent and the Lenders in connection with any
such matters (whether or not litigation is instituted), together with interest
at the highest Default Rate then applicable to any Type of Loan on each such
amount from the date of disbursement until the date of reimbursement to the
Administrative Agent and the Lenders, all of which shall constitute part of the
Loans and shall be secured by the Loan Documents. This provision is separate and
several and shall survive merger and judgment.

 

Section 11.6 Approvals; Third Parties; Conditions. All approval rights retained
or exercised by the Administrative Agent and the Lenders with respect to Leases,
contracts, plans, studies and other matters are solely to facilitate the
Lenders’ credit underwriting, and shall not be deemed or construed as a
determination that the Lenders have passed on the adequacy thereof for any other
purpose and may not be relied upon by any Borrower or any other Person. This
Agreement is for the sole and exclusive use of the Administrative Agent, the
Lenders and the Borrowers and may not be enforced, nor relied upon, by any
Person other than the Administrative Agent, the Lenders and the Borrowers. All
conditions of the obligations of the Administrative Agent and the Lenders
hereunder, including the obligation to make advances, are imposed solely and
exclusively for the benefit of the Administrative Agent and the Lenders, their
successors and assigns, and no other Person shall have standing to require
satisfaction of such conditions or be entitled to assume that the Lenders will
refuse to make advances in the absence

 

-118-



--------------------------------------------------------------------------------

of strict compliance with any or all of such conditions, and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Administrative Agent and the Lenders at any time in their sole discretion.

 

Section 11.7 Lenders and Administrative Agent Not in Control; No Partnership.
None of the covenants or other provisions contained in this Agreement shall, or
shall be deemed to, give the Administrative Agent or any Lender the right or
power to exercise Control over the affairs or management of any Borrower, the
power of the Administrative Agent and the Lenders being limited to the rights to
exercise the remedies referred to in the Loan Documents. The relationship
between the Borrowers and the Lenders is, and at all times shall remain, solely
that of debtor and creditor. No covenant or provision of the Loan Documents is
intended, nor shall it be deemed or construed, to create a partnership, joint
venture, agency or common interest in profits or income between the
Administrative Agent, the Lenders and any Borrower or to create an equity in the
Properties in the Administrative Agent or any Lender. The Administrative Agent
and the Lenders neither undertake nor assume any responsibility or duty to any
Borrower or to any other person with respect to the Properties or the Loans,
except as expressly provided in the Loan Documents; and notwithstanding any
other provision of the Loan Documents: (1) neither the Administrative Agent nor
any Lender is, nor shall be construed as, a partner, joint venturer, alter ego,
manager, Controlling person or other business associate or participant of any
kind of any Borrower or its stockholders, members, or partners and neither the
Administrative Agent nor any Lender intends to ever assume such status; (2) no
Lender or the Administrative Agent shall in any event be liable for any Debts,
expenses or losses incurred or sustained by any Borrower; and (3) no Lender or
the Administrative Agent shall be deemed responsible for or a participant in any
acts, omissions or decisions of any Borrower or its stockholders, members, or
partners. The Administrative Agent, the Lenders and the Borrowers disclaim any
intention to create any partnership, joint venture, agency or common interest in
profits or income between the Administrative Agent, the Lenders and Borrowers,
or to create an equity in the Properties in the Administrative Agent or any
Lender, or any sharing of liabilities, losses, costs or expenses.

 

Section 11.8 Time of the Essence. Time is of the essence with respect to this
Agreement.

 

Section 11.9 Successors and Assigns; Secondary Market Transactions.

 

(1) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Administrative Agent and its permitted successors and assigns as
administrative agent hereunder, the Lenders and each successor and assign
thereof which is the registered owner of any Note, and the Borrowers, provided,
however, that no Borrower shall assign any of its rights or obligations under
this Agreement (except as otherwise expressly permitted by this Agreement)
without the prior written consent of Administrative Agent, on behalf of the
Lenders, and provided further that, notwithstanding anything to the contrary
contained herein or in any other Loan Document, any transfer or assignment by
any Lender of all or a portion of its interest, rights or obligations under this
Agreement, any Note or any other Loan Document shall be made in accordance with
the applicable provisions of this Agreement and shall not be effective until the
identity of the transferee or assignee is registered in the Register as a
registered owner of the related Note. A certificate that such registration has
been

 

-119-



--------------------------------------------------------------------------------

completed shall be promptly provided by Administrative Agent to the Borrowers,
the relevant Lender or any transferee or successor thereof and such certificate
shall constitute conclusive evidence of such registration and the effectiveness
of such transfer or assignment.

 

(2) Secondary Market Transactions. Each Borrower acknowledges that (a) each
Lender may without the consent from such Borrower or prior notice to such
Borrower (i) sell all or a portion of its Notes together with its rights as a
Lender with respect to such Type of Notes under this Agreement and the other
Loan Documents as set forth herein to one or more Institutional Investors, (ii)
participate and/or syndicate the Loans, subject to Section 11.22 hereof, to one
or more Institutional Investors, or (iii) otherwise sell, transfer or assign the
Loans or interests therein to Institutional Investors in one or more
transactions (the transactions referred to in clause (a) are hereinafter also
each referred to as a “Secondary Market Transaction”), (b) the Administrative
Agent may without the consent of such Borrower or notice to such Borrower sell
or transfer all or any portion of its rights and obligations as administrative
agent hereunder or under any of the other Loan Documents as permitted in Section
13.8 hereof, and/or (c) the Administrative Agent may without the consent of such
Borrower or notice to such Borrower sell or transfer all or any portion of its
rights and obligations as administrative agent hereunder if (i) the
Administrative Agent is required to resign or is removed by the Lenders in
connection with any syndication, participation or other agreement governing
co-investment in the Loan and/or (ii) the Administrative Agent is exiting the
business of serving as administrative agent on commercial loans similar to the
Loans. Each Borrower shall reasonably cooperate with the Administrative Agent
and each Lender in effecting any such Secondary Market Transaction and shall
reasonably cooperate and use all reasonable efforts to satisfy the market
standards to which the Administrative Agent and each Lender customarily adheres
or which may be reasonably required by any participant, investor, purchaser or
any Rating Agency involved in any Secondary Market Transaction (including,
without limitation, delivery of opinions of counsel in form and substance
similar to the opinions of counsel delivered to the Administrative Agent on the
date hereof and delivery of estoppel certificates of each Borrower, each
Borrower Party and each Manager). Each Borrower shall provide such information
and documents relating to the Borrowers and the Properties as the Administrative
Agent and each Lender may reasonably request in connection with such Secondary
Market Transaction. In addition, each Borrower shall make available to the
Administrative Agent and the Lenders all information concerning the Properties,
its business and operations that the Administrative Agent and the Lenders may
reasonably request. The Administrative Agent and the Lenders shall be permitted
to share all information with the participants, investors, purchasers,
investment banking firms, Rating Agencies, accounting firms, law firms and
third-party advisory firms involved with the Loans and Loan Documents or the
applicable Secondary Market Transaction. The Administrative Agent and the
Lenders and all of the aforesaid participants, investors, purchasers, advisors,
Rating Agencies and professional firms shall be entitled to rely on the
information supplied by or on behalf of the Borrowers. Each Borrower also agrees
to execute any amendment of or supplement to this Agreement and the other Loan
Documents as the Administrative Agent and the Lenders may reasonably request in
connection with any Secondary Market Transaction, provided that such amendment
or supplement does not (i) change the interest rate, the stated maturity or the
amortization of principal set forth in the Notes, (ii) modify or amend any other
economic term of the Loans or (iii) materially increase any Borrower’s
obligations or materially diminish any Borrower’s rights under the Loan
Documents.

 

-120-



--------------------------------------------------------------------------------

(3) The liabilities and obligations of both the Borrowers and Lenders under
Section 11.9 shall survive the termination of this Agreement and the
satisfaction and discharge of the Indebtedness.

 

(4) The Administrative Agent (on behalf of the Lenders) shall have the right
subject to Section 11.22 with respect to a Secondary Market Transaction from
time to time to sever the Notes and the other Loan Documents into two or more
separate notes, mortgages and other security documents (the “Severed Loan
Documents”) in such denominations as the Administrative Agent shall determine in
its sole discretion in connection with a Secondary Market Transaction or for
purposes of evidencing and enforcing its rights and remedies provided hereunder.
Each Borrower shall execute and deliver to the Administrative Agent from time to
time, promptly after the request of the Administrative Agent, a severance
agreement and such other documents as the Administrative Agent shall reasonably
request in order to effect the severance described in the preceding sentence,
all in form and substance reasonably satisfactory to the Administrative Agent.
Each Borrower hereby absolutely and irrevocably appoints the Administrative
Agent (on behalf of Lenders) as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, each Borrower ratifying all that
its said attorney shall do by virtue thereof. The provisions of this paragraph
are subject to Sections 2.1(3)(b), (c) and (d).

 

(5) All reasonable out-of-pocket third party expenses incurred in connection
with Sections 11.9(2) and (4) and Section 11.10 hereof shall be paid by the
Administrative Agent (on behalf of the Lenders), except as may be otherwise
agreed by the Borrowers. Each Borrower shall provide invoices or other evidence
of such expenses to the Administrative Agent (on behalf of the Lenders) for its
review and approval prior to incurring any such charges. Notwithstanding
anything to the contrary contained herein, this Section 11.9(5) shall not limit
any Borrower’s liability in connection with the indemnifications provided by any
Borrower in such sections.

 

Section 11.10 Renewal, Extension or Rearrangement. All provisions of the Loan
Documents shall apply with equal effect to each and all promissory notes and
amendments thereof hereinafter executed which in whole or in part represent a
renewal, extension, Conversion, increase or rearrangement of the Loans. For
portfolio management purposes, the Administrative Agent may elect to divide the
Loans into two or more separate loans evidenced by separate promissory notes so
long as the payment and other obligations of the Borrowers are not effectively
increased or otherwise modified or the rights and benefits given to the
Borrowers under the Loan Documents are not affected. Each Borrower agrees to
reasonably cooperate with the Administrative Agent and to execute such documents
as the Administrative Agent reasonably may request to effect such division of
the Loans. The provisions of this paragraph are subject to Sections 2.1(3)(b),
(c) and (d).

 

Section 11.11 Waivers. No course of dealing on the part of the Administrative
Agent or any Lender, their officers, employees, consultants or agents, nor any
failure or delay by the Administrative Agent or any Lender with respect to
exercising any right, power or privilege of the Administrative Agent or any
Lender under any of the Loan Documents, shall operate as a waiver thereof.

 

-121-



--------------------------------------------------------------------------------

Section 11.12  Cumulative Rights. Rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents shall be cumulative, and the
exercise or partial exercise of any such right or remedy shall not preclude the
exercise of any other right or remedy.

 

Section 11.13  Exhibits and Schedules. The exhibits and schedules attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.

 

Section 11.14  Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Agreement
and the other Loan Documents or the exhibits hereto and thereto are only for the
convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the parties hereto.

 

Section 11.15  Promotional Material. Each Borrower authorizes the Administrative
Agent and each Lender to issue press releases, advertisements describing in
general terms or in detail the Administrative Agent’s or Lender’s participation
in this transaction. All references to the Administrative Agent, Lender or
Borrower in any press release or advertisement issued by any Borrower, the
Administrative Agent, Lender, and/or any of their respective principals,
affiliates or agents must be approved in advance of issuance by the other party;
provided, however, that such approval shall not be required with respect to the
Administrative Agent’s or any Lender’s marketing or promotional activities in
connection with a syndication or Secondary Market Transaction.

 

Section 11.16  Survival. All of the representations, warranties, covenants, and
indemnities of each Borrower hereunder (including environmental matters under
Article 4, the obligations under Section 2.7. and under the indemnification
provisions of the other Loan Documents shall survive (a) the repayment in full
of the Loans and the release of the Liens evidencing or securing the Loans, (b)
the transfer (by sale, foreclosure, conveyance in lieu of foreclosure or
otherwise) of any or all right, title and interest in and to the Properties to
any party, whether or not an Affiliate of Borrower and (c) in the case of any
Lender that may assign any interest in its Commitment or Loans hereunder in
accordance with the terms of this Agreement, the making of such assignment,
notwithstanding that such assigning Lender may cease to be a “Lender” hereunder.

 

Section 11.17  WAIVER OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY
SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER,
THE ADMINISTRATIVE AGENT AND EACH LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH

 

-122-



--------------------------------------------------------------------------------

BORROWER, THE ADMINISTRATIVE AGENT OR ANY LENDER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY SUCH OTHER PARTY.

 

Section 11.18 Waiver of Punitive or Consequential Damages. None of the
Administrative Agent, the Lenders or any Borrower shall be responsible or liable
to the other or to any other Person for any punitive, exemplary or consequential
damages which may be alleged as a result of the Loans or the transaction
contemplated hereby, including any breach or other default by any party hereto.

 

Section 11.19 Governing Law. (1) THIS AGREEMENT WAS NEGOTIATED IN THE
COMMONWEALTH OF MASSACHUSETTS, AND MADE BY THE ADMINISTRATIVE AGENT AND LENDERS
AND ACCEPTED BY THE BORROWERS IN THE COMMONWEALTH OF MASSACHUSETTS, AND THE
PROCEEDS OF THE NOTES DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE
COMMONWEALTH OF MASSACHUSETTS, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH COMMONWEALTH (WITHOUT REGARD TO PRINCIPLES
OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT
THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT
OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF
THE STATE IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE COMMONWEALTH OF MASSACHUSETTS SHALL OTHERWISE GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, EACH BORROWER, THE ADMINISTRATIVE AGENT AND LENDERS HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTES.

 

(2) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE ADMINISTRATIVE AGENT, ANY
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT THE
ADMINISTRATIVE AGENT’S OPTION (OR SHALL IF SO DIRECTED BY THE MAJORITY LENDERS)
BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF BOSTON, COUNTY OF
SUFFOLK, MASSACHUSETTS, AND EACH BORROWER WAIVES

 

-123-



--------------------------------------------------------------------------------

ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM
NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT CT CORPORATION SYSTEM,
101 FEDERAL STREET, SUITE 300, BOSTON, MA 02110 AS ITS AUTHORIZED AGENT TO
ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN
BOSTON, MASSACHUSETTS, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT
SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER
IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE
OF PROCESS UPON BORROWER, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE
COMMONWEALTH OF MASSACHUSETTS. EACH BORROWER (A) SHALL GIVE PROMPT NOTICE TO
ADMINISTRATIVE AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(B) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN BOSTON, MASSACHUSETTS (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (C)
SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN BOSTON, MASSACHUSETTS OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

Section 11.20 Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Administrative Agent,
the Lenders and the Borrowers and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Loan Documents may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties. The parties hereto acknowledge
that the Lenders and the Administrative Agent may enter into a separate written
agreement which will relate to the relationship among and between the Lenders
and the Administrative Agent with respect to the Loans.

 

Section 11.21 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

Section 11.22 Assignments and Participations.

 

(1) Assignments by Borrower. No Borrower may assign any of its rights or
obligations hereunder or under the Notes without the prior consent of the
Administrative Agent except as otherwise expressly permitted pursuant to this
Agreement.

 

(2) Assignments by the Lenders. Each Lender may assign any of its Loans, its
rights and obligations under this Agreement, its Notes and other Loan Documents
as provided in Section 2.1(3)(d) and in Section 11.9(1).

 

-124-



--------------------------------------------------------------------------------

(3) Participations. A Lender may sell or agree to sell to one or more other
Persons (each a “Participant”) a participation in all or any part of any Loans
held by it, or in its Commitment, provided that such Participant shall not have
any rights or obligations under this Agreement or any Note or any other Loan
Document (the Participant’s rights against such Lender in respect of such
participation to be those set forth in the agreements executed by such Lender in
favor of the Participant). All amounts payable by the Borrowers to any Lender in
respect of Loans held by it shall be determined as if such Lender had not sold
or agreed to sell any participations in such Loans, and as if such Lender were
funding each of such Loans in the same way that it is funding the portion of
such Loans in which no participations have been sold.

 

(4) Certain Pledges. In addition to the assignments and participations permitted
under the foregoing provisions of this Section 11.22 (but without being subject
thereto), any Lender may (without notice to any Borrower, the Administrative
Agent or any other Lender and without payment of any fee) assign and pledge all
or any portion of its Loans and its Note to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any operating circular issued
by such Federal Reserve Bank, and such Loans and Note shall be fully
transferable as provided therein. No such assignment shall release the assigning
Lender from its obligations hereunder.

 

(5) Provision of Information to Assignees and Participants. A Lender may furnish
any information concerning any Borrower or any of its Affiliates in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants).

 

Section 11.23 Brokers and Financial Advisors. Each Borrower hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Each Borrower hereby agrees to indemnify, defend and hold each
Lender harmless from and against any and all claims, liabilities, costs and
expenses of any kind (including each Lender’s attorneys’ fees, costs and
expenses) in any way relating to or arising from a claim by any Person that such
Person acted on behalf of any Person other than any Lender, Administrative Agent
or their affiliates in connection with the transactions contemplated herein. The
provisions of this Section 11.23 shall survive the expiration and termination of
this Agreement and the payment of the Indebtedness.

 

Section 11.24 Servicer. At the option of the Administrative Agent, the Loans may
be serviced by a Servicer/Trustee (“Servicer”) selected by the Administrative
Agent. Administrative Agent may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (“Servicing Agreement”) between the
Administrative Agent and Servicer.

 

-125-



--------------------------------------------------------------------------------

ARTICLE XII

 

LIMITATIONS ON LIABILITY

 

Section 12.1 Limitation on Liability.

 

(1) Notwithstanding anything to the contrary contained in the Loan Documents,
except as provided below, the Borrowers shall not be personally liable for
amounts due under the Loan Documents or other obligations under the Loan
Documents. Each Borrower, jointly and severally, shall be personally liable to
the Administrative Agent and the Lenders, and the Administrative Agent and the
Lenders shall have full recourse to the Borrowers, to the extent provided below
in connection with the following: (1) any Borrower’s commission of a criminal
act – recourse liability for any Losses incurred by the Administrative Agent or
the Lenders in connection with such act, (2) insurance proceeds and/or Awards
received by any Borrower but not paid over or applied in accordance with the
Loan Documents – recourse liability for the amount of insurance and/or
condemnation proceeds not paid over to the Administrative Agent or applied in
accordance with the Loan Documents; (3) the fraud or intentional material
misrepresentation by any Borrower or any Borrower Party made in or in connection
with the Loan Documents or the Loans – full recourse liability for the entire
Indebtedness under the Loans; (4) misappropriation of security deposits,
advances or prepaid rents, cancellation or termination payments and other
similar sums received by any Borrower from any tenants or other occupants of any
Individual Property – recourse liability for the amount of security deposits,
advances or prepaid rents, and cancellation or termination payments not applied
or paid over to the Administrative Agent in accordance with the terms of the
Loan Documents or applied to Operating Expenses; (5) rents, revenues or other
income of any Individual Property which are not applied to payments due under
the Loan Documents or to real and personal property taxes, capital improvements
to such Individual Property or operating expenses of such Individual Property
(including, without limitation, any deposits, reserves or escrows required by a
Loan Document), thereby resulting in or contributing materially to a default
under the Loan Documents – recourse liability to the extent of the rents,
revenues and other income which are misapplied; provided, however, that no
Borrower shall have any personal liability for Losses based on distributions of
Operating Revenues, Net Operating Income or Net Cash Flow of an Individual
Property to a Borrower, or any general partner, principal, stockholder, member
or manager of a Borrower, made in good faith (after determining the sufficiency
of Operating Revenues of an Individual Property to cover the payments due under
the Loan Documents and operating expenses of such Individual Property) more than
one hundred eighty (180) days prior to an Event of Default; (6) any Borrower’s
indemnification of the Administrative Agent and/or any Lender with respect to
environmental matters as provided in the Loan Documents – recourse liability for
any Losses incurred by the Administrative Agent or the Lenders in connection
with such matters; (7) any Borrower’s failure to maintain or pay premiums when
due for any insurance as required by this Agreement or to pay any taxes or
assessments affecting any Individual Property, except to the extent such
Borrower has made all payments to the Tax and Insurance Reserve as and when
required pursuant to Section 3.4 hereof and with respect to such insurance the
failure to maintain such insurance is due solely to the non-payment thereof –
recourse liability for any Losses incurred by the Administrative Agent or the
Lenders in connection with such failure to maintain insurance or pay premiums;
(8) damage or destruction to any Individual Property caused by the willful
misconduct or omissions of any Borrower, its agents or employees – recourse
liability for any Losses incurred by the Administrative Agent or the Lenders in
connection with such acts or omissions; (9) any Borrower’s obligations with
respect to environmental matters under Article 4 – recourse liability for any
Losses incurred by the Administrative Agent or the Lenders in connection with
such matters; (10) any Borrower’s failure to pay for any Losses incurred by the
Administrative Agent or any Lender arising out of

 

-126-



--------------------------------------------------------------------------------

any claim or allegation made by any Borrower, its successors or assigns, or any
creditor of any Borrower, that this Agreement or the transactions contemplated
by the Loan Documents establish a joint venture, partnership or other similar
arrangement between any Borrower, the Administrative Agent and any Lender –
recourse liability for any Losses incurred by the Administrative Agent or the
Lenders in connection with such matters; (11) the failure to return, or
reimburse the Administrative Agent for, any FF&E taken from the Property by or
on behalf of any Borrower and not replaced with FF&E of the same utility and of
the same or greater value – recourse liability for the replacement value of the
FF&E which is taken and not replaced; (12) any act of arson or malicious
destruction or waste by any Borrower or any Borrower Party – recourse liability
for any Losses incurred by the Administrative Agent or the Lenders in connection
with such act; or (13) any brokerage commission or finder’s fees claimed in
connection with the transactions contemplated by the Loan Documents which arise
out of any Borrower’s actions or omissions – recourse liability for any Losses
incurred by the Administrative Agent or the Lenders in connection with such
actions or omissions (each of the foregoing exceptions, collectively, the
“Non-Recourse Exceptions”).

 

(2) Notwithstanding anything to the contrary in this Agreement, the Notes or any
of the Loan Documents, (i) the Administrative Agent and Lenders shall not be
deemed to have waived any right which Lenders or the Administrative Agent may
have under Section 506(a), 506(b), 111(b) or any other provisions of the U.S.
Bankruptcy Code to file a claim for the full amount of the Indebtedness secured
by the Mortgages or to require that all collateral shall continue to secure all
of the Indebtedness owing to Lenders in accordance with the Loan Documents, and
(ii) the Indebtedness and all amounts payable under the Loan Documents shall be
fully recourse to each Borrower in the event that: (A) there is an Event of
Default under Sections 9.9 hereof ; (B) an involuntary case or other proceeding
is commenced against any Bankruptcy Party by an Affiliate of any Borrower,
Borrower Party, or Operator which seeks liquidation, reorganization or other
relief with respect to it or its debts or other liabilities under any
bankruptcy, insolvency or other similar law now or hereafter in effect or seeks
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any of its property; (C) an involuntary case or other
proceeding is commenced against any Bankruptcy Party by a third party creditor
with the cooperation of or in concert with an any Borrower, Borrower Party, or
Operator (or any Affiliate of any of the foregoing Persons) which seeks
liquidation, reorganization or other relief with respect to it or its debts or
other liabilities under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeks the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any of its property; (D) any
Borrower fails to obtain the Administrative Agent’s prior written consent to any
subordinate financing, any mezzanine financing or other voluntary lien
encumbering any Individual Property or the equity interests in any Borrower
Party; or (E) any Borrower fails to obtain the Administrative Agent’s prior
written consent to any assignment, transfer, or conveyance of any Individual
Property or any material interest therein as required by the Loan Documents.

 

(3) Whenever the obligations of any of the Borrowers are satisfied in part by
any payment or foreclosure or other exercise of remedies, then at the
Administrative Agent’s election the obligations which constitute non-recourse
liabilities shall be deemed satisfied first before any obligations which
constitute or fall within the Non-Recourse Exceptions.

 

-127-



--------------------------------------------------------------------------------

Section 12.2 Limitation on Liability of the Administrative Agent’s and the
Lenders’ Officers, Employees, etc. Any obligation or liability whatsoever of the
Administrative Agent or any Lender which may arise at any time under this
Agreement or any other Loan Document shall be satisfied, if at all, out of the
Administrative Agent’s or such Lender’s respective assets only. No such
obligation or liability shall be personally binding upon, nor shall resort for
the enforcement thereof be had to, the property of any of the Administrative
Agent’s or any Lender’s shareholders, directors, officers, employees or agents,
regardless of whether such obligation or liability is in the nature of contract,
tort or otherwise.

 

ARTICLE XIII

 

THE ADMINISTRATIVE AGENT

 

Section 13.1 Appointment, Powers and Immunities. Each Lender hereby appoints and
authorizes the Administrative Agent to act as its agent hereunder and under the
other Loan Documents with such powers as are specifically delegated to the
Administrative Agent by the terms of this Agreement and of the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent (which term as used in this sentence and in Section
13.5 and the first sentence of Section 13.6 shall include reference to its
affiliates and its own and its affiliates’ officers, directors, employees and
agents):

 

(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement, in the other Loan Documents and in any written agreement entered
into by the Lenders and the Administrative Agent with respect to the Loan, and
shall not by reason of this Agreement, any other Loan Document or any such
written agreement be a trustee or fiduciary for any Lender;

 

(b) shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any Note or any other Loan Document or any other
document referred to or provided for herein or therein or for any failure by any
Borrower or any other Person to perform any of its obligations hereunder or
thereunder; and

 

(c) shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except to the extent any such action taken or omitted
violates the Administrative Agent’s standard of care set forth in the first
sentence of Section 13.5.

 

The Administrative Agent may employ agents and attorneys-in-fact, and may
delegate all or any part of its obligations hereunder, to third parties and
shall not be responsible for the negligence or misconduct of any such agents,
attorneys-in-fact or third parties selected by it in good faith.

 

-128-



--------------------------------------------------------------------------------

Without limiting the foregoing, if the Administrative Agent is not qualified in
a particular jurisdiction to hold the Mortgaged Property (as defined in the
related Mortgage) or to exercise remedies with respect thereto on behalf of the
Lenders, the Administrative Agent may subcontract with a qualified third party
to do so, with the Administrative Agent remaining responsible for directing the
activities of any such subcontractor in accordance with the provisions of this
Agreement. The Administrative Agent may deem and treat the payee of a Note as
the holder thereof for all purposes hereof unless and until a notice of the
assignment or transfer thereof shall have been filed with the Administrative
Agent and such assignment or transfer of the Note (or such portion thereof as
has been so assigned or transferred) has been registered on the Register in
accordance with Article 2 hereof. Without limiting the generality of the
foregoing provisions of this Section 13.1, the Administrative Agent shall also
be entitled to retain a Controlled servicer and/or other sub-servicers to
perform its loan servicing and administration duties to be performed under this
Agreement on behalf of the Lenders. Any sub-servicer retained by the
Administrative Agent shall also be entitled to employ one or more sub-servicers
(which may also include a Controlled servicer) in connection with performance of
their loan servicing and administration duties. Such retention shall not relieve
the Administrative Agent of any of its obligations as the administrative agent
under this Agreement, and the Administrative Agent shall be and remain solely
responsible for such obligations and for the fees and expenses of such
sub-servicers payable under sub-servicing agreements.

 

Section 13.2 [Intentionally Deleted].

 

Section 13.3 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy, e-mail,
telegram or cable) reasonably believed by it to be genuine and correct and to
have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent. As to any matters not expressly
provided for by this Agreement or any other Loan Document, the Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or thereunder in accordance with instructions given by the
Controlling Lenders, and such instructions of the Controlling Lenders and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.

 

Section 13.4 Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default unless the
Administrative Agent has received notice from a Lender or a Borrower specifying
such Event of Default and stating that such notice is a “Notice of Default”. In
the event that the Administrative Agent receives such a notice of the occurrence
of an Event of Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall (subject to Section 13.7)
take such action with respect to such Event of Default and other matters
relating to the Loans after an Event of Default as may be taken by the
Administrative Agent hereunder and, if applicable, under any written contract
entered into by the Lenders and the Administrative Agent with respect to the
Loans. Not more often than once every 6 consecutive months during (a) the
continuance of an Event of Default which has resulted in the Acceleration of the
Loans, and (b) any period thereafter during which the Administrative Agent is
exercising remedies or has taken title to one or more of the Individual
Properties, Lenders holding at least 51% of the aggregate outstanding principal
amount of the Loans may send written notice to the Administrative Agent

 

-129-



--------------------------------------------------------------------------------

requesting that the Administrative Agent hire a reputable MAI appraiser to
determine the Appraised Value of the Properties. Promptly after receipt of such
appraisals, the Administrative Agent shall send copies thereof to the Lenders.

 

Section 13.5 Rights as a Lender. If the Administrative Agent is also a Lender
hereunder it shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting as the Administrative
Agent, and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent and its affiliates may (without having to account therefor
to any Lender) lend money to, make investments in and generally engage in any
kind of lending, trust or other business with any Borrower (and any of its
Affiliates) as if it were not acting as the Administrative Agent, and the
Administrative Agent and its affiliates may accept fees and other consideration
from any Borrower for services in connection with this Agreement or otherwise
without having to account for the same to the Lenders.

 

Section 13.6 Standard of Care; Indemnification. In performing its duties under
the Loan Documents, the Administrative Agent will exercise the same degree of
care as the Administrative Agent normally exercises in connection with real
estate loans in which no syndication or participations are involved, but the
Administrative Agent shall have no further responsibility to any Lender except
as expressly provided herein and except for its own gross negligence or willful
misconduct which resulted in actual loss to such Lender, and, except to such
extent, the Administrative Agent shall have no responsibility to any Lender for
the failure by the Administrative Agent to comply with any of the Administrative
Agent’s obligations to any Borrower under the Loan Documents or otherwise. The
Lenders agree to indemnify the Administrative Agent (to the extent not
reimbursed under Section 11.5, but without limiting the obligations of any
Borrower under Section 11.5) ratably in accordance with the aggregate principal
amount of the Loans held by the Lenders (or, if no Loans are at the time
outstanding, ratably in accordance with their respective Commitments), for any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against the
Administrative Agent (including by any Lender) arising out of or by reason of
any investigation in or in any way relating to or arising out of this Agreement
or any other Loan Document or any other documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby (including,
without limitation, the costs and expenses that any Borrower is obligated to pay
under Section 11.5, but excluding, unless a Event of Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the Administrative
Agent’s breach of its standard of care set forth in the first sentence of this
Section.

 

Section 13.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of any Borrower and its
Affiliates and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at

 

-130-



--------------------------------------------------------------------------------

the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or under any other Loan Document. Subject to
the provisions of the first sentence of Section 13.5, the Administrative Agent
shall not be required to keep itself informed as to the performance or
observance by any Borrower of this Agreement or any of the other Loan Documents
or any other document referred to or provided for herein or therein or to
inspect the Properties or the books of any Borrower or any of its Affiliates.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder or
as otherwise agreed by the Administrative Agent and the Lenders, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of any Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or any of its affiliates.

 

Section 13.8 Failure to Act. Except for action expressly required of the
Administrative Agent hereunder, and under the other Loan Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 13.5 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.

 

Section 13.9 Resignation of Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Borrowers but
such resignation shall not be effective until a new successor Administrative
Agent accepts such appointment. Upon any such resignation, the Controlling
Lenders shall have the right to appoint a successor Administrative Agent, which
successor shall: (a) be a financial institution that has knowledge and
experience comparable to the resigning Administrative Agent’s knowledge and
experience in the servicing of loans similar to the Loans hereunder; and (b) be
subject to the approval of the Borrowers, which approval shall not be
unreasonably withheld. If no successor Administrative Agent shall have been so
appointed by the Controlling Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation of the retiring Administrative Agent, then the retiring
Administrative Agent shall appoint an interim successor Administrative Agent as
determined by the retiring Administrative Agent in its reasonable discretion, to
serve in such capacity until such time as the Controlling Lenders and the
Borrowers agree upon a successor administrative agent, and upon the acceptance
of such appointment by the successor Administrative Agent, the retiring
Administrative Agent’s resignation shall become effective and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder (if not already discharged therefrom as provided above in
this Section 13.9). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 13 and Section 11.5 shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as the Administrative Agent.

 

-131-



--------------------------------------------------------------------------------

[NO FURTHER TEXT ON THIS PAGE]

 

-132-



--------------------------------------------------------------------------------

EXECUTED as an instrument under seal as of the date first written above.

 

LENDER:

MASSACHUSETTS MUTUAL LIFE

INSURANCE COMPANY

By:

 

Babson Capital Management LLC

Its Authorized Agent

By:

 

/s/ David Christensen

Name:

 

David Christensen

Title:

 

Managing Director

 

[Signatures continue on the following page]

 

S-1



--------------------------------------------------------------------------------

LENDER:

GENERAL ELECTRIC CAPITAL

CORPORATION

By:

 

/s/    Illegible

   

Name:

       

Title:

 

Authorized Signatory

Address for Notices:

General Electric Capital Corporation

125 Park Avenue

10th Floor

New York, New York 10017-5529

Attention: Loan Administrator

Sunstone/Westbrook

Facsimile No.: (212) 573-9733

With a copy to:

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, New York 10104

Attention: Mark Edelstein, Esq.

Facsimile No.: (212) 486-7900

And to:

General Electric Capital Corporation

Real Estate Legal Department

16479 Dallas Parkway, Suite 400

Addison, Texas 75001

Attention: David Turner

Facsimile No.: (972) 447-2647

 

[Signatures continue on the following page]

 

S-2



--------------------------------------------------------------------------------

LENDER:

HARTFORD ACCIDENT AND INDEMNITY

COMPANY

By:

 

Hartford Investment Services, Inc.

Its Agent and Attorney-in-Fact

   

By:

 

/s/ Donald W. O’Neill

   

Name: Donald W. O’Neill

   

Title: Senior Vice President

Address for Notices:

Hartford Investment Management

55 Farmington Avenue, 10th Floor

Hartford, CT 06105

Attention: Joseph C. Cammilleri

Facsimile No.: (860)297-8853

Email: Joe.Cammilleri@thehartford.com

With a copy to:

The Hartford/Hartford Investment Management

55 Farmington Avenue, 11th Floor

Hartford, CT 06105

Attention: Marvin R. Pilo

Assistant General Counsel and

Assistant Vice President

Facsimile No.: (860) 297-8892

Email: Marvin.Pilo@thehartford.com

 

[Signatures continue on the following page]

 

S-3



--------------------------------------------------------------------------------

BORROWER:

SUNSTONE SH HOTELS L.L.C.

By:

 

/s/ Jon Kline

   

Jon Kline

   

Vice President

 

Principal place of business and chief executive office:

903 Calle Amanecer, Suite 100

San Clemente, CA 92673

Address for Notices:

c/o Sunstone Hotel Partnership, LLC

903 Calle Amanecer, Suite 100

San Clemente, CA 92673

 

[Signatures continue on the following page]

 

S-5



--------------------------------------------------------------------------------

BORROWER:

SUNSTONE OP PROPERTIES L.L.C.

By:

 

/s/ Jon Kline

   

Jon Kline

   

Vice President

 

Principal place of business and chief executive office:

903 Calle Amanecer, Suite 100

San Clemente, CA 92673

Address for Notices:

c/o Sunstone Hotel Partnership, LLC

903 Calle Amanecer, Suite 100

San Clemente, CA 92673

 

[Signatures continue on the following page]

 

S-6



--------------------------------------------------------------------------------

BORROWER:

SUNSTONE CHANDLER, LLC

By:

 

/s/ Jon Kline

   

Jon Kline

   

Vice President

 

Principal place of business and chief executive office:

903 Calle Amanecer, Suite 100

San Clemente, CA 92673

Address for Notices:

c/o Sunstone Hotel Partnership, LLC

903 Calle Amanecer, Suite 100

San Clemente, CA 92673

 

[Signatures continue on the following page]

 

S-7



--------------------------------------------------------------------------------

BORROWER:

SHP OGDEN LLC

By:

 

/s/ Jon Kline

   

Jon Kline

   

Vice President

 

Principal place of business and chief executive office:

903 Calle Amanecer, Suite 100

San Clemente, CA 92673

Address for Notices:

c/o Sunstone Hotel Partnership, LLC

903 Calle Amanecer, Suite 100

San Clemente, CA 92673

 

[Signatures continue on the following page]

 

S-8



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By:

 

Babson Capital Management LLC

Its Authorized Agent

By:

  /s/ David Christensen

Name:

 

David Christensen

Title:

 

Managing Director

 

S-9